Exhibit 10.111

 

 

FIRST INVESTORS AUTO OWNER TRUST 2003-A

As Issuer,

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION

As Indenture Trustee and Custodian

 

--------------------------------------------------------------------------------

 

INDENTURE

Dated as of November 20, 2003

 

--------------------------------------------------------------------------------

 

$139,661,000  2.58% Class A Asset-Backed Notes

$5,065,890.91 Class B Asset-Backed Notes

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I

Definitions

 

 

Section 1.1.

Definitions.

 

 

Section 1.2.

Rules of Construction.

 

 

 

 

 

Article II

The Notes

 

 

Section 2.1.

Form.

 

 

Section 2.2.

Execution, Authentication and Delivery.

 

 

Section 2.3.

Temporary Class A Notes.

 

 

Section 2.4.

Tax Treatment.

 

 

Section 2.5.

Registration; Registration of Transfer and Exchange.

 

 

Section 2.6.

Mutilated, Destroyed, Lost or Stolen Notes.

 

 

Section 2.7.

Persons Deemed Owners.

 

 

Section 2.8.

Payments of Interest and Principal.

 

 

Section 2.9.

Cancellation.

 

 

Section 2.10.

Release of Collateral.

 

 

Section 2.11.

Book-Entry.

 

 

Section 2.12.

Notices to Clearing Agency.

 

 

Section 2.13.

Definitive Notes.

 

 

Section 2.14.

Authenticating Agents.

 

 

Section 2.15.

Restrictions on Transfers of Class A Notes.

 

 

Section 2.16.

Restrictions on Transfers of Class B Notes.

 

 

 

 

 

Article III

Covenants

 

 

Section 3.1.

Payment Covenant.

 

 

Section 3.2.

Maintenance of Office or Agency.

 

 

Section 3.3.

Money for Payments to be Held in Trust.

 

 

Section 3.4.

Existence.

 

 

Section 3.5.

Protection of Trust Estate.

 

 

Section 3.6.

Opinions as to Trust Estate.

 

 

Section 3.7.

Performance of Obligations.

 

 

Section 3.8.

Negative Covenants.

 

 

Section 3.9.

Annual Statement as to Compliance.

 

 

Section 3.10.

Issuer May Not Merge.

 

 

Section 3.11.

[Reserved].

 

 

Section 3.12.

Successor.

 

 

Section 3.13.

Servicer’s Obligation.

 

 

Section 3.14.

Guarantees, Loans, Advances and Other Liabilities.

 

 

Section 3.15.

Capital Expenditures.

 

 

Section 3.16.

Restricted Payments.

 

 

Section 3.17.

Notice of Events of Default.

 

 

Section 3.18.

Removal of Administrator.

 

 

Section 3.19.

Further Instruments and Acts.

 

 

i

--------------------------------------------------------------------------------


 

 

Section 3.20.

Rule 144A Information.

 

 

Section 3.21.

Perfection Representations, Warranties and Covenants.

 

 

 

 

 

Article IV

Satisfaction and Discharge

 

 

Section 4.1.

Satisfaction and Discharge of Indenture.

 

 

Section 4.2.

Satisfaction, Discharge and Defeasance of the Notes.

 

 

Section 4.3.

Application of Trust Money.

 

 

Section 4.4.

Repayment of Monies Held by Paying Agent.

 

 

Section 4.5.

Continuing Obligations of Indenture Trustee.

 

 

 

 

 

Article V

Remedies

 

 

Section 5.1.

Events of Default.

 

 

Section 5.2.

Acceleration of Maturity; Rescission and Annulment.

 

 

Section 5.3.

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

 

 

Section 5.4.

Remedies.

 

 

Section 5.5.

Optional Preservation of the Contracts.

 

 

Section 5.6.

Limitation of Suits.

 

 

Section 5.7.

Unconditional Rights of Noteholders to Receive Principal and Interest.

 

 

Section 5.8.

Restoration of Rights and Remedies.

 

 

Section 5.9.

Rights and Remedies Cumulative Rights.

 

 

Section 5.10.

Delay or Omission Not a Waiver.

 

 

Section 5.11.

Control by Noteholders.

 

 

Section 5.12.

Waiver of Past Defaults.

 

 

Section 5.13.

Undertaking for Costs.

 

 

Section 5.14.

Waiver of Stay or Extension Laws.

 

 

Section 5.15.

Action on Notes.

 

 

Section 5.16.

Performance and Enforcement of Certain Obligations.

 

 

 

 

 

Article VI

The Indenture Trustee

 

 

Section 6.1.

Duties of Indenture Trustee.

 

 

Section 6.2.

Rights of Indenture Trustee.

 

 

Section 6.3.

Individual Rights of Indenture Trustee.

 

 

Section 6.4.

Indenture Trustee’s Disclaimer.

 

 

Section 6.5.

Notice of Default.

 

 

Section 6.6.

Reports by Indenture Trustee to Holders.

 

 

Section 6.7.

Compensation and Indemnity.

 

 

Section 6.8.

Replacement of Indenture Trustee.

 

 

Section 6.9.

Appointment of Co-Indenture Trustee.

 

 

Section 6.10.

Eligibility; Disqualification.

 

 

 

 

 

Article VII

Noteholders’ Lists and Reports

 

 

Section 7.1.

Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders.

 

 

Section 7.2.

Preservation of Information; Communications to Noteholders.

 

 

Section 7.3.

Fiscal Year.

 

 

ii

--------------------------------------------------------------------------------


 

Article VIII

Accounts, Disbursements and Releases

 

 

Section 8.1.

Collection of Money Collection.

 

 

Section 8.2.

Trust Accounts.

 

 

Section 8.3.

General Provisions Regarding Accounts.

 

 

Section 8.4.

Release of Trust Estate.

 

 

Section 8.5.

Opinion of Counsel.

 

 

 

 

 

Article IX

Supplemental Indentures

 

 

Section 9.1.

Supplemental Indentures Without Consent of Noteholders.

 

 

Section 9.2.

Supplemental Indentures with Consent of Noteholders.

 

 

Section 9.3.

Execution of Supplemental Indentures.

 

 

Section 9.4.

Effect of Supplement Indenture.

 

 

Section 9.5.

Reference in Notes to Supplemental Indentures.

 

 

 

 

 

Article X

Redemption of Notes

 

 

Section 10.1.

Redemption.

 

 

Section 10.2.

Form of Redemption Notice.

 

 

Section 10.3.

Notes Payable on Redemption Date.

 

 

 

 

 

Article XI

Miscellaneous

 

 

Section 11.1.

Compliance Certificates and Opinions, etc.

 

 

Section 11.2.

Form of Documents Delivered to Indenture Trustee.

 

 

Section 11.3.

Acts of Noteholders.

 

 

Section 11.4.

Notices, etc, to Indenture Trustee.

 

 

Section 11.5.

Notices to Noteholders; Waiver Notices to Noteholders.

 

 

Section 11.6.

Alternate Payment and Notice Provisions.

 

 

Section 11.7.

Effect of Headings and Table of Contents.

 

 

Section 11.8.

Successors and Assigns.

 

 

Section 11.9.

Severability.

 

 

Section 11.10.

Benefits of Indenture.

 

 

Section 11.11.

Legal Holiday.

 

 

Section 11.12.

Governing Law.

 

 

Section 11.13.

Counterparts.

 

 

Section 11.14.

Recording of Indenture.

 

 

Section 11.15.

Trust Obligation.

 

 

Section 11.16.

No Petition.

 

 

Section 11.17.

Inspection.

 

 

Section 11.18.

Certain Matters Regarding the Insurer.

 

 

Section 11.19.

Acknowledgment of Multiple Roles.

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule A

Perfection Representations, Warranties and Covenants

 

Exhibits

 

 

 

Exhibit A-1

Form of Class A Notes

Exhibit A-2

Form of Class B Notes

Exhibit B

Request for Release of Contract

 

iv

--------------------------------------------------------------------------------


 

INDENTURE, dated as of November 20, 2003 (as amended, supplemented or otherwise
modified and in effect from time to time, this “Indenture”), between FIRST
INVESTORS AUTO OWNER TRUST 2003-A, a Delaware statutory trust (the “Issuer”),
and WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity but solely as indenture trustee and
as custodian (in such capacities, the “Indenture Trustee” and the “Custodian”).

 

Each party agrees as follows for the benefit of the other party and for the
benefit of the Noteholders:

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Indenture Trustee on the Closing Date, for the
benefit of the Noteholders and the Insurer, all of the Issuer’s right, title and
interest in, to and under, whether now owned or existing or hereafter acquired
or arising (i) the Contracts listed in the Contract Schedule as of the Closing
Date (the “Initial Contracts”) and the Additional Contracts; (ii) all amounts
received on or in respect of the Contracts after the applicable Cutoff Dates
(except interest received which accrued before such Cutoff Dates); (iii) the
security interests in the Financed Vehicles granted by the Obligors pursuant to
the Contracts; (iv) all proceeds from claims on or refunds of premiums with
respect to any physical damage, credit life or credit disability insurance
policies covering the Financed Vehicles or the Obligors; (v) any Liquidation
Proceeds; (vi) all of the Issuer’s rights to the Contract Files; (vii) the
Collection Account, the Reserve Account, the Prefunding Account, the Class A
Note Payment Account and the Class B Note Payment Account and all amounts,
securities, financial assets, investments and other property deposited in or
credited to any of the foregoing and all proceeds thereof; (viii) all of the
Issuer’s rights under the Sale and Allocation Agreement, the Contribution
Agreement and the Servicing Agreement, including the right of the Issuer to
cause the Depositor, Seller or the Servicer, as applicable, to repurchase
Contracts from the Issuer and (ix) all present and future claims, demands,
causes of action and choses in action in respect of any or all of the foregoing
and all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all proceeds of
the conversion thereof, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds,
condemnation awards, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing (collectively, the “Collateral”).

 

The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Notes, equally and
ratably without prejudice, priority or distinction, and to secure compliance
with the provisions of this Indenture, all as provided in this Indenture.

 

The Indenture Trustee, as Indenture Trustee on behalf of the Noteholders,
acknowledges such Grant, accepts the trusts under this Indenture in accordance
with the provisions of this Indenture and agrees to perform its duties required
in this Indenture to the best of its ability to the

 

--------------------------------------------------------------------------------


 

end that the interests of the Noteholders and the Insurer may be adequately and
effectively protected.

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1.           DEFINITIONS.


 


(A)           EXCEPT AS OTHERWISE SPECIFIED HEREIN OR AS THE CONTEXT MAY
OTHERWISE REQUIRE, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET
FORTH BELOW FOR ALL PURPOSES OF THIS INDENTURE.


 

Act:  As defined in Section 11.3(a).

 

Administration Agreement:  The Administration Agreement, dated as of the date
hereof, by and among the Administrator, the Issuer and the Indenture Trustee, as
the same may from time to time be amended, supplemented or otherwise modified
and in effect.

 

Administrator:  First Investors or any successor Administrator under the
Administration Agreement.

 

Authenticating Agent:  As defined in Section 2.14.

 

Authorized Officer:  With respect to the Issuer, any officer of the Owner
Trustee who is authorized to act for or on behalf of the Owner Trustee in
matters relating to the Issuer and who is identified on the list of Authorized
Officers delivered by the Owner Trustee to the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and, for so long as the Administration Agreement is in full force and effect,
any officer of the Administrator who is authorized to act for the Administrator
in matters relating to the Issuer and to be acted upon by the Administrator
pursuant to the Administration Agreement.

 

Book-Entry Notes:  A beneficial interest in the Class A Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.11.

 

Certificate of Trust:  As defined in the Trust Agreement.

 

Certificate Registrar:  As defined in the Trust Agreement.

 

Class A Holder or Class A Noteholder:  The Person in whose name a Class A Note
is registered in the Note Register.

 

Class A Notes:  The Class A Asset-Backed Notes issued by the Issuer pursuant to
this Indenture in the initial aggregate principal amount of $139,661,000.

 

Class A Note Payment Account:  As defined in the Sale and Allocation Agreement.

 

2

--------------------------------------------------------------------------------


 

Class B Holder or Class B Noteholder:  The Person in whose name a Class B Note
is registered in the Note Register.

 

Class B Notes:  The Class B Asset-Backed Notes issued by the Issuer pursuant to
this Indenture in the initial aggregate principal amount of $5,065,890.91.

 

Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

Closing Date:  November 20, 2003.

 

Code:  The Internal Revenue Code of 1986, as amended from time to time, and the
Treasury Regulations promulgated thereunder.

 

Collateral:  As defined in the Granting Clause of this Indenture.

 

Commission:  The Securities and Exchange Commission.

 

Custodian:  Wells Fargo Bank Minnesota, National Association, not in its
individual capacity but solely as custodian, as specified herein.

 

Default:  Any event that, with notice or the lapse of time or both, would become
an Event of Default.

 

Definitive Notes:  As defined in Section 2.11.

 

Depositor:  As defined in the Trust Agreement.

 

Depositor Account:  As defined in the Trust Agreement.

 

Event of Default:  As defined in Section 5.1.

 

Excess Prefunding Amount:  The funds, if any, remaining in the Prefunding
Account on the Prefunding Account Ending Date.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Executive Officer:  With respect to any corporation, the Chief Executive
Officer, the Chief Operating Officer, the Chief Financial Officer, the
President, any Executive Vice President, any Senior Vice President, any Vice
President, the Secretary or the Treasurer of such corporation and with respect
to any partnership, any general partner of such partnership.

 

File Numbers:  As defined Section 6A.1(f).

 

3

--------------------------------------------------------------------------------


 

File Number List:  As defined in Section 6A.1(f).

 

Final Note Payment Date:  April 20, 2011.

 

First Investors:  First Investors Financial Services, Inc.

 

FISC:  First Investors Servicing Corporation, together with its successors and
assigns.

 

Fiscal Year:  The period commencing on May 1 and ending on April 30 of the
following year.

 

Grant:  To mortgage, pledge, bargain, sell, warrant, alienate, remise, release,
convey, assign, transfer, create, and to grant a lien upon and a security
interest in and right of set-off against, and to deposit, set over and confirm
pursuant to this Indenture.  A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

Guaranty:  The guaranty entered into as of the date hereof by the Seller, FISC,
the Back-up Servicer and the Indenture Trustee.

 

Holder or Noteholder:  A Class A Holder or Class B Holder or a Class A
Noteholder or Class B Noteholder, respectively.

 

Indemnification Agreement:  The Indemnification Agreement dated as of November
13, 2003 among the Insurer, the Seller and Wachovia Capital Markets.

 

Indenture Trustee:  Wells Fargo Bank Minnesota, National Association, a national
banking association, not in its individual capacity but solely as Indenture
Trustee under this Indenture, and any successor indenture trustee under this
Indenture.

 

Independent:  When used with respect to any specified Person, that such Person
(i) is in fact independent of the Trust, any other obligor on the Notes, the
Seller, the Servicer and any Affiliate of any of the foregoing Persons, (ii)
does not have any direct financial interest or any material indirect financial
interest in the Trust, any such other obligor, the Seller, the Servicer or any
Affiliate (other than a special purpose securitization vehicle whose rating is
based in part on its being bankruptcy-remote) of any of the foregoing Persons
and (iii) is not connected with the Trust, any such other obligor, the Seller,
the Servicer or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

 

Indemnitees:  As defined in Section 6A.3(d).

 

Independent Certificate:  A certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1, made by an Independent
appraiser or other expert appointed by an Issuer Order and

 

4

--------------------------------------------------------------------------------


 

approved by the Indenture Trustee in the exercise of reasonable care, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Indenture and that the signer is Independent within the
meaning thereof.

 

Initial Contracts:  As defined in the Granting Clause.

 

Initial Cutoff Date:  October 31, 2003.

 

Insolvency Event:  (i) the entry against the Insurer of a decree or order by a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a trustee, conservator, receiver or liquidator in any
insolvency, conservatorship, receivership, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding up or
liquidation of the Insurer’s affairs, and the continuance of any such decree or
under unstayed and in effect or (ii) the consent by the Insurer to the
appointment of a trustee, conservator, receiver or liquidator in any insolvency,
conservatorship, receivership, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to such Insurer as of or
relating to substantially all of its property, or such Insurer shall admit in
writing its liability to pay its debts generally as they become due, file a
petition (or have one filed against such Insurer) to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or suspend (voluntarily or involuntarily) payment of
its obligations.

 

Issuer:  First Investors Auto Owner Trust 2003-A or any successor to First
Investors Auto Owner Trust 2003-A.

 

Issuer Order:  A written order signed in the name of the Issuer by an Authorized
Officer of the Issuer and delivered to the Indenture Trustee.

 

Issuer Request:  A written request signed in the name of the Issuer by an
Authorized Officer of the Issuer and delivered to the Indenture Trustee.

 

Issuer’s Certificate:  A certificate signed by an Authorized Officer of the
Issuer and delivered to the Indenture Trustee, which certificate shall comply
with the applicable requirements of Section 11.1.

 

Losses:  As defined in Sections 6.7(a) and 6A.3(d).

 

Monthly Note Principal:  The Class A Monthly Note Principal and/or the Class B
Monthly Note Principal, as the context may require.

 

Note Balance:  At any time, the sum of the Class A Note Balance and the Class B
Note Balance.

 

Note Depository Agreement:  The agreement dated as of November 19, 2003, among
the Issuer, the Indenture Trustee and The Depository Trust Company, as the
initial Clearing Agency, relating to the Class A Notes.

 

Note Payment Account:  The Class A Note Payment Account or the Class B Note
Payment Account, as the case may be.

 

5

--------------------------------------------------------------------------------


 

Note Owner:  With respect to any Class A Noteholder of a Book-Entry Note, the
Person who is the beneficial owner of such Book-Entry Note as reflected on the
books of the Clearing Agency or on the books of a Person maintaining an account
with such Clearing Agency (directly as a Clearing Agency Participant or as an
indirect participant, in each case in accordance with the rules of such Clearing
Agency).

 

Note Rate:  2.58% per annum.

 

Note Register:  As defined in Section 2.5.

 

Note Registrar:  As defined in Section 2.5.

 

Noteholders:  Collectively, the Class A Noteholders and the Class B Noteholders,
it being understood that with regards to voting prior to the payment in full of
the Class A Notes and the payment in full of all amounts owed to the Insurer, a
majority of Class A Noteholders will not include Class B Noteholders.

 

Notes:  Collectively, the Class A Notes and the Class B Notes, it being
understood that with regards to voting prior to the payment in full of the Class
A Notes and the payment in full of all amounts owed to the Insurer, a majority
of Class A Notes will not include Class B Notes.

 

Opinion of Counsel:  One or more written opinions of counsel who may, except as
otherwise expressly provided in this Indenture, be outside counsel to, the
Issuer, the Seller or the Servicer and who shall be acceptable to the Indenture
Trustee and the Insurer (provided that no Insurer Default shall have occurred
and is continuing), which opinion or opinions shall be addressed to and
delivered to the Indenture Trustee as Indenture Trustee and the Insurer
(provided that no Insurer Default shall have occurred and is continuing), shall
comply with any applicable requirements of Section 11.1 and shall be in form and
substance satisfactory to the Indenture Trustee.

 

Outstanding:  As of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture except:

 

(I)            NOTES THERETOFORE CANCELED BY THE NOTE REGISTRAR OR DELIVERED TO
THE NOTE REGISTRAR FOR CANCELLATION;

 

(II)           NOTES OR PORTIONS THEREOF THE PAYMENT FOR WHICH MONEY IN THE
NECESSARY AMOUNT HAS BEEN THERETOFORE DEPOSITED WITH THE INDENTURE TRUSTEE OR
ANY PAYING AGENT IN TRUST FOR THE HOLDERS OF SUCH NOTES; PROVIDED, HOWEVER, THAT
IF SUCH NOTES ARE TO BE REDEEMED, NOTICE OF SUCH REDEMPTION MUST HAVE BEEN DULY
GIVEN PURSUANT TO THIS INDENTURE OR PROVISION FOR SUCH NOTICE MUST HAVE BEEN
MADE IN A MANNER SATISFACTORY TO THE INDENTURE TRUSTEE; AND

 

(III)          NOTES IN EXCHANGE FOR OR IN LIEU OF WHICH OTHER NOTES HAVE BEEN
AUTHENTICATED AND DELIVERED PURSUANT TO THIS INDENTURE UNLESS PROOF SATISFACTORY
TO THE INDENTURE TRUSTEE IS PRESENTED THAT ANY SUCH NOTES ARE HELD BY A
PROTECTED PURCHASER;

 

6

--------------------------------------------------------------------------------


 

provided, however, that in determining whether the Holders of the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent or waiver hereunder or under any Transaction Document, Notes owned by
the Issuer, the Seller, the Servicer or any Affiliate of any of the foregoing
Persons shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Indenture Trustee shall be protected in relying on any
such request, demand, authorization, direction, notice, consent or waiver, only
Notes that a Responsible Officer knows to be so owned shall be so disregarded. 
Notes so owned that have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of the Indenture
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, any other obligor upon the Notes, the Seller, the
Servicer or any Affiliate of any of the foregoing Persons.

 

Owner Trustee:  Deutsche Bank Trust Company Delaware, a Delaware banking
corporation, not in its individual capacity but solely as Owner Trustee under
the Trust Agreement, and any successor owner trustee under the Trust Agreement.

 

Paying Agent:  The Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee specified in Section 6.11 and is
authorized by the Issuer to make payments to and distributions from the
Collection Account, the Prefunding Account and each Note Payment Account,
including payment of principal of or interest on the Notes, on behalf of the
Issuer.

 

Predecessor Note:  With respect to any particular Note, every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note.  Any Note authenticated and delivered under Section 2.6 in lieu
of a mutilated, lost, destroyed or stolen Note shall be deemed, for purposes of
this definition, to evidence the same debt as the mutilated, lost, destroyed or
stolen Note.

 

Prefunding Account Ending Date:  March 31, 2004.

 

Prefunding Account Payout Date:  The Payment Date in April 2004.

 

Premium Side Letter Agreement:  As defined in the Insurance Agreement.

 

Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Purchase Agreement:  That Purchase Agreement, dated November 13, 2003, among the
Issuer, the Seller and Wachovia Capital Markets.

 

Re-Liening Trigger:  The occurrence of any Event of Default.

 

Record Date:  With respect to any Payment Date or Redemption Date, the close of
business on the Business Day preceding such Payment Date or Redemption Date;
provided, however, that if Definitive Notes have been issued pursuant to Section
2.13, Record Date shall mean, with respect to any Payment Date or Redemption
Date, the last day of the preceding Collection Period.

 

7

--------------------------------------------------------------------------------


 

Redemption Date:  The Payment Date specified by the Servicer pursuant to Section
10.1 on which date the Indenture Trustee shall withdraw any amount remaining in
the Reserve Account and deposit the portion of such amount payable to the
Noteholders in the Note Payment Account.

 

Redemption Price:  In the case of a redemption of Notes pursuant to Section
10.1, an amount equal to the unpaid principal amount of the Notes redeemed plus
accrued and unpaid interest thereon.

 

Rule 144A:  Rule 144A under the Securities Act of 1933, as amended.

 

Rule 144A Information:  Such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto).

 

Sale and Allocation Agreement:  The Sale and Allocation Agreement, dated as of
the date hereof, by and among the Issuer, the Servicer, the Indenture Trustee,
the Securities Intermediary and the Depositor as the same may be amended,
supplemented or otherwise modified and in effect from time to time.

 

Seller:  First Investors Financial Services, Inc. a Texas corporation, in its
capacity as seller under the Contribution Agreement, and its successors in such
capacity.

 

Servicer:  FISC, in its capacity as servicer under the Servicing Agreement, and
any Successor Servicer.

 

State:  Any of the fifty states of the United States of America or the District
of Columbia.

 

Successor Servicer:  As defined in the Servicing Agreement.

 

Transaction Documents:  The Servicing Agreement, the Sale and Allocation
Agreement, the Contribution Agreement, the Premium Side Letter Agreement, the
Trust Agreement, the Indemnification Agreement, the Certificate of Trust, this
Indenture, the Administration Agreement, the Purchase Agreement, the Note
Depository Agreement, the Insurance Agreement, the Policy, the Guaranty and the
other documents and certificates delivered in connection therewith, in each case
as the same may from time to time be amended, supplemented or otherwise modified
and in effect.

 

Trust Accounts:  The Collection Account, the Class A Note Payment Account, the
Class B Note Payment Account, the Prefunding Account, the Depositor Account and
the Reserve Account.

 

Trust Estate:  All money, instruments, rights and other property that are
subject or intended to be subject to the lien and security interest of this
Indenture for the benefit of the Noteholders and the Insurer (including, but not
limited to, all property and interests Granted to the Indenture Trustee),
including all proceeds thereof.

 

Wachovia Capital Markets:  Wachovia Capital Markets, LLC.

 


(B)           EXCEPT AS OTHERWISE SPECIFIED HEREIN OR AS THE CONTEXT MAY
OTHERWISE REQUIRE, CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN HAVE
THE RESPECTIVE MEANINGS SET FORTH IN,


 

8

--------------------------------------------------------------------------------


 


OR INCORPORATED BY REFERENCE INTO, THE SALE AND ALLOCATION AGREEMENT FOR ALL
PURPOSES OF THIS INDENTURE.


 


SECTION 1.2.           RULES OF CONSTRUCTION.


 

Unless the context otherwise requires:

 


(A)           A TERM HAS THE MEANING ASSIGNED TO IT;


 


(B)           AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN EFFECT
FROM TIME TO TIME;


 


(C)           “OR” IS NOT EXCLUSIVE;


 


(D)           “INCLUDING” MEANS INCLUDING WITHOUT LIMITATION;


 


(E)           WORDS IN THE SINGULAR INCLUDE THE PLURAL AND WORDS IN THE PLURAL
INCLUDE THE SINGULAR AND THE MASCULINE AS WELL AS THE FEMININE AND NEUTER
GENDERS OF SUCH TERMS;


 


(F)            ANY AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR REFERRED TO
HEREIN OR IN ANY INSTRUMENT OR CERTIFICATE DELIVERED IN CONNECTION HEREWITH
MEANS SUCH AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME TO TIME AMENDED,
MODIFIED OR SUPPLEMENTED AND INCLUDES (IN THE CASE OF AGREEMENTS OR INSTRUMENTS)
REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED THEREIN; AND


 


(G)           REFERENCES TO A PERSON ARE ALSO TO ITS PERMITTED SUCCESSORS AND
ASSIGNS.


 


ARTICLE II


 


THE NOTES


 


SECTION 2.1.           FORM.


 


(A)           THE CLASS A NOTES AND THE CLASS B NOTES, TOGETHER WITH THE
INDENTURE TRUSTEE’S CERTIFICATES OF AUTHENTICATION, SHALL BE SUBSTANTIALLY IN
THE FORM SET FORTH IN EXHIBIT A-1 AND EXHIBIT A-2, RESPECTIVELY, WITH SUCH
APPROPRIATE INSERTIONS, OMISSIONS, SUBSTITUTIONS AND OTHER VARIATIONS AS ARE
REQUIRED OR PERMITTED BY THIS INDENTURE, AND MAY HAVE SUCH LETTERS, NUMBERS OR
OTHER MARKS OF IDENTIFICATION AND SUCH LEGENDS OR ENDORSEMENTS PLACED THEREON AS
MAY, CONSISTENTLY HEREWITH, BE DETERMINED BY THE OFFICERS EXECUTING SUCH NOTES,
AS EVIDENCED BY THEIR EXECUTION THEREOF.  ANY PORTION OF THE TEXT OF ANY NOTE
MAY BE SET FORTH ON THE REVERSE THEREOF, WITH AN APPROPRIATE REFERENCE THERETO
ON THE FACE OF THE NOTE.


 


(B)           THE DEFINITIVE NOTES SHALL BE TYPEWRITTEN, PRINTED, LITHOGRAPHED
OR ENGRAVED, OR PRODUCED BY ANY COMBINATION OF THESE METHODS (WITH OR WITHOUT
STEEL ENGRAVED BORDERS), ALL AS DETERMINED BY THE OFFICERS EXECUTING SUCH NOTES,
AS EVIDENCED BY THEIR EXECUTION OF SUCH NOTES.


 

9

--------------------------------------------------------------------------------


 


(C)           EACH NOTE SHALL BE DATED THE DATE OF ITS AUTHENTICATION.  THE
TERMS OF THE CLASS A NOTES AND THE CLASS B NOTES SET FORTH IN EXHIBIT A-1 AND
EXHIBIT A-2, RESPECTIVELY, HERETO ARE PART OF THE TERMS OF THIS INDENTURE AND
ARE INCORPORATED HEREIN BY REFERENCE.


 


SECTION 2.2.           EXECUTION, AUTHENTICATION AND DELIVERY.


 


(A)           THE NOTES SHALL BE EXECUTED ON BEHALF OF THE ISSUER BY ANY OF ITS
AUTHORIZED OFFICERS.  THE SIGNATURES OF ANY SUCH AUTHORIZED OFFICER ON THE NOTES
MAY BE MANUAL OR FACSIMILE.


 


(B)           NOTES BEARING THE MANUAL OR FACSIMILE SIGNATURE OF INDIVIDUALS WHO
WERE AT ANY TIME AUTHORIZED OFFICERS OF THE ISSUER SHALL BIND THE ISSUER,
NOTWITHSTANDING THAT SUCH INDIVIDUALS OR ANY OF THEM HAVE CEASED TO HOLD SUCH
OFFICES PRIOR TO THE AUTHENTICATION AND DELIVERY OF SUCH NOTES OR DID NOT HOLD
SUCH OFFICES ON THE DATE OF SUCH NOTES.


 


(C)           THE INDENTURE TRUSTEE SHALL, UPON ISSUER ORDER, AUTHENTICATE AND
DELIVER THE CLASS A NOTES AND THE CLASS B NOTES FOR ORIGINAL ISSUE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $139,661,000 AND $5,065,890.91 RESPECTIVELY.  THE
CLASS A NOTE BALANCE AND THE CLASS B NOTE BALANCE AT ANY TIME MAY NOT EXCEED
SUCH RESPECTIVE AMOUNTS EXCEPT AS PROVIDED IN THIS INDENTURE.


 


(D)           EACH NOTE SHALL BE DATED THE DATE OF ITS AUTHENTICATION.  THE
NOTES SHALL BE ISSUABLE AS REGISTERED NOTES IN MINIMUM DENOMINATIONS OF $250,000
AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF.


 


(E)           NO NOTE SHALL BE ENTITLED TO ANY BENEFIT UNDER THIS INDENTURE OR
BE VALID OR OBLIGATORY FOR ANY PURPOSE UNLESS THERE APPEARS ON SUCH NOTE A
CERTIFICATE OF AUTHENTICATION SUBSTANTIALLY IN THE FORM PROVIDED FOR HEREIN
EXECUTED BY THE INDENTURE TRUSTEE BY THE MANUAL SIGNATURE OF ONE OF ITS
AUTHORIZED SIGNATORIES, AND SUCH CERTIFICATE UPON ANY NOTE SHALL BE CONCLUSIVE
EVIDENCE, AND THE ONLY EVIDENCE, THAT SUCH NOTE HAS BEEN DULY AUTHENTICATED AND
DELIVERED HEREUNDER.


 


SECTION 2.3.           TEMPORARY CLASS A NOTES.


 


(A)           PENDING THE PREPARATION OF DEFINITIVE NOTES, IF DEFINITIVE NOTES
ARE TO BE PREPARED IN ACCORDANCE WITH SECTION 2.13, THE ISSUER MAY EXECUTE, AND
UPON RECEIPT OF AN ISSUER ORDER THE INDENTURE TRUSTEE SHALL AUTHENTICATE AND
DELIVER, TEMPORARY NOTES THAT ARE PRINTED, LITHOGRAPHED, TYPEWRITTEN,
MIMEOGRAPHED OR OTHERWISE PRODUCED OF THE TENOR OF THE DEFINITIVE NOTES IN LIEU
OF WHICH THEY ARE ISSUED AND WITH SUCH VARIATIONS NOT INCONSISTENT WITH THE
TERMS OF THIS INDENTURE AS THE OFFICERS EXECUTING SUCH NOTES MAY DETERMINE, AS
EVIDENCED BY THEIR EXECUTION OF SUCH NOTES.


 


(B)           IF TEMPORARY CLASS A NOTES ARE ISSUED, THE ISSUER SHALL CAUSE
DEFINITIVE NOTES TO BE PREPARED WITHOUT UNREASONABLE DELAY.  AFTER THE
PREPARATION OF DEFINITIVE NOTES IN ACCORDANCE WITH SECTION 2.13, THE TEMPORARY
CLASS A NOTES SHALL BE EXCHANGEABLE FOR DEFINITIVE NOTES UPON SURRENDER OF THE
TEMPORARY CLASS A NOTES AT THE OFFICE OR AGENCY OF THE ISSUER TO BE MAINTAINED
AS PROVIDED IN SECTION 3.2, WITHOUT CHARGE TO THE CLASS A HOLDER.  UPON
SURRENDER FOR CANCELLATION OF ANY ONE OR MORE TEMPORARY CLASS A NOTES, THE
ISSUER SHALL EXECUTE, AND THE


 

10

--------------------------------------------------------------------------------


 


INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER IN EXCHANGE THEREFOR, A LIKE
PRINCIPAL AMOUNT OF DEFINITIVE NOTES OF AUTHORIZED DENOMINATIONS.  UNTIL SO
EXCHANGED, THE TEMPORARY CLASS A NOTES SHALL IN ALL RESPECTS BE ENTITLED TO THE
SAME BENEFITS UNDER THIS INDENTURE AS DEFINITIVE NOTES.


 


SECTION 2.4.           TAX TREATMENT.


 

The Issuer has entered into this Indenture, and the Class A Notes shall be
issued, with the intention that, for federal, state and local income and
franchise tax purposes, the Class A Notes shall qualify as indebtedness of the
Issuer secured by the Trust Estate.  The Issuer, by entering into this
Indenture, and each Class A Noteholder, by its acceptance of a Class A Note (and
each Note Owner of a Class A Note by its acceptance of an interest in the
applicable Book-Entry Note), agree to treat the Class A Notes as indebtedness of
the Issuer for federal, state and local income and franchise tax purposes.

 


SECTION 2.5.           REGISTRATION; REGISTRATION OF TRANSFER AND EXCHANGE.


 


(A)           THE ISSUER SHALL CAUSE TO BE KEPT A REGISTER (THE “NOTE REGISTER”)
IN WHICH, SUBJECT TO SUCH REASONABLE REGULATIONS AS IT MAY PRESCRIBE, THE ISSUER
SHALL PROVIDE FOR THE REGISTRATION OF NOTES AND THE REGISTRATION OF TRANSFERS OF
NOTES.  THE INDENTURE TRUSTEE INITIALLY SHALL BE THE REGISTRAR (THE “NOTE
REGISTRAR”) FOR THE PURPOSE OF REGISTERING NOTES AND TRANSFERS OF NOTES AS
HEREIN PROVIDED.  UPON ANY RESIGNATION OF ANY NOTE REGISTRAR, THE ISSUER SHALL
PROMPTLY APPOINT A SUCCESSOR OR, IF IT ELECTS NOT TO MAKE SUCH AN APPOINTMENT,
ASSUME THE DUTIES OF NOTE REGISTRAR.  IN ADDITION, THE INDENTURE TRUSTEE HEREBY
ACCEPTS ITS APPOINTMENT AS CERTIFICATE REGISTRAR, AS DEFINED IN AND PURSUANT TO
SECTION 3.4 OF THE TRUST AGREEMENT.


 


(B)           IF A PERSON OTHER THAN THE INDENTURE TRUSTEE IS APPOINTED BY THE
ISSUER AS NOTE REGISTRAR, (I) THE ISSUER SHALL GIVE THE INDENTURE TRUSTEE PROMPT
WRITTEN NOTICE OF THE APPOINTMENT OF SUCH NOTE REGISTRAR AND OF THE LOCATION, OR
ANY CHANGE IN THE LOCATION, OF THE NOTE REGISTER, (II) THE INDENTURE TRUSTEE
SHALL HAVE THE RIGHT TO INSPECT THE NOTE REGISTER AT ALL REASONABLE TIMES AND TO
OBTAIN COPIES THEREOF AND (III) THE INDENTURE TRUSTEE SHALL HAVE THE RIGHT TO
RELY UPON A CERTIFICATE EXECUTED ON BEHALF OF THE NOTE REGISTRAR BY AN EXECUTIVE
OFFICER THEREOF AS TO THE NAMES AND ADDRESSES OF THE NOTEHOLDERS AND THE
PRINCIPAL AMOUNTS AND NUMBER OF SUCH NOTES.


 


(C)           UPON SURRENDER FOR REGISTRATION OF TRANSFER OF ANY NOTE AT THE
OFFICE OR AGENCY OF THE ISSUER TO BE MAINTAINED AS PROVIDED IN SECTION 3.2, IF
THE REQUIREMENTS OF SECTION 8-401 OF THE RELEVANT UCC ARE MET, THE ISSUER SHALL
EXECUTE, AND THE INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE
NOTEHOLDER MAKING SUCH SURRENDER, IN THE NAME OF THE DESIGNATED TRANSFEREE OR
TRANSFEREES, ONE OR MORE NEW NOTES IN ANY AUTHORIZED DENOMINATION, OF A LIKE
AGGREGATE PRINCIPAL AMOUNT.  THE INDENTURE TRUSTEE MAY RELY UPON THE
ADMINISTRATOR WITH RESPECT TO THE DETERMINATION OF WHETHER THE REQUIREMENTS OF
SECTION 8-401 OF THE RELEVANT UCC ARE MET.


 


(D)           AT THE OPTION OF THE NOTEHOLDER, NOTES MAY BE EXCHANGED FOR OTHER
NOTES OF THE SAME CLASS IN ANY AUTHORIZED DENOMINATIONS, OF A LIKE AGGREGATE
PRINCIPAL AMOUNT, UPON SURRENDER OF THE NOTES TO BE EXCHANGED AT SUCH OFFICE OR
AGENCY.  WHENEVER ANY NOTES ARE SO SURRENDERED FOR EXCHANGE, IF THE REQUIREMENTS
OF SECTION 8-401 THE RELEVANT UCC ARE MET, THE ISSUER SHALL EXECUTE, AND THE
INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE NOTEHOLDER MAKING SUCH
EXCHANGE, THE NOTES WHICH SUCH NOTEHOLDER IS ENTITLED TO RECEIVE.  THE INDENTURE


 

11

--------------------------------------------------------------------------------


 


TRUSTEE MAY RELY UPON THE ADMINISTRATOR WITH RESPECT TO THE DETERMINATION OF
WHETHER THE REQUIREMENTS OF SECTION 8-401 OF THE RELEVANT UCC ARE MET.


 


(E)           ALL NOTES ISSUED UPON ANY REGISTRATION OF TRANSFER OR EXCHANGE OF
NOTES SHALL BE THE VALID OBLIGATIONS OF THE ISSUER, EVIDENCING THE SAME DEBT,
AND ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE, AS THE NOTES SURRENDERED
UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.


 


(F)            ALL NOTES PRESENTED OR SURRENDERED FOR REGISTRATION OF TRANSFER
OR EXCHANGE SHALL BE DULY ENDORSED BY, OR BE ACCOMPANIED BY A WRITTEN INSTRUMENT
OF TRANSFER IN THE FORM OF THE ASSIGNMENT ATTACHED TO EXHIBIT A-1 OR EXHIBIT
A-2, AS THE CASE MAY BE, SATISFACTORY TO THE INDENTURE TRUSTEE DULY EXECUTED BY,
THE HOLDER THEREOF OR SUCH HOLDER’S ATTORNEY DULY AUTHORIZED IN WRITING, WITH
SUCH SIGNATURE GUARANTEED BY AN “ELIGIBLE GUARANTOR INSTITUTION” MEETING THE
REQUIREMENTS OF THE NOTE REGISTRAR.


 


(G)           NO SERVICE CHARGE SHALL BE MADE TO A HOLDER FOR ANY REGISTRATION
OF TRANSFER OR EXCHANGE OF NOTES, BUT THE ISSUER MAY REQUIRE PAYMENT BY SUCH
HOLDER OF A SUM SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT
MAY BE IMPOSED IN CONNECTION WITH ANY REGISTRATION OF TRANSFER OR EXCHANGE OF
NOTES, OTHER THAN EXCHANGES PURSUANT TO SECTION 2.3 OR 9.5 NOT INVOLVING ANY
TRANSFER.


 


(H)           THE ISSUER SHALL NOT BE REQUIRED TO MAKE, AND THE NOTE REGISTRAR
NEED NOT REGISTER, TRANSFERS OR EXCHANGES OF NOTES SELECTED FOR REDEMPTION OR
NOTES WITH RESPECT TO WHICH THE DUE DATE FOR ANY PAYMENT WILL OCCUR WITHIN 15
DAYS.


 


SECTION 2.6.           MUTILATED, DESTROYED, LOST OR STOLEN NOTES.


 


(A)           IF (I) ANY MUTILATED NOTE IS SURRENDERED TO THE INDENTURE TRUSTEE,
OR THE INDENTURE TRUSTEE RECEIVES EVIDENCE TO ITS SATISFACTION OF THE
DESTRUCTION, LOSS OR THEFT OF ANY NOTE, AND (II) THERE IS DELIVERED TO THE
INDENTURE TRUSTEE SUCH SECURITY OR INDEMNITY AS MAY BE REQUIRED BY IT TO HOLD
THE ISSUER AND THE INDENTURE TRUSTEE HARMLESS, THEN, IN THE ABSENCE OF NOTICE TO
THE ISSUER, THE NOTE REGISTRAR OR THE INDENTURE TRUSTEE THAT SUCH NOTE HAS BEEN
ACQUIRED BY A PROTECTED PURCHASER, AND PROVIDED THAT THE REQUIREMENTS OF SECTION
8-405 OF THE RELEVANT UCC ARE MET, THE ISSUER SHALL EXECUTE AND THE INDENTURE
TRUSTEE SHALL AUTHENTICATE AND DELIVER, IN EXCHANGE FOR OR IN LIEU OF ANY SUCH
MUTILATED, DESTROYED, LOST OR STOLEN NOTE, A REPLACEMENT NOTE ; PROVIDED,
HOWEVER, THAT IF ANY SUCH DESTROYED, LOST OR STOLEN NOTE, BUT NOT A MUTILATED
NOTE, SHALL HAVE BECOME OR WITHIN SEVEN (7) DAYS OF THE INDENTURE TRUSTEE’S
RECEIPT OF EVIDENCE TO ITS SATISFACTION OF SUCH DESTRUCTION, LOSS OR THEFT SHALL
BE DUE AND PAYABLE, OR SHALL HAVE BEEN CALLED FOR REDEMPTION IN WHOLE PURSUANT
TO SECTION 10.1, INSTEAD OF ISSUING A REPLACEMENT NOTE , THE ISSUER MAY PAY SUCH
DESTROYED, LOST OR STOLEN NOTE WHEN SO DUE OR PAYABLE OR UPON THE REDEMPTION
DATE WITHOUT SURRENDER THEREOF.  THE INDENTURE TRUSTEE MAY RELY UPON THE
ADMINISTRATOR WITH RESPECT TO THE DETERMINATION OF WHETHER THE REQUIREMENTS OF
SECTION 8-405 OF THE RELEVANT UCC ARE MET.  IF, AFTER THE DELIVERY OF SUCH
REPLACEMENT NOTE OR PAYMENT OF A DESTROYED, LOST OR STOLEN NOTE PURSUANT TO THE
PROVISO TO THE PRECEDING SENTENCE, A PROTECTED PURCHASER OF THE ORIGINAL NOTE IN
LIEU OF WHICH SUCH REPLACEMENT NOTE WAS ISSUED PRESENTS FOR PAYMENT SUCH
ORIGINAL NOTE, THE ISSUER AND THE INDENTURE TRUSTEE SHALL BE ENTITLED TO RECOVER
SUCH REPLACEMENT NOTE (OR SUCH PAYMENT) FROM THE PERSON TO WHOM SUCH REPLACEMENT
NOTE WAS DELIVERED OR ANY PERSON TAKING SUCH REPLACEMENT NOTE FROM SUCH PERSON
TO WHOM SUCH REPLACEMENT NOTE WAS DELIVERED OR ANY


 

12

--------------------------------------------------------------------------------


 


ASSIGNEE OF SUCH PERSON, EXCEPT A PROTECTED PURCHASER, AND SHALL BE ENTITLED TO
RECOVER UPON THE SECURITY OR INDEMNITY PROVIDED THEREFOR TO THE EXTENT OF ANY
LOSS, DAMAGE, COST OR EXPENSE INCURRED BY THE ISSUER OR THE INDENTURE TRUSTEE IN
CONNECTION THEREWITH.


 


(B)           UPON THE ISSUANCE OF ANY REPLACEMENT NOTE UNDER THIS SECTION 2.6,
THE ISSUER MAY REQUIRE THE PAYMENT BY THE HOLDER OF SUCH NOTE OF A SUM
SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN
CONNECTION WITH SUCH ISSUANCE AND ANY OTHER REASONABLE EXPENSES (INCLUDING THE
FEES AND EXPENSES OF THE INDENTURE TRUSTEE) RELATED THERETO.


 


(C)           EVERY REPLACEMENT NOTE ISSUED PURSUANT TO THIS SECTION 2.6 IN
REPLACEMENT OF ANY MUTILATED, DESTROYED, LOST OR STOLEN NOTE SHALL CONSTITUTE AN
ORIGINAL ADDITIONAL CONTRACTUAL OBLIGATION OF THE ISSUER, WHETHER OR NOT THE
MUTILATED, DESTROYED, LOST OR STOLEN NOTE SHALL BE AT ANY TIME ENFORCEABLE BY
ANYONE, AND SHALL BE ENTITLED TO ALL THE BENEFITS OF THIS INDENTURE EQUALLY AND
PROPORTIONATELY WITH ANY AND ALL OTHER NOTES DULY ISSUED HEREUNDER.


 


(D)           THE PROVISIONS OF THIS SECTION 2.6 ARE EXCLUSIVE AND SHALL
PRECLUDE (TO THE EXTENT LAWFUL) ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO
THE REPLACEMENT OR PAYMENT OF MUTILATED, DESTROYED, LOST OR STOLEN NOTES.


 


SECTION 2.7.           PERSONS DEEMED OWNERS.


 

Prior to due presentation of a Note for registration of transfer, the Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name such Note is registered in the Note Register (as
of the day of determination) as the owner of such Note for the purpose of
receiving payments of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and none of the
Issuer, the Indenture Trustee or any agent of the Issuer or the Indenture
Trustee shall be affected by any notice to the contrary.

 


SECTION 2.8.           PAYMENTS OF INTEREST AND PRINCIPAL.


 


(A)           [RESERVED.]


 


(B)           THE PRINCIPAL OF EACH NOTE SHALL BE PAYABLE IN INSTALLMENTS ON
EACH PAYMENT DATE (UNLESS THE NOTES HAVE BEEN DECLARED IMMEDIATELY DUE AND
PAYABLE IN ACCORDANCE WITH SECTION 5.2 FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT) IN AN AGGREGATE AMOUNT EQUAL TO THE APPLICABLE MONTHLY NOTE PRINCIPAL
FOR SUCH PAYMENT DATE IN ACCORDANCE WITH SECTION 3.5 OF THE SALE AND ALLOCATION
AGREEMENT.  THE OUTSTANDING CLASS A NOTE BALANCE AND THE OUTSTANDING CLASS B
NOTE BALANCE SHALL BE DUE AND PAYABLE ON THE FINAL NOTE PAYMENT DATE.  ON EACH
PAYMENT DATE (UNLESS THE NOTES HAVE BEEN DECLARED IMMEDIATELY DUE AND PAYABLE IN
ACCORDANCE WITH SECTION 5.2 FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT),
UPON RECEIPT OF INSTRUCTIONS FROM THE SERVICER PURSUANT TO SECTION 3.5(D), (E)
AND (F) OF THE SALE AND ALLOCATION AGREEMENT, THE INDENTURE TRUSTEE SHALL:


 

(I)            APPLY OR CAUSE TO BE APPLIED THE AMOUNT ON DEPOSIT IN THE CLASS A
NOTE PAYMENT ACCOUNT ON SUCH PAYMENT DATE TO MAKE THE FOLLOWING PAYMENTS IN THE
FOLLOWING ORDER OF PRIORITY:

 

13

--------------------------------------------------------------------------------


 

(A)          TO THE CLASS A NOTEHOLDERS, THE TOTAL NOTE INTEREST PAYABLE FOR
SUCH PAYMENT DATE; AND

 

(B)           TO THE CLASS A NOTEHOLDERS, THE CLASS A MONTHLY NOTE PRINCIPAL FOR
THAT PAYMENT DATE UNTIL THE PRINCIPAL AMOUNT OF THE CLASS A NOTES HAS BEEN PAID
IN FULL.

 

(II)           APPLY OR CAUSE TO BE APPLIED THE AMOUNT ON DEPOSIT IN THE CLASS B
NOTE PAYMENT ACCOUNT ON SUCH PAYMENT DATE TO THE CLASS B NOTEHOLDERS, FOR THE
PAYMENT OF THE CLASS B MONTHLY NOTE PRINCIPAL FOR THAT PAYMENT DATE UNTIL THE
PRINCIPAL AMOUNT OF THE CLASS B NOTES HAS BEEN PAID IN FULL.

 


(C)           THE PRINCIPAL AMOUNT OF THE NOTES, TO THE EXTENT NOT PREVIOUSLY
PAID, SHALL BE DUE AND PAYABLE ON THE FINAL NOTE PAYMENT DATE.


 


(D)           THE CLASS A NOTES SHALL ACCRUE INTEREST AT 2.58% AND SUCH INTEREST
SHALL BE DUE AND PAYABLE ON EACH PAYMENT DATE.  THE CLASS B NOTES SHALL NOT
ACCRUE INTEREST.  INTEREST ON THE CLASS A NOTES SHALL BE CALCULATED ON THE BASIS
A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS.  SUBJECT TO SECTION 3.1, ANY
INSTALLMENT OF INTEREST OR PRINCIPAL, IF ANY, PAYABLE ON ANY CLASS A NOTE THAT
IS PUNCTUALLY PAID OR DULY PROVIDED FOR BY THE ISSUER ON THE APPLICABLE PAYMENT
DATE SHALL BE PAID TO THE PERSON IN WHOSE NAME SUCH NOTE (OR ONE OR MORE
PREDECESSOR NOTES) IS REGISTERED ON THE RELATED RECORD DATE BY CHECK MAILED
FIRST-CLASS POSTAGE PREPAID TO SUCH PERSON’S ADDRESS AS IT APPEARS ON THE NOTE
REGISTER ON SUCH RECORD DATE; PROVIDED, HOWEVER, THAT, UNLESS DEFINITIVE NOTES
HAVE BEEN ISSUED PURSUANT TO SECTION 2.13, WITH RESPECT TO CLASS A NOTES
REGISTERED ON THE RECORD DATE IN THE NAME OF THE NOMINEE OF THE CLEARING AGENCY
(INITIALLY, SUCH NOMINEE TO BE CEDE & CO.), PAYMENT SHALL BE MADE BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED BY SUCH
NOMINEE, AND EXCEPT FOR THE FINAL INSTALLMENT OF PRINCIPAL PAYABLE WITH RESPECT
TO SUCH CLASS A NOTE ON A PAYMENT DATE OR ON THE RELATED FINAL NOTE PAYMENT DATE
(AND EXCEPT FOR THE REDEMPTION PRICE FOR ANY NOTE CALLED FOR REDEMPTION IN WHOLE
PURSUANT TO SECTION 10.1(A) OR (B)), WHICH SHALL BE PAYABLE AS PROVIDED BELOW. 
THE FUNDS REPRESENTED BY ANY SUCH CHECKS RETURNED UNDELIVERED SHALL BE HELD IN
ACCORDANCE WITH SECTION 3.3.  THE INDENTURE TRUSTEE SHALL PAY ALL TOTAL NOTE
INTEREST FOR ANY PAYMENT DATE TO THE NOTEHOLDERS ON THE RELATED RECORD DATE EVEN
IF A PORTION OF SUCH TOTAL NOTE INTEREST RELATES TO AN EARLIER PAYMENT DATE.


 


(E)           ALL PRINCIPAL ON THE NOTES AND, AS TO THE CLASS A NOTES, INTEREST
PAYMENTS, SHALL BE MADE PRO RATA TO THE NOTEHOLDERS OF THE RELATED CLASS.  THE
INDENTURE TRUSTEE SHALL, BEFORE THE PAYMENT DATE ON WHICH THE ISSUER EXPECTS TO
PAY THE FINAL INSTALLMENT OF PRINCIPAL OF AND, AS TO THE CLASS A NOTES, 
INTEREST ON ANY NOTE, NOTIFY THE HOLDER OF SUCH NOTE AS OF THE RELATED RECORD
DATE OF SUCH FINAL INSTALLMENT.  SUCH NOTICE SHALL BE MAILED OR TRANSMITTED BY
FACSIMILE AND SHALL SPECIFY THAT SUCH FINAL INSTALLMENT SHALL BE PAYABLE ONLY
UPON PRESENTATION AND SURRENDER OF SUCH NOTE AND SHALL SPECIFY THE PLACE WHERE
SUCH NOTE MAY BE PRESENTED AND SURRENDERED FOR PAYMENT OF SUCH INSTALLMENT. 
NOTICES IN CONNECTION WITH REDEMPTION OF NOTES SHALL BE MAILED TO NOTEHOLDERS AS
PROVIDED IN SECTION 10.2.


 


(F)            NOTWITHSTANDING THE FOREGOING, THE ENTIRE UNPAID PRINCIPAL AMOUNT
OF THE NOTES SHALL BE DUE AND PAYABLE, IF NOT PREVIOUSLY PAID, ON THE DATE ON
WHICH THE NOTES HAVE BEEN


 

14

--------------------------------------------------------------------------------


 


DECLARED OR HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE IN ACCORDANCE
WITH SECTION 5.2 FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT.  ON EACH
PAYMENT DATE FOLLOWING ACCELERATION OF THE NOTES, UPON RECEIPT OF INSTRUCTIONS
FROM THE SERVICER PURSUANT TO SECTION 3.5(D) OF THE SALE AND ALLOCATION
AGREEMENT, THE INDENTURE TRUSTEE SHALL:


 

(I)            APPLY OR CAUSE TO BE APPLIED THE AMOUNT ON DEPOSIT IN THE CLASS A
NOTE PAYMENT ACCOUNT ON SUCH PAYMENT DATE TO MAKE THE FOLLOWING PAYMENTS IN THE
FOLLOWING ORDER OF PRIORITY:

 

(A)          TO THE CLASS A NOTEHOLDERS, THE TOTAL NOTE INTEREST PAYABLE FOR
SUCH PAYMENT DATE; AND

 

(B)           TO THE CLASS A NOTEHOLDERS, THE AMOUNT REMAINING ON DEPOSIT IN THE
CLASS A NOTE PAYMENT ACCOUNT ON SUCH PAYMENT DATE UP TO THE CLASS A NOTE
BALANCE.

 

(II)           FOLLOWING THE PAYMENT IN FULL OF THE ENTIRE CLASS A NOTE BALANCE,
THE TOTAL NOTE INTEREST AND ALL AMOUNTS DUE THE INSURER, TO PAY OR CAUSE TO BE
PAID THE AMOUNT ON DEPOSIT IN THE CLASS B NOTE PAYMENT ACCOUNT ON SUCH PAYMENT
DATE TO THE CLASS B NOTEHOLDERS, THE AMOUNT REMAINING ON DEPOSIT IN THE CLASS B
NOTE PAYMENT ACCOUNT ON SUCH PAYMENT DATE UP TO THE CLASS B NOTE BALANCE.

 


SECTION 2.9.           CANCELLATION.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption in whole pursuant to Section 10.1(a) or (b) shall, if surrendered to
any Person other than the Indenture Trustee, be delivered to the Indenture
Trustee and shall be promptly canceled by the Indenture Trustee.  The Issuer may
at any time deliver to the Indenture Trustee for cancellation any Notes
previously authenticated and delivered hereunder which the Issuer may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly
canceled by the Indenture Trustee.  No Notes shall be authenticated in lieu of
or in exchange for any Notes canceled as provided in this Section 2.9, except as
expressly permitted by this Indenture.  All canceled Notes may be held or
disposed of by the Indenture Trustee in accordance with its standard retention
or disposal policy as in effect at the time unless the Issuer shall direct by an
Issuer Order that they be destroyed or returned to it, provided that such Issuer
Order is timely and the Notes have not been previously disposed of by the
Indenture Trustee.

 


SECTION 2.10.        RELEASE OF COLLATERAL.


 

Subject to Section 11.1 and the terms of the Transaction Documents, the
Indenture Trustee shall release property from the lien of this Indenture at any
time before the Notes have been paid in full only upon receipt of an Issuer
Request accompanied by an Issuer’s Certificate and an Opinion of Counsel.

 


SECTION 2.11.        BOOK-ENTRY.


 

The Class A Notes, upon original issuance, shall be issued in the form of
typewritten Notes representing the Book-Entry Notes, to be delivered to The
Depository Trust Company, the

 

15

--------------------------------------------------------------------------------


 

initial Clearing Agency, by, or on behalf of, the Issuer.  The Class A Notes
representing the Book-Entry Notes shall be registered initially on the Note
Register in the name of Cede & Co., the nominee of the initial Clearing Agency,
and no Note Owner thereof shall receive a Definitive Note representing such Note
Owner’s interest in such Note, except as provided in Section 2.13. Unless and
until definitive, fully registered Class A Notes (the “Definitive Notes”) have
been issued to such Note Owners pursuant to Section 2.13:

 


(A)           THE PROVISIONS OF THIS SECTION 2.11 SHALL BE IN FULL FORCE AND
EFFECT;


 


(B)           THE NOTE REGISTRAR AND THE INDENTURE TRUSTEE SHALL BE ENTITLED TO
DEAL WITH THE CLEARING AGENCY FOR ALL PURPOSES OF THIS INDENTURE (INCLUDING THE
PAYMENT OF PRINCIPAL OF AND INTEREST ON THE CLASS A NOTES AND THE GIVING OF
INSTRUCTIONS OR DIRECTIONS HEREUNDER) AS THE SOLE HOLDER OF THE CLASS A NOTES,
AND SHALL HAVE NO OBLIGATION TO THE NOTE OWNERS;


 


(C)           TO THE EXTENT THAT THE PROVISIONS OF THIS SECTION 2.11 CONFLICT
WITH ANY OTHER PROVISIONS OF THIS INDENTURE, THE PROVISIONS OF THIS SECTION
SHALL CONTROL;


 


(D)           THE RIGHTS OF NOTE OWNERS SHALL BE EXERCISED ONLY THROUGH THE
CLEARING AGENCY AND SHALL BE LIMITED TO THOSE ESTABLISHED BY LAW AND AGREEMENTS
BETWEEN SUCH NOTE OWNERS AND THE CLEARING AGENCY AND/OR THE CLEARING AGENCY
PARTICIPANTS PURSUANT TO THE NOTE DEPOSITORY AGREEMENT; UNLESS AND UNTIL
DEFINITIVE NOTES ARE ISSUED PURSUANT TO SECTION 2.13, THE INITIAL CLEARING
AGENCY SHALL MAKE BOOK-ENTRY TRANSFERS AMONG THE CLEARING AGENCY PARTICIPANTS
AND RECEIVE AND TRANSMIT PAYMENTS OF PRINCIPAL OF AND INTEREST ON THE NOTES TO
SUCH CLEARING AGENCY PARTICIPANTS; AND


 


(E)           WHENEVER THIS INDENTURE REQUIRES OR PERMITS ACTIONS TO BE TAKEN
BASED UPON INSTRUCTIONS OR DIRECTIONS OF NOTEHOLDERS EVIDENCING A SPECIFIED
PERCENTAGE OF THE CLASS A NOTE BALANCE, THE CLEARING AGENCY SHALL BE DEEMED TO
REPRESENT SUCH PERCENTAGE ONLY TO THE EXTENT THAT IT HAS RECEIVED INSTRUCTIONS
TO SUCH EFFECT FROM NOTE OWNERS AND/OR CLEARING AGENCY PARTICIPANTS OWNING OR
REPRESENTING, RESPECTIVELY, SUCH REQUIRED PERCENTAGE OF THE BENEFICIAL INTEREST
IN THE CLASS A NOTES AND HAS DELIVERED SUCH INSTRUCTIONS TO THE INDENTURE
TRUSTEE.


 


SECTION 2.12.        NOTICES TO CLEARING AGENCY.


 

Whenever a notice or other communication to the Class A Noteholders is required
under this Indenture, unless and until Definitive Notes shall have been issued
to such Note Owners pursuant to Section 2.13, the Indenture Trustee shall give
all such notices and communications specified herein to be given to Class A
Noteholders to the Clearing Agency, and shall have no obligation to such Note
Owners.

 


SECTION 2.13.        DEFINITIVE NOTES.


 

If (a) the Issuer, the Administrator or the Servicer advises the Indenture
Trustee in writing that the Clearing Agency is no longer willing or able to
properly discharge its responsibilities with respect to the Book-Entry Notes and
the Indenture Trustee or the Administrator is unable to locate a qualified
successor, (b) the Administrator, at its option, advises the Indenture Trustee
in writing that it elects to terminate the book-entry system through the
Clearing Agency, (c) at any time the Clearing Agency shall no longer be
registered under the

 

16

--------------------------------------------------------------------------------


 

Exchange Act, or other applicable statute or regulation and, in either case, the
Administrator or the Indenture Trustee, as applicable, is unable to appoint a
qualified successor or (d) after the occurrence of an Event of Default or an
Event of Servicing Termination, Note Owners of the Book-Entry Notes representing
beneficial interests aggregating not less than 51% of the principal amount of
such Notes advise the Indenture Trustee and the Clearing Agency in writing that
the continuation of a book-entry system through the Clearing Agency is no longer
in the best interests of such Note Owners, then the Clearing Agency shall notify
all Note Owners and the Indenture Trustee of the occurrence of such event and of
the availability of Definitive Notes to Note Owners requesting the same.  Upon
surrender to the Indenture Trustee of the typewritten Note representing the
Book-Entry Notes by the Clearing Agency, accompanied by registration
instructions, the Issuer shall execute and the Indenture Trustee shall
authenticate the Definitive Notes in accordance with the instructions of the
Clearing Agency.  None of the Issuer, the Note Registrar or the Indenture
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions. 
Upon the issuance of Definitive Notes, the Indenture Trustee shall recognize the
Holders of the Definitive Notes as Noteholders.

 


SECTION 2.14.        AUTHENTICATING AGENTS.


 

The Indenture Trustee may appoint one or more Persons (each, an “Authenticating
Agent”) with power to act on its behalf and subject to its direction in the
authentication of Notes in connection with issuance, transfers and exchanges
under Sections 2.2, 2.3, 2.5, 2.6 and 2.13, as fully to all intents and purposes
as though each such Authenticating Agent had been expressly authorized by those
Sections to authenticate such Notes.  For all purposes of this Indenture, the
authentication of Notes by an Authenticating Agent pursuant to this Section 2.14
shall be deemed to be the authentication of Notes “by the Indenture Trustee.”

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, without the execution or filing of any
further act on the part of the parties hereto or such Authenticating Agent or
such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Owner Trustee.  The Indenture
Trustee may at any time terminate the agency of any Authenticating Agent by
giving written notice of termination to such Authenticating Agent and the Owner
Trustee.  Upon receiving such notice of resignation or upon such a termination,
the Indenture Trustee may appoint a successor Authenticating Agent and shall
give written notice of any such appointment to the Owner Trustee.

 

The Administrator agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services.  The provisions of Sections 2.9 and
6.4 shall be applicable to any Authenticating Agent.

 

17

--------------------------------------------------------------------------------


 


SECTION 2.15.        RESTRICTIONS ON TRANSFERS OF CLASS A NOTES.


 


(A)           THE CLASS A NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT AND NO CLASS A NOTE OR ANY INTEREST THEREIN MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT AS CONTEMPLATED BY THE LEGEND
SET FORTH IN PARAGRAPH (D) BELOW.  ANY RESALE OR OTHER TRANSFER, OR ATTEMPTED
RESALE OR OTHER TRANSFER WHICH IS NOT MADE IN COMPLIANCE WITH THE RESTRICTIONS
SET FORTH IN SUCH LEGEND SHALL NOT BE RECOGNIZED BY THE ISSUER.  AUTHORIZATION
OF THE ISSUER OF A PURCHASE, RESALE OR TRANSFER OF A CLASS A NOTE WILL BE
GRANTED ONLY IF MADE TO A QUALIFIED INSTITUTIONAL BUYER AND, IN EACH CASE, IN
ACCORDANCE WITH THE OTHER REQUIREMENTS APPLICABLE TO A SALE OF CLASS A NOTES. 
EACH PURCHASER ACKNOWLEDGES AND IS DEEMED TO ACKNOWLEDGE THAT NO REPRESENTATION
IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF ANY EXEMPTION UNDER THE
SECURITIES ACT OR ANY STATE SECURITIES LAWS FOR RESALE OF THE CLASS A NOTES AND
THAT SUCH PURCHASER MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


 


(B)           EACH PURCHASER AND ANY ACCOUNT FOR WHICH SUCH PURCHASER IS
ACQUIRING THE CLASS A NOTES ARE “QUALIFIED INSTITUTIONAL BUYERS” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT).  EACH PURCHASER HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE
MERITS AND RISKS OF ITS INVESTMENT IN THE CLASS A NOTES, AND EACH PURCHASER AND
ANY ACCOUNT FOR WHICH SUCH PURCHASER IS ACTING ARE EACH ABLE TO BEAR THE
ECONOMIC RISK OF SUCH INVESTMENT.


 


(C)           EACH PURCHASER, BY ITS ACCEPTANCE OF ITS CLASS A NOTE,
ACKNOWLEDGES THAT THE CLASS A NOTES ARE BEING SOLD TO IT PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  NO
PURCHASER IS PURCHASING ITS CLASS A NOTES WITH A VIEW TO RESALE, DISTRIBUTE OR
DISPOSE OF IN ANY OTHER MANNER THEREOF IN VIOLATION OF THE SECURITIES ACT.  EACH
PURCHASER HAS HAD ACCESS TO SUCH FINANCIAL AND OTHER INFORMATION CONCERNING THE
ISSUER AND THE CLASS A NOTES AS IT DEEMED NECESSARY OR APPROPRIATE IN ORDER TO
MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO SUCH PURCHASE OF THE CLASS
A NOTES, INCLUDING AN OPPORTUNITY TO ASK QUESTIONS OF AND REQUEST INFORMATION
FROM THE ISSUER.


 


(D)           EACH CLASS A NOTE EVIDENCING BOOK-ENTRY NOTES AND DEFINITIVE NOTES
(AND ALL CLASS A NOTES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION THEREOF)
SHALL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

THIS CLASS A NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE APPLICABLE SECURITIES
LAWS OF ANY STATE.  ACCORDINGLY, TRANSFER OF THIS CLASS A NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH IN SECTION 2.15 OF THE INDENTURE.  BY ITS
ACCEPTANCE OF THIS CLASS A NOTE, THE HOLDER OF THIS CLASS A NOTE IS DEEMED TO
REPRESENT TO THE ISSUER AND THE INDENTURE TRUSTEE THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT AND IS
ACQUIRING THIS CLASS A NOTE FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF
OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE QUALIFIED
INSTITUTIONAL BUYERS).

 

18

--------------------------------------------------------------------------------


 

NO SALE, PLEDGE OR OTHER TRANSFER OF THIS CLASS A NOTE SHALL BE MADE UNLESS SUCH
SALE, PLEDGE OR OTHER TRANSFER IS (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE CLASS A NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON
THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR (C) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS OR IS MADE IN ACCORDANCE WITH EACH SUCH ACT AND
STATE LAWS. THE INDENTURE TRUSTEE MAY REQUIRE AN OPINION OF COUNSEL TO BE
DELIVERED TO IT IN CONNECTION WITH ANY SALE, PLEDGE OR OTHER TRANSFER OF THIS
CLASS A NOTE PURSUANT TO CLAUSES (A) OR (C) ABOVE.  ALL OPINIONS OF COUNSEL
REQUIRED IN CONNECTION WITH ANY TRANSFER SHALL BE BY COUNSEL REASONABLY
ACCEPTABLE TO THE INDENTURE TRUSTEE.

 

EACH TRANSFEREE OF THIS CLASS A NOTE IS DEEMED TO REPRESENT AND WARRANT THAT,
WITH RESPECT TO THE SOURCE OF FUNDS TO BE USED BY SUCH TRANSFEREE TO ACQUIRE
THIS CLASS A NOTE (THE “SOURCE”) EITHER (A) SUCH SOURCE IS NOT AN “EMPLOYEE
BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF ERISA), A “PLAN” (WITHIN
THE MEANING OF SECTION 4975(E)(1) OF THE CODE) OR A PLAN THAT IS SUBJECT TO ANY
SUBSTANTIALLY SIMILAR PROVISION OF ANY FEDERAL, STATE OR LOCAL LAW, OR A PERSON
USING ASSETS OF ANY SUCH PLAN, OR (B) THE ACQUISITION AND HOLDING OF THIS CLASS
A NOTE BY SUCH SOURCE WILL NOT CONSTITUTE OR RESULT IN A NONEXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA, SECTION 4975 OF THE CODE OR ANY
SUBSTANTIALLY SIMILAR PROVISION OF ANY FEDERAL, STATE OR LOCAL LAW.

 


(E)           THE PURCHASER OF A CLASS A NOTE OR ANY INTEREST THEREIN
UNDERSTANDS AND AGREES AND IS DEEMED TO UNDERSTAND AND AGREE BY ITS ACCEPTANCE
OF ITS CLASS A NOTE THAT THE CLASS A NOTES AND RELATED DOCUMENTATION MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON AND
PROCEDURES FOR RESALES AND OTHER TRANSFERS OF THE CLASS A NOTES TO REFLECT ANY
CHANGE IN APPLICABLE LAW OR REGULATION (OR INTERPRETATION THEREOF) OR IN
PRACTICE RELATING TO THE RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY.


 


(F)            THE HOLDERS OF THE CLASS A NOTES AND ALL NOTE OWNERS OF CLASS A
NOTES ARE BOUND BY, AND ARE DEEMED TO HAVE NOTICE OF, ALL PROVISIONS CONTAINED
IN THE INDENTURE.


 


(G)           THE PURCHASER OF A CLASS A NOTE OR ANY INTEREST THEREIN
ACKNOWLEDGES AND IS DEEMED TO ACKNOWLEDGE BY ITS ACCEPTANCE OF SUCH PURCHASE
THAT THE ISSUER AND OTHERS WILL RELY UPON THE TRUTH AND ACCURACY OF THE
FOREGOING ACKNOWLEDGMENTS, REPRESENTATIONS AND AGREEMENTS.  IF THE PURCHASER IS
ACQUIRING ANY CLASS A NOTES AS A FIDUCIARY OR AGENT FOR ONE OR MORE INVESTOR


 

19

--------------------------------------------------------------------------------


 


ACCOUNTS, IT REPRESENTS THAT IT HAS SOLE INVESTMENT DISCRETION WITH RESPECT TO
EACH SUCH ACCOUNT AND THAT IT HAS FULL POWER TO MAKE THE FOREGOING
ACKNOWLEDGMENTS, REPRESENTATIONS AND AGREEMENTS ON BEHALF OF EACH SUCH ACCOUNT.


 


SECTION 2.16.        RESTRICTIONS ON TRANSFERS OF CLASS B NOTES.


 


(A)           EVERY CLASS B NOTE PRESENTED OR SURRENDERED FOR REGISTRATION OF
TRANSFER OR EXCHANGE SHALL BE DULY ENDORSED, OR BE ACCOMPANIED BY A WRITTEN
INSTRUMENT OF TRANSFER IN FORM SATISFACTORY TO THE INDENTURE TRUSTEE, DULY
EXECUTED BY SUCH CLASS B NOTEHOLDER OR ITS ATTORNEY DULY AUTHORIZED IN WRITING.


 


(B)           EACH CLASS B NOTE SHALL BEAR A LEGEND SUBSTANTIALLY TO THE
FOLLOWING EFFECT:


 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS.  THE HOLDER
HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (1) TO AN AFFILIATE OF THE ISSUER, (2) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (3) IN RELIANCE ON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUBJECT TO THE ISSUER’S AND THE INDENTURE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.  ANY
NOTEHOLDER WILL, AND EACH SUBSEQUENT NOTEHOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO ABOVE. 
THE ISSUER IS NOT OBLIGATED TO REGISTER THIS NOTE UNDER THE 1933 ACT OR ANY
STATE SECURITIES OR BLUE SKY LAWS.  TRANSFER OF THIS NOTE IS SUBJECT TO
ADDITIONAL TRANSFER RESTRICTIONS CONTAINED IN SECTION 2.16 OF THE INDENTURE.

 


(C)           NO CLASS B NOTE (OR ANY INTEREST THEREIN) MAY BE TRANSFERRED
(INCLUDING, WITHOUT LIMITATION, BY PLEDGE OR HYPOTHECATION) UNLESS SUCH
TRANSFEREE EXECUTES AND DELIVERS TO THE ISSUER, THE INSURER AND THE INDENTURE
TRUSTEE A TRANSFER CERTIFICATE CERTIFYING AS TO THE ITEMS SET FORTH IN THIS
SECTION 2.16; PROVIDED, HOWEVER, THAT NO SUCH TRANSFEREE MAY BE AN EMPLOYEE
BENEFIT PLAN, TRUST, ANNUITY OR ACCOUNT SUBJECT TO ERISA OR A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE CODE, AN INDENTURE TRUSTEE OF ANY OF THE FOREGOING, OR
AN ENTITY, ACCOUNT OR OTHER POOLED INVESTMENT FUND THE UNDERLYING ASSETS OF
WHICH INCLUDE OR ARE DEEMED TO INCLUDE ASSETS OF ANY OF THE FOREGOING.


 

Upon the transfer of any such Class B Note, the Issuer shall issue and the
Indenture Trustee shall authenticate in the name of the transferee a new Class B
Note of the same aggregate principal amount as the surrendered Class B Note.

 


(D)           NO TRANSFER OF A CLASS B NOTE SHALL BE PERMITTED TO THE EXTENT
THAT SUCH TRANSFER WOULD RESULT IN MORE THAN 80 HOLDERS (WITHIN THE MEANING OF
TREASURY REGULATION SECTION


 


20

--------------------------------------------------------------------------------



 


1.7704-1(H))OF CLASS B NOTES AND BENEFICIAL INTERESTS IN THE ISSUER IN THE
AGGREGATE.  NO TRANSFER OF A CLASS B NOTE MAY BE MADE TO ANY PERSON (A
“PASS-THROUGH ENTITY”) THAT IS A PARTNERSHIP (INCLUDING ANY OTHER ENTITY TREATED
AS A PARTNERSHIP FOR INCOME TAX PURPOSES), S CORPORATION OR GRANTOR TRUST UNLESS
SUCH PASS-THROUGH ENTITY IS ABLE TO REPRESENT THAT THE CLASS B NOTE REPRESENTS
LESS THAN 50% OF THE FAIR MARKET VALUE OF ALL ASSETS OF SUCH ENTITY. 
NOTWITHSTANDING THE FOREGOING, NO TRANSFER OF A CLASS B NOTE SHALL MADE EXCEPT
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE AND IN THE FORM
OF CLASS B NOTE.


 


ARTICLE III


 


COVENANTS


 


SECTION 3.1.           PAYMENT COVENANT.


 

The Issuer shall duly and punctually pay the principal of and interest, if any,
on the Notes in accordance with the terms of the Notes and this Indenture, which
shall be paid pursuant to Section 3.5 of the Sale and Allocation Agreement. 
Amounts properly withheld under the Code by any Person from a payment to any
Noteholder of interest (with respect to the Class A Notes) and/or principal
shall be considered as having been paid by the Issuer to such Noteholder for all
purposes of this Indenture.

 


SECTION 3.2.           MAINTENANCE OF OFFICE OR AGENCY.


 

The Issuer shall maintain in Minneapolis, Minnesota, an office or agency or
appoint an agent located in Minneapolis, Minnesota where Notes may be
surrendered for registration of transfer or exchange, and where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served.  The Issuer hereby initially appoints the Indenture Trustee to serve as
its agent for the foregoing purposes and the Indenture Trustee hereby accepts
such appointment.  The Issuer shall give prompt written notice to the Indenture
Trustee of the location, and of any change in the location, of any such office
or agency.  If, at any time, the Issuer shall fail to maintain any such office
or agency or shall fail to furnish the Indenture Trustee with the address
thereof, such surrenders, notices and demands may be made or served at the
Corporate Trust Office, and the Issuer hereby appoints the Indenture Trustee as
its agent to receive all such surrenders, notices and demands.

 


SECTION 3.3.           MONEY FOR PAYMENTS TO BE HELD IN TRUST.


 


(A)           AS PROVIDED IN SECTION 8.2, ALL PAYMENTS OF AMOUNTS DUE AND
PAYABLE WITH RESPECT TO THE NOTES THAT ARE TO BE MADE FROM AMOUNTS WITHDRAWN
FROM THE TRUST ACCOUNTS SHALL BE MADE ON BEHALF OF THE ISSUER BY THE INDENTURE
TRUSTEE OR BY ANOTHER PAYING AGENT, AND NO AMOUNTS SO WITHDRAWN FROM THE TRUST
ACCOUNTS SHALL BE PAID OVER TO THE ISSUER, EXCEPT AS PROVIDED IN THIS SECTION
3.3.


 


(B)           ON OR BEFORE EACH PAYMENT DATE AND REDEMPTION DATE, THE ISSUER
SHALL DEPOSIT OR CAUSE TO BE DEPOSITED IN THE APPLICABLE NOTE PAYMENT ACCOUNT AN
AGGREGATE SUM SUFFICIENT TO PAY THE AMOUNTS THEN BECOMING DUE UNDER THE NOTES,
SUCH SUM TO BE HELD IN TRUST FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO,
AND (UNLESS THE PAYING AGENT IS THE INDENTURE TRUSTEE) SHALL PROMPTLY NOTIFY THE
INDENTURE TRUSTEE OF ITS ACTION OR FAILURE SO TO ACT.


 

21

--------------------------------------------------------------------------------


 


(C)           THE ISSUER SHALL CAUSE EACH PAYING AGENT OTHER THAN THE INDENTURE
TRUSTEE TO EXECUTE AND DELIVER TO THE INDENTURE TRUSTEE AN INSTRUMENT IN WHICH
SUCH PAYING AGENT SHALL AGREE WITH THE INDENTURE TRUSTEE (AND IF THE INDENTURE
TRUSTEE ACTS AS PAYING AGENT, IT HEREBY SO AGREES), SUBJECT TO THE PROVISIONS OF
THIS SECTION 3.3, THAT SUCH PAYING AGENT SHALL:


 

(I)            HOLD ALL SUMS HELD BY IT FOR THE PAYMENT OF AMOUNTS DUE WITH
RESPECT TO THE NOTES IN TRUST FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO
UNTIL SUCH SUMS SHALL BE PAID TO SUCH PERSONS OR OTHERWISE DISPOSED OF AS HEREIN
PROVIDED AND PAY SUCH SUMS TO SUCH PERSONS AS HEREIN PROVIDED;

 

(II)           GIVE THE INDENTURE TRUSTEE NOTICE OF ANY DEFAULT BY THE ISSUER
(OR ANY OTHER OBLIGOR UPON THE NOTES) OF WHICH IT HAS ACTUAL KNOWLEDGE IN THE
MAKING OF ANY PAYMENT REQUIRED TO BE MADE WITH RESPECT TO THE NOTES;

 

(III)          AT ANY TIME DURING THE CONTINUANCE OF ANY SUCH DEFAULT, UPON THE
WRITTEN REQUEST OF THE INDENTURE TRUSTEE, FORTHWITH PAY TO THE INDENTURE TRUSTEE
ALL SUMS SO HELD IN TRUST BY SUCH PAYING AGENT;

 

(IV)          IMMEDIATELY RESIGN AS A PAYING AGENT AND FORTHWITH PAY TO THE
INDENTURE TRUSTEE ALL SUMS HELD BY IT IN TRUST FOR PAYMENT OF THE NOTES IF AT
ANY TIME IT CEASES TO MEET THE STANDARDS REQUIRED TO BE MET BY A PAYING AGENT AT
THE TIME OF ITS APPOINTMENT; AND

 

(V)           COMPLY WITH ALL REQUIREMENTS OF THE CODE AND ANY STATE OR LOCAL
TAX LAW WITH RESPECT TO THE WITHHOLDING FROM ANY PAYMENTS MADE BY IT ON THE
NOTES OF ANY APPLICABLE WITHHOLDING TAXES IMPOSED THEREON AND WITH RESPECT TO
ANY APPLICABLE REPORTING REQUIREMENTS IN CONNECTION THEREWITH.

 


(D)           THE ISSUER MAY AT ANY TIME, FOR THE PURPOSE OF OBTAINING THE
SATISFACTION AND DISCHARGE OF THIS INDENTURE OR FOR ANY OTHER PURPOSE, BY ISSUER
ORDER DIRECT ANY PAYING AGENT TO PAY TO THE INDENTURE TRUSTEE ALL SUMS HELD IN
TRUST BY SUCH PAYING AGENT, SUCH SUMS TO BE HELD BY THE INDENTURE TRUSTEE UPON
THE SAME TRUSTS AS THOSE UPON WHICH SUCH SUMS WERE HELD BY SUCH PAYING AGENT,
AND UPON SUCH PAYMENT BY ANY PAYING AGENT TO THE INDENTURE TRUSTEE, SUCH PAYING
AGENT SHALL BE RELEASED FROM ALL FURTHER LIABILITY WITH RESPECT TO SUCH SUMS.


 


(E)           SUBJECT TO APPLICABLE LAWS WITH RESPECT TO ESCHEAT OF FUNDS, ANY
MONEY HELD BY THE INDENTURE TRUSTEE OR ANY PAYING AGENT IN TRUST FOR THE PAYMENT
OF ANY AMOUNT DUE WITH RESPECT TO ANY NOTE AND REMAINING UNCLAIMED FOR TWO (2)
YEARS AFTER SUCH AMOUNT HAS BECOME DUE AND PAYABLE SHALL BE DISCHARGED FROM SUCH
TRUST AND BE PAID TO THE ISSUER ON ISSUER REQUEST, AND THE HOLDER OF SUCH NOTE
SHALL THEREAFTER, AS AN UNSECURED GENERAL CREDITOR, LOOK ONLY TO THE ISSUER FOR
PAYMENT THEREOF (BUT ONLY TO THE EXTENT OF THE AMOUNTS SO PAID TO THE ISSUER),
AND ALL LIABILITY OF THE INDENTURE TRUSTEE OR SUCH PAYING AGENT WITH RESPECT TO
SUCH TRUST MONEY SHALL THEREUPON CEASE; PROVIDED, HOWEVER, THAT THE INDENTURE
TRUSTEE OR SUCH PAYING AGENT, BEFORE BEING REQUIRED TO MAKE ANY SUCH REPAYMENT,
SHALL AT THE EXPENSE AND DIRECTION OF THE ISSUER CAUSE TO BE PUBLISHED ONCE, IN
A NEWSPAPER PUBLISHED IN THE ENGLISH LANGUAGE, CUSTOMARILY PUBLISHED ON EACH
BUSINESS DAY AND OF GENERAL CIRCULATION IN THE CITY OF NEW YORK, NOTICE THAT
SUCH MONEY REMAINS UNCLAIMED AND THAT, AFTER A DATE SPECIFIED THEREIN, WHICH
SHALL NOT BE LESS THAN THIRTY (30)


 

22

--------------------------------------------------------------------------------


 


DAYS FROM THE DATE OF SUCH PUBLICATION, ANY UNCLAIMED BALANCE OF SUCH MONEY THEN
REMAINING SHALL BE REPAID TO THE ISSUER.  THE INDENTURE TRUSTEE SHALL ALSO ADOPT
AND EMPLOY, AT THE EXPENSE AND DIRECTION OF THE ISSUER, ANY OTHER REASONABLE
MEANS OF NOTIFICATION OF SUCH REPAYMENT (INCLUDING, BUT NOT LIMITED TO, MAILING
NOTICE OF SUCH REPAYMENT TO HOLDERS WHOSE NOTES HAVE BEEN CALLED BUT HAVE NOT
BEEN SURRENDERED FOR REDEMPTION IN WHOLE PURSUANT TO SECTION 10.1 OR WHOSE RIGHT
TO OR INTEREST IN MONIES DUE AND PAYABLE BUT NOT CLAIMED IS DETERMINABLE FROM
THE RECORDS OF THE INDENTURE TRUSTEE OR OF ANY PAYING AGENT AT THE LAST ADDRESS
OF RECORD FOR EACH SUCH HOLDER).


 


SECTION 3.4.           EXISTENCE.


 

The Issuer shall keep in full effect its existence, rights and franchises as a
statutory trust under the laws of the State of Delaware (unless it becomes, or
any successor Issuer hereunder is or becomes, organized under the laws of any
other State or of the United States of America, in which case the Issuer shall
keep in full effect its existence, rights and franchises under the laws of such
other jurisdiction) and shall obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, the Collateral and each other instrument or agreement included in the
Trust Estate.

 


SECTION 3.5.           PROTECTION OF TRUST ESTATE.


 

The Issuer shall from time to time execute, if applicable, and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action necessary or advisable to:

 


(A)           MAINTAIN OR PRESERVE THE LIEN AND SECURITY INTEREST (AND THE
PRIORITY THEREOF) OF THIS INDENTURE OR CARRY OUT MORE EFFECTIVELY THE PURPOSES
HEREOF INCLUDING, WITHOUT LIMITATION, THE FILING OF ANY FINANCING STATEMENT OR
ANY AMENDMENT TO ANY EXISTING FINANCING STATEMENT NECESSITATED BY SECTION
3.8(D)(IV);


 


(B)           PERFECT, PUBLISH NOTICE OF OR PROTECT THE VALIDITY OF ANY GRANT
MADE OR TO BE MADE BY THIS INDENTURE;


 


(C)           ENFORCE ANY OF THE COLLATERAL; OR


 


(D)           PRESERVE AND DEFEND TITLE TO THE TRUST ESTATE AND THE RIGHTS OF
THE INDENTURE TRUSTEE, THE INSURER AND THE NOTEHOLDERS IN THE TRUST ESTATE
AGAINST THE CLAIMS OF ALL PERSONS.

 

The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute upon a written instruction from the Issuer, the
Insurer or Servicer any financing statement, continuation statement or other
instrument required to be executed pursuant to this Section 3.5.

 


SECTION 3.6.           OPINIONS AS TO TRUST ESTATE.


 


(A)           ON THE CLOSING DATE, THE ISSUER SHALL DELIVER TO THE INDENTURE
TRUSTEE AND THE INSURER AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO SUCH
PARTIES EITHER STATING THAT, IN THE


 

23

--------------------------------------------------------------------------------


 


OPINION OF SUCH COUNSEL, SUCH ACTION HAS BEEN TAKEN WITH RESPECT TO THIS
INDENTURE AND OTHER REQUISITE DOCUMENTS AND WITH RESPECT TO THE EXECUTION AND
FILING OF ANY FINANCING STATEMENTS AND CONTINUATION STATEMENTS, AS ARE NECESSARY
TO PERFECT AND MAKE EFFECTIVE THE FIRST PRIORITY LIEN AND SECURITY INTEREST IN
FAVOR OF THE INDENTURE TRUSTEE, CREATED BY THIS INDENTURE AND RECITING THE
DETAILS OF SUCH ACTION, OR STATING THAT, IN THE OPINION OF SUCH COUNSEL, NO SUCH
ACTION IS NECESSARY TO MAKE SUCH LIEN AND SECURITY INTEREST EFFECTIVE.


 


(B)           ON OR BEFORE MARCH 31 OF EACH YEAR (COMMENCING WITH THE YEAR
2004), THE ISSUER SHALL DELIVER TO THE INDENTURE TRUSTEE AND THE INSURER AN
OPINION OF COUNSEL ACCEPTABLE TO SUCH PARTIES EITHER STATING THAT, IN THE
OPINION OF SUCH COUNSEL, SUCH ACTION HAS BEEN TAKEN WITH RESPECT TO THE
RECORDING, FILING, RE-RECORDING AND REFILING OF THIS INDENTURE, ANY INDENTURES
SUPPLEMENTAL HERETO AND ANY OTHER REQUISITE DOCUMENTS AND WITH RESPECT TO THE
EXECUTION AND FILING OF ANY FINANCING STATEMENTS AND CONTINUATION STATEMENTS AS
IS NECESSARY TO MAINTAIN THE LIEN AND SECURITY INTEREST CREATED BY THIS
INDENTURE AND RECITING THE DETAILS OF SUCH ACTION OR STATING THAT, IN THE
OPINION OF SUCH COUNSEL, NO SUCH ACTION IS NECESSARY TO MAINTAIN SUCH LIEN AND
SECURITY INTEREST.  SUCH OPINION OF COUNSEL SHALL ALSO DESCRIBE THE RECORDING,
FILING, RE-RECORDING AND REFILING OF THIS INDENTURE, ANY INDENTURES SUPPLEMENTAL
HERETO AND ANY OTHER REQUISITE DOCUMENTS AND THE EXECUTION AND FILING OF ANY
FINANCING STATEMENTS AND CONTINUATION STATEMENTS THAT SHALL, IN THE OPINION OF
SUCH COUNSEL, BE REQUIRED TO MAINTAIN THE LIEN AND SECURITY INTEREST OF THIS
INDENTURE UNTIL MARCH 31 IN THE FOLLOWING YEAR.


 


SECTION 3.7.           PERFORMANCE OF OBLIGATIONS.


 


(A)           THE ISSUER SHALL NOT TAKE ANY ACTION AND SHALL USE ITS BEST
EFFORTS NOT TO PERMIT ANY ACTION TO BE TAKEN BY OTHERS THAT WOULD RELEASE ANY
PERSON FROM ANY OF SUCH PERSON’S MATERIAL COVENANTS OR OBLIGATIONS UNDER ANY
INSTRUMENT OR AGREEMENT INCLUDED IN THE TRUST ESTATE OR THAT WOULD RESULT IN THE
AMENDMENT, HYPOTHECATION, SUBORDINATION, TERMINATION OR DISCHARGE OF, OR IMPAIR
THE VALIDITY OR EFFECTIVENESS OF, ANY SUCH INSTRUMENT OR AGREEMENT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS INDENTURE AND THE OTHER TRANSACTION DOCUMENTS.


 


(B)           THE ISSUER MAY CONTRACT WITH OTHER PERSONS TO ASSIST IT IN
PERFORMING ITS DUTIES UNDER THIS INDENTURE, AND ANY PERFORMANCE OF SUCH DUTIES
BY A PERSON IDENTIFIED TO THE INDENTURE TRUSTEE IN AN ISSUER’S CERTIFICATE SHALL
BE DEEMED TO BE ACTION TAKEN BY THE ISSUER.  INITIALLY, THE ISSUER HAS
CONTRACTED WITH THE SERVICER AND THE ADMINISTRATOR TO ASSIST THE ISSUER IN
PERFORMING ITS DUTIES UNDER THIS INDENTURE AS SET FORTH IN THE SERVICING
AGREEMENT AND THE ADMINISTRATION AGREEMENT.


 


(C)           THE ISSUER SHALL PUNCTUALLY PERFORM AND OBSERVE ALL OF ITS
OBLIGATIONS AND AGREEMENTS CONTAINED IN THIS INDENTURE, THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE INSTRUMENTS AND AGREEMENTS INCLUDED IN
THE TRUST ESTATE, INCLUDING, BUT NOT LIMITED TO, FILING OR CAUSING TO BE FILED
ALL FINANCING STATEMENTS AND CONTINUATION STATEMENTS REQUIRED TO BE FILED UNDER
THE RELEVANT UCC BY THE TERMS OF THIS INDENTURE AND THE SERVICING AGREEMENT IN
ACCORDANCE WITH AND WITHIN THE TIME PERIODS PROVIDED FOR HEREIN AND THEREIN. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE ISSUER SHALL NOT WAIVE,
AMEND, MODIFY, SUPPLEMENT OR TERMINATE ANY TRANSACTION DOCUMENT OR ANY PROVISION
THEREOF WITHOUT THE CONSENT OF THE INDENTURE TRUSTEE, THE INSURER OR THE
NOTEHOLDERS EVIDENCING NOT LESS THAN 51% OF THE NOTE BALANCE.


 

24

--------------------------------------------------------------------------------


 


(D)           IF THE ISSUER SHALL HAVE KNOWLEDGE OF THE OCCURRENCE OF AN EVENT
OF SERVICING TERMINATION UNDER THE SERVICING AGREEMENT, THE ISSUER SHALL
PROMPTLY NOTIFY THE INDENTURE TRUSTEE, THE INSURER AND THE RATING AGENCIES
THEREOF AND SHALL SPECIFY IN SUCH NOTICE THE ACTION, IF ANY, THE ISSUER IS
TAKING IN RESPECT OF SUCH DEFAULT.  IF AN EVENT OF SERVICING TERMINATION SHALL
ARISE FROM THE FAILURE OF THE SERVICER TO PERFORM ANY OF ITS DUTIES OR
OBLIGATIONS UNDER THE SERVICING AGREEMENT WITH RESPECT TO THE CONTRACTS, THE
ISSUER SHALL TAKE ALL REASONABLE STEPS AVAILABLE TO IT TO REMEDY SUCH FAILURE.


 


(E)           [RESERVED.]


 


(F)            UPON ANY TERMINATION OF THE SERVICER’S RIGHTS AND POWERS PURSUANT
TO SECTION 5.02 OF THE SERVICING AGREEMENT, THE ISSUER SHALL PROMPTLY NOTIFY THE
INDENTURE TRUSTEE AND THE INSURER OF SUCH TERMINATION.  UPON ANY APPOINTMENT OF
A SUCCESSOR SERVICER BY THE ISSUER, THE ISSUER SHALL PROMPTLY NOTIFY THE
INDENTURE TRUSTEE AND THE INSURER OF SUCH APPOINTMENT, SPECIFYING IN SUCH NOTICE
THE NAME AND ADDRESS OF SUCH SUCCESSOR SERVICER.


 


(G)           WITHOUT DEROGATING FROM THE ABSOLUTE NATURE OF THE ASSIGNMENT
GRANTED TO THE INDENTURE TRUSTEE UNDER THIS INDENTURE OR THE RIGHTS OF THE
INDENTURE TRUSTEE HEREUNDER, THE ISSUER SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INSURER (IF NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING), THE INDENTURE TRUSTEE AND THE HOLDERS OF NOT LESS THAN 51% OF THE
CLASS A NOTE BALANCE, AMEND, MODIFY, WAIVE, SUPPLEMENT, TERMINATE OR SURRENDER,
OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER, SUPPLEMENT, TERMINATION OR
SURRENDER OF, THE TERMS OF ANY COLLATERAL (EXCEPT TO THE EXTENT OTHERWISE
PERMITTED IN THE SERVICING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS).


 


SECTION 3.8.           NEGATIVE COVENANTS.


 

If any Notes are Outstanding or the Insurer has not been paid all amounts owed
to it, the Issuer shall not:

 


(A)           EXCEPT AS EXPRESSLY PERMITTED BY THIS INDENTURE, THE TRUST
AGREEMENT, THE SERVICING AGREEMENT OR THE SALE AND ALLOCATION AGREEMENT, SELL,
TRANSFER, EXCHANGE OR OTHERWISE DISPOSE OF ANY OF THE PROPERTIES OR ASSETS OF
THE ISSUER, INCLUDING THOSE INCLUDED IN THE TRUST ESTATE, UNLESS DIRECTED TO DO
SO BY THE INDENTURE TRUSTEE WITH THE PRIOR WRITTEN CONSENT OF THE INSURER;


 


(B)           CLAIM ANY CREDIT ON, OR MAKE ANY DEDUCTION FROM THE PRINCIPAL OR
INTEREST PAYABLE IN RESPECT OF, THE NOTES (OTHER THAN AMOUNTS PROPERLY WITHHELD
FROM SUCH PAYMENTS UNDER THE CODE OR APPLICABLE STATE LAW) OR ASSERT ANY CLAIM
AGAINST ANY PRESENT OR FORMER NOTEHOLDER BY REASON OF THE PAYMENT OF TAXES
LEVIED OR ASSESSED UPON THE ISSUER;


 


(C)           DISSOLVE OR LIQUIDATE IN WHOLE OR IN PART;


 


(D)           (I) PERMIT THE VALIDITY OR EFFECTIVENESS OF THIS INDENTURE TO BE
IMPAIRED, OR PERMIT THE LIEN OF THIS INDENTURE TO BE AMENDED, HYPOTHECATED,
SUBORDINATED, TERMINATED OR DISCHARGED, OR PERMIT ANY PERSON TO BE RELEASED FROM
ANY COVENANTS OR OBLIGATIONS WITH RESPECT TO THE NOTES UNDER THIS INDENTURE
EXCEPT AS MAY BE EXPRESSLY PERMITTED HEREBY, (II) PERMIT ANY LIEN, CHARGE,
EXCISE, CLAIM, SECURITY INTEREST, MORTGAGE OR OTHER ENCUMBRANCE (OTHER THAN THE
LIEN OF THIS


 

25

--------------------------------------------------------------------------------


 


INDENTURE) TO BE CREATED ON OR EXTEND TO OR OTHERWISE ARISE UPON OR BURDEN THE
TRUST ESTATE OR ANY PART THEREOF OR ANY INTEREST THEREIN OR THE PROCEEDS THEREOF
(OTHER THAN TAX LIENS, MECHANICS’ LIENS AND OTHER LIENS THAT ARISE BY OPERATION
OF LAW, IN EACH CASE ON ANY OF THE FINANCED VEHICLES AND ARISING SOLELY AS A
RESULT OF AN ACTION OR OMISSION OF THE RELATED OBLIGOR), (III) PERMIT THE LIEN
OF THIS INDENTURE NOT TO CONSTITUTE A VALID FIRST PRIORITY (OTHER THAN AS SET
FORTH IN CLAUSE (II)) SECURITY INTEREST IN THE TRUST ESTATE, OR (IV) CHANGE ITS
NAME, IDENTITY OR STATE OF ORGANIZATION IN ANY MANNER THAT WOULD MAKE ANY
FINANCING STATEMENT OR CONTINUATION STATEMENT FILED WITH RESPECT TO IT SERIOUSLY
MISLEADING WITHIN THE MEANING OF SECTION 9-507 OF THE UCC, OR CAUSE ANY
FINANCING STATEMENT OR CONTINUATION STATEMENT FILED WITH RESPECT TO IT TO BE
AMENDED, WITHOUT PRIOR WRITTEN NOTICE TO THE INSURER AND THE INDENTURE TRUSTEE;


 


(E)           ENGAGE IN ANY ACTIVITIES OTHER THAN ISSUING THE NOTES, FINANCING,
ACQUIRING, OWNING, PLEDGING AND MANAGING THE CONTRACTS AS CONTEMPLATED BY THE
SERVICING AGREEMENT, THE TRUST AGREEMENT, THE SALE AND ALLOCATION AGREEMENT, THE
INSURANCE AGREEMENT AND THIS INDENTURE AND ACTIVITIES INCIDENTAL TO SUCH
ACTIVITIES; OR


 


(F)            INCUR, ASSUME OR GUARANTEE ANY INDEBTEDNESS OTHER THAN THE
INDEBTEDNESS EVIDENCED BY THE NOTES OR INDEBTEDNESS OTHERWISE PERMITTED BY THE
TRANSACTION DOCUMENTS.


 


SECTION 3.9.           ANNUAL STATEMENT AS TO COMPLIANCE.


 

On or before July 31 of each year (commencing with the year 2004), the Issuer
shall deliver to the Indenture Trustee and the Insurer an Issuer’s Certificate
stating, as to the Authorized Officer signing such Issuer’s Certificate, that:

 


(A)           A REVIEW OF THE ACTIVITIES OF THE ISSUER DURING THE PRECEDING
FISCAL YEAR (OR, IN THE CASE OF THE ISSUER’S CERTIFICATE TO BE DELIVERED IN THE
YEAR 2004, DURING THE PERIOD BEGINNING ON THE CLOSING DATE AND ENDING ON APRIL
30, 2004) AND OF ITS PERFORMANCE UNDER THIS INDENTURE HAS BEEN MADE UNDER SUCH
AUTHORIZED OFFICER’S SUPERVISION; AND


 


(B)           TO THE BEST OF SUCH AUTHORIZED OFFICER’S KNOWLEDGE, BASED ON SUCH
REVIEW, THE ISSUER HAS COMPLIED WITH ALL CONDITIONS AND COVENANTS UNDER THIS
INDENTURE THROUGHOUT SUCH PRECEDING FISCAL YEAR (OR, IN THE CASE OF THE ISSUER’S
CERTIFICATE TO BE DELIVERED IN THE YEAR 2004, DURING THE PERIOD BEGINNING ON THE
CLOSING DATE AND ENDING ON APRIL 30, 2004) OR, IF THERE HAS BEEN A DEFAULT IN
ITS COMPLIANCE WITH ANY SUCH CONDITION OR COVENANT, SPECIFYING EACH SUCH DEFAULT
KNOWN TO SUCH AUTHORIZED OFFICER AND THE NATURE AND STATUS THEREOF.


 


SECTION 3.10.        ISSUER MAY NOT MERGE.


 


(A)           THE ISSUER SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER
PERSON UNLESS:


 

(I)            THE PERSON (IF OTHER THAN THE ISSUER) FORMED BY OR SURVIVING SUCH
CONSOLIDATION OR MERGER SHALL BE A PERSON ORGANIZED AND EXISTING UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF AND SHALL EXPRESSLY ASSUME,
BY AN INDENTURE SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO THE INDENTURE
TRUSTEE, IN FORM SATISFACTORY TO THE INDENTURE TRUSTEE, AND PRIOR TO THE LATER
OF (A) THE FINAL NOTE PAYMENT DATE, AND (B) THE DATE ON WHICH ALL AMOUNTS DUE TO
THE INSURER UNDER ALL OF THE TRANSACTION DOCUMENTS HAVE BEEN PAID IN FULL AND
THE DUE AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF

 

26

--------------------------------------------------------------------------------


 

AND INTEREST ON ALL NOTES AND THE PERFORMANCE OR OBSERVANCE OF EVERY AGREEMENT
AND COVENANT OF THIS INDENTURE ON THE PART OF THE ISSUER TO BE PERFORMED OR
OBSERVED, ALL AS PROVIDED HEREIN;

 

(II)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(III)          THE RATING AGENCY CONDITION SHALL HAVE BEEN SATISFIED WITH
RESPECT TO SUCH TRANSACTION;

 

(IV)          THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL (AND SHALL
HAVE DELIVERED COPIES THEREOF TO THE INDENTURE TRUSTEE AND THE INSURER) TO THE
EFFECT THAT SUCH TRANSACTION WILL NOT HAVE ANY MATERIAL ADVERSE TAX CONSEQUENCE
TO THE TRUST, ANY NOTEHOLDER OR ANY CERTIFICATEHOLDER;

 

(V)           ANY ACTION AS IS NECESSARY TO MAINTAIN THE LIEN AND SECURITY
INTEREST CREATED BY THIS INDENTURE, AND THE PRIORITY THEREOF, SHALL HAVE BEEN
TAKEN;

 

(VI)          PRIOR TO THE LATER OF (A) THE FINAL NOTE PAYMENT DATE AND (B) THE
DATE ON WHICH ALL AMOUNTS DUE TO THE INSURER UNDER ALL OF THE TRANSACTION
DOCUMENT HAVE BEEN PAID IN FULL AND THE INSURER HAS GIVEN ITS PRIOR WRITTEN
CONSENT; AND

 

(VII)         THE ISSUER SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AND THE
INSURER AN ISSUER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH STATING THAT SUCH
CONSOLIDATION OR MERGER AND SUCH SUPPLEMENTAL INDENTURE COMPLY WITH THIS SECTION
3.10(A) AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO SUCH
TRANSACTION HAVE BEEN COMPLIED WITH.

 


(B)           PRIOR TO THE FINAL NOTE PAYMENT DATE, THE ISSUER SHALL NOT CONVEY
OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS.


 


SECTION 3.11.        [RESERVED].


 


SECTION 3.12.  SUCCESSOR.


 

Upon any consolidation or merger of the Issuer in accordance with Section
3.10(a), the Person formed by or surviving such consolidation or merger (if
other than the Issuer) shall succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Indenture and the other
Transaction Documents with the same effect as if such Person had been named as
the Issuer herein.

 


SECTION 3.13.        SERVICER’S OBLIGATION.


 

The Issuer shall cause the Servicer to comply with its obligations under the
Sale and Allocation Agreement and the Servicing Agreement.

 

27

--------------------------------------------------------------------------------


 


SECTION 3.14.        GUARANTEES, LOANS, ADVANCES AND OTHER LIABILITIES.


 

Except as contemplated by the Notes, this Indenture and the other Transaction
Documents, the Issuer shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

 


SECTION 3.15.        CAPITAL EXPENDITURES.


 

The Issuer shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty) except as may be
expressly permitted by the Transaction Documents.

 


SECTION 3.16.        RESTRICTED PAYMENTS.


 

The Issuer shall not, directly or indirectly, (a) make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to the Owner Trustee or any owner of a beneficial interest
in the Issuer or otherwise with respect to any ownership or equity interest or
security in or of the Issuer or to the Servicer, (b) redeem, purchase, retire or
otherwise acquire for value any such ownership or equity interest or security or
(c) set aside or otherwise segregate any amounts for any such purpose; provided,
however, that the Issuer may make, or cause to be made, (i) payments to the
Servicer, the Indenture Trustee and the Owner Trustee as contemplated by, and to
the extent funds are available for such purpose under, the Sale and Allocation
Agreement, and (ii) payments with respect to the Certificate issued in
accordance with the terms of the Trust Agreement, to the extent funds are
available for such purpose pursuant to Section 3.5(d)(xii) of the Sale and
Allocation Agreement.  The Issuer shall not, directly or indirectly, make
payments to or distributions from the Collection Account except in accordance
with the Sale and Allocation Agreement and the other Transaction Documents.

 


SECTION 3.17.        NOTICE OF EVENTS OF DEFAULT.


 

The Issuer shall give the Indenture Trustee, the Insurer and the Rating Agencies
prompt written notice of each Event of Default hereunder, each default on the
part of the Seller or the Servicer of its obligations under the Sale and
Allocation Agreement.

 


SECTION 3.18.        REMOVAL OF ADMINISTRATOR.


 

For so long as any Notes are Outstanding, the Issuer shall not remove the
Administrator without cause unless the Rating Agency Condition shall have been
satisfied in connection therewith and the Insurer has previously consented in
writing.

 

28

--------------------------------------------------------------------------------


 


SECTION 3.19.        FURTHER INSTRUMENTS AND ACTS.


 

Upon request of the Indenture Trustee or the Insurer, the Issuer shall execute
and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

 


SECTION 3.20.        RULE 144A INFORMATION.


 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of any Class A Noteholder or Note Owner of a
Class A Note, the Issuer shall promptly furnish or cause to be furnished Rule
144A Information to such Noteholder or Note Owner or to a prospective purchaser
of a Class A Note designated by such Class A Noteholder or Note Owner, in order
to permit compliance by such Noteholder or Note Owner with Rule 144A in
connection with the resale of such Class A Note.

 


SECTION 3.21.        PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS.


 

The perfection representation, warranties and covenants made by the Issuer and
set forth on Schedule A hereto shall be part of this Indenture for all purposes.

 


ARTICLE IV


 


SATISFACTION AND DISCHARGE


 


SECTION 4.1.           SATISFACTION AND DISCHARGE OF INDENTURE.


 

This Indenture shall cease to be of further effect with respect to the Notes
except as to (a) rights of registration of transfer and exchange, (b)
substitution of mutilated, destroyed, lost or stolen Notes, (c) rights of
Noteholders to receive payments of principal thereof and interest thereon, (d)
Sections 3.3, 3.4, 3.5, 3.8, 3.10, 3.12, 3.13, 3.15 and 3.16 and, (e) the
rights, obligations and immunities of the Indenture Trustee hereunder (including
the rights of the Indenture Trustee under Section 6.7 and the obligations of the
Indenture Trustee under Section 4.3), and (f) the rights of Noteholders as
beneficiaries hereof with respect to the property so deposited with the
Indenture Trustee payable to all or any of them, and the Indenture Trustee, on
demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to the
Collateral securing the Notes and the Notes, when:

 

(I)            EITHER

 

(A)          ALL NOTES THERETOFORE AUTHENTICATED AND DELIVERED (OTHER THAN (1)
NOTES THAT HAVE BEEN DESTROYED, LOST OR STOLEN AND THAT HAVE BEEN REPLACED OR
PAID AS PROVIDED IN SECTION 2.6 AND (2) NOTES FOR WHOSE PAYMENT MONEY HAS
THERETOFORE BEEN IRREVOCABLY DEPOSITED IN TRUST OR SEGREGATED AND HELD IN TRUST
BY THE ISSUER AND THEREAFTER REPAID TO THE ISSUER OR DISCHARGED FROM SUCH TRUST,
AS PROVIDED IN SECTION 3.3) HAVE BEEN DELIVERED TO THE INDENTURE TRUSTEE FOR

 

29

--------------------------------------------------------------------------------


 

CANCELLATION AND THE POLICY HAS EXPIRED AND HAS BEEN RETURNED TO THE INSURER FOR
CANCELLATION; OR

 

(B)           ALL NOTES NOT THERETOFORE DELIVERED TO THE INDENTURE TRUSTEE FOR
CANCELLATION HAVE BECOME DUE AND PAYABLE AND THE ISSUER HAS IRREVOCABLY
DEPOSITED OR CAUSED TO BE IRREVOCABLY DEPOSITED WITH THE INDENTURE TRUSTEE, IN
TRUST, CASH OR DIRECT OBLIGATIONS OF OR OBLIGATIONS GUARANTEED BY THE UNITED
STATES OF AMERICA (WHICH WILL MATURE PRIOR TO THE DATE NEEDED), IN AN AMOUNT
SUFFICIENT TO PAY AND DISCHARGE THE ENTIRE INDEBTEDNESS ON SUCH NOTES WHEN DUE
ON THE FINAL NOTE PAYMENT DATE OR REDEMPTION DATE (IF NOTES SHALL HAVE BEEN
CALLED FOR REDEMPTION PURSUANT TO SECTION 10.1(A)), AS THE CASE MAY BE;

 

(II)           THE ISSUER HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
BY THE ISSUER HEREUNDER AND UNDER THE OTHER TRANSACTION DOCUMENTS;

 

(III)          THE ISSUER HAS DELIVERED TO THE INDENTURE TRUSTEE AND THE INSURER
AN ISSUER’S CERTIFICATE, AN OPINION OF COUNSEL AND (IF REQUIRED BY THE INDENTURE
TRUSTEE) AN INDEPENDENT CERTIFICATE FROM A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS,
EACH MEETING THE APPLICABLE REQUIREMENTS OF SECTION 11.1(A) AND, SUBJECT TO
SECTION 11.2, EACH STATING THAT ALL CONDITIONS PRECEDENT PROVIDED FOR IN THIS
INDENTURE RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE BEEN
COMPLIED WITH; AND

 

(IV)          THE ISSUER HAS DELIVERED TO THE INDENTURE TRUSTEE AN OPINION OF
COUNSEL TO THE EFFECT THAT THE SATISFACTION AND DISCHARGE OF THIS INDENTURE
PURSUANT TO THIS SECTION 4.1 WILL NOT CAUSE ANY NOTEHOLDER TO BE TREATED AS
HAVING SOLD OR EXCHANGED ANY OF ITS NOTES FOR PURPOSES OF SECTION 1001 OF THE
CODE.

 


SECTION 4.2.           SATISFACTION, DISCHARGE AND DEFEASANCE OF THE NOTES.


 


(A)           UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SUBSECTION (B)
BELOW, THE ISSUER SHALL BE DEEMED TO HAVE PAID AND DISCHARGED THE ENTIRE
INDEBTEDNESS ON ALL THE NOTES OUTSTANDING, AND THE PROVISIONS OF THIS INDENTURE,
AS IT RELATES TO SUCH NOTES, SHALL NO LONGER BE IN EFFECT (AND THE INDENTURE
TRUSTEE, AT THE EXPENSE OF THE ISSUER, SHALL EXECUTE PROPER INSTRUMENTS
ACKNOWLEDGING THE SAME), EXCEPT AS TO:


 

(I)            THE RIGHTS OF THE NOTEHOLDERS TO RECEIVE, FROM THE TRUST FUNDS
DESCRIBED IN SUBSECTION (B)(I) HEREOF, PAYMENT OF THE PRINCIPAL OF AND INTEREST
ON THE NOTES OUTSTANDING AT MATURITY OF SUCH PRINCIPAL OR INTEREST;

 

(II)           THE OBLIGATIONS OF THE ISSUER WITH RESPECT TO THE NOTES UNDER
SECTIONS 2.5, 2.6, 3.2 AND 3.3;

 

(III)          THE OBLIGATIONS OF THE ISSUER TO THE INDENTURE TRUSTEE UNDER
SECTION 6.7; AND

 

(IV)          THE RIGHTS, POWERS, TRUSTS AND IMMUNITIES OF THE INDENTURE TRUSTEE
HEREUNDER AND THE DUTIES OF THE INDENTURE TRUSTEE HEREUNDER.

 

30

--------------------------------------------------------------------------------


 


(B)           THE SATISFACTION, DISCHARGE AND DEFEASANCE OF THE NOTES PURSUANT
TO SUBSECTION (A) OF THIS SECTION 4.2 IS SUBJECT TO THE SATISFACTION OF ALL OF
THE FOLLOWING CONDITIONS:


 

(I)            THE ISSUER HAS DEPOSITED OR CAUSED TO BE DEPOSITED IRREVOCABLY
(EXCEPT AS PROVIDED IN SECTION 4.4) WITH THE INDENTURE TRUSTEE AS TRUST FUNDS IN
TRUST, SPECIFICALLY PLEDGED AS SECURITY FOR, AND DEDICATED SOLELY TO, THE
BENEFIT OF THE NOTEHOLDERS, WHICH, THROUGH THE PAYMENT OF INTEREST AND PRINCIPAL
IN RESPECT THEREOF IN ACCORDANCE WITH THEIR TERMS WILL PROVIDE, NOT LATER THAN
ONE DAY PRIOR TO THE DUE DATE OF ANY PAYMENT REFERRED TO BELOW, MONEY IN AN
AMOUNT SUFFICIENT, IN THE OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS EXPRESSED IN A WRITTEN CERTIFICATION THEREOF
DELIVERED TO THE INDENTURE TRUSTEE, TO PAY AND DISCHARGE THE ENTIRE INDEBTEDNESS
ON THE NOTES OUTSTANDING, FOR PRINCIPAL THEREOF AND INTEREST THEREON TO THE DATE
OF SUCH DEPOSIT (IN THE CASE OF NOTES THAT HAVE BECOME DUE AND PAYABLE) OR TO
THE MATURITY OF SUCH PRINCIPAL AND INTEREST, AS THE CASE MAY BE;

 

(II)           SUCH DEPOSIT WILL NOT RESULT IN A BREACH OR VIOLATION OF, OR
CONSTITUTE AN EVENT OF DEFAULT UNDER, ANY TRANSACTION DOCUMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE ISSUER IS BOUND;

 

(III)          NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF
SUCH DEPOSIT OR ON THE NINETY-FIRST (91ST) DAY AFTER SUCH DATE;

 

(IV)          THE ISSUER HAS DELIVERED TO THE INDENTURE TRUSTEE AND THE INSURER
AN OPINION OF COUNSEL TO THE EFFECT THAT THE SATISFACTION, DISCHARGE AND
DEFEASANCE OF THE NOTES PURSUANT TO THIS SECTION 4.2 WILL NOT CAUSE ANY
NOTEHOLDER TO BE TREATED AS HAVING SOLD OR EXCHANGED ANY OF ITS NOTES FOR
PURPOSES OF SECTION 1001 OF THE CODE; AND

 

(V)           THE ISSUER HAS DELIVERED TO THE INDENTURE TRUSTEE AN ISSUER’S
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS
PRECEDENT PROVIDED FOR IN THIS INDENTURE RELATING TO THE DEFEASANCE CONTEMPLATED
BY THIS SECTION 4.2 HAVE BEEN COMPLIED WITH; AND

 

(VI)          ALL AMOUNTS THEN OWING TO THE INSURER HAVE BEEN PAID.

 


SECTION 4.3.           APPLICATION OF TRUST MONEY.


 

All monies deposited with the Indenture Trustee pursuant to Section 4.1 shall be
held in trust and applied by the Indenture Trustee, in accordance with the
provisions of the Notes and this Indenture, to the payment, either directly or
through any Paying Agent, as the Indenture Trustee may determine, to the
Noteholders for the payment or redemption of which such monies have been
deposited with the Indenture Trustee, of all sums due and to become due thereon
for principal and interest, but such monies need not be segregated from other
funds except to the extent required herein or in the Sale and Allocation
Agreement or required by law.

 


SECTION 4.4.           REPAYMENT OF MONIES HELD BY PAYING AGENT.


 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all monies then held by any Paying Agent other than the Indenture
Trustee under the

 

31

--------------------------------------------------------------------------------


 

provisions of this Indenture with respect to such Notes shall, upon demand of
the Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.3, and thereupon such Paying Agent shall be released from all further
liability with respect to such monies.

 


SECTION 4.5.           CONTINUING OBLIGATIONS OF INDENTURE TRUSTEE.


 

It is understood that the Indenture Trustee shall remain obligated to perform
its duties to make payments pursuant to Section 3.5(d) of the Sale and
Allocation Agreement and Sections 2.8 and 5.4(b) of this Indenture,
notwithstanding anything to the contrary in this Article IV or elsewhere in this
Indenture, until such time as all outstanding amounts have been paid pursuant to
such sections.

 


ARTICLE V


 


REMEDIES


 


SECTION 5.1.           EVENTS OF DEFAULT.


 

“Event of Default” means the occurrence of any one of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 


(A)           DEFAULT IN THE PAYMENT OF ANY INTEREST ON ANY CLASS A NOTE WHEN
THE SAME BECOMES DUE AND PAYABLE;


 


(B)           DEFAULT IN THE PAYMENT OF ANY PRINCIPAL DUE AND PAYABLE ON THE
CLASS A NOTES WHEN THE SAME BECOMES DUE AND PAYABLE ON THE FINAL NOTE PAYMENT
DATE;


 


(C)           DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY MATERIAL COVENANT
OR AGREEMENT OF THE ISSUER, THE DEPOSITOR OR THE SELLER MADE IN THE TRANSACTION
DOCUMENTS (OTHER THAN A COVENANT OR AGREEMENT A DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF WHICH IS SPECIFICALLY DEALT WITH ELSEWHERE IN THIS SECTION 5.1),
AND SUCH DEFAULT SHALL CONTINUE OR NOT BE CURED FOR A PERIOD OF THIRTY (30) DAYS
AFTER THERE SHALL HAVE BEEN GIVEN, BY REGISTERED OR CERTIFIED MAIL, TO THE
ISSUER BY THE INDENTURE TRUSTEE OR TO THE ISSUER AND THE INDENTURE TRUSTEE BY
THE NOTEHOLDERS EVIDENCING NOT LESS THAN 25% OF THE CLASS A NOTE BALANCE OR THE
INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING), A WRITTEN NOTICE SPECIFYING SUCH DEFAULT AND REQUIRING IT TO BE
REMEDIED AND STATING THAT SUCH NOTICE IS A NOTICE OF DEFAULT HEREUNDER;


 


(D)           ANY REPRESENTATION OR WARRANTY OF THE ISSUER, THE DEPOSITOR OR THE
SELLER MADE IN THE TRANSACTION DOCUMENTS OR IN ANY CERTIFICATE DELIVERED
PURSUANT HERETO OR IN CONNECTION HEREWITH PROVING TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT AS OF THE TIME WHEN THE SAME SHALL HAVE BEEN MADE, AND THE
CIRCUMSTANCE OR CONDITION IN RESPECT OF WHICH SUCH REPRESENTATION OR WARRANTY
WAS INCORRECT SHALL NOT HAVE BEEN ELIMINATED OR OTHERWISE CURED FOR A PERIOD OF
THIRTY (30) DAYS AFTER THERE SHALL HAVE BEEN GIVEN, BY REGISTERED OR CERTIFIED
MAIL, TO THE ISSUER BY THE INDENTURE TRUSTEE OR TO THE ISSUER AND THE INDENTURE
TRUSTEE BY THE NOTEHOLDERS EVIDENCING NOT LESS THAN 25% OF THE CLASS A NOTE
BALANCE OR THE INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING), A WRITTEN NOTICE SPECIFYING SUCH INCORRECT REPRESENTATION OR


 

32

--------------------------------------------------------------------------------


 


WARRANTY AND REQUIRING IT TO BE REMEDIED AND STATING THAT SUCH NOTICE IS A
NOTICE OF DEFAULT HEREUNDER;


 


(E)           THE FILING OF A DECREE OR ORDER FOR RELIEF BY A COURT HAVING
JURISDICTION IN THE PREMISES IN RESPECT OF THE SELLER, THE ISSUER, THE DEPOSITOR
OR ANY SUBSTANTIAL PART OF THE TRUST ESTATE IN AN INVOLUNTARY CASE UNDER ANY
APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, OR APPOINTING A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN,
TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL OF THE ISSUER OR FOR ANY SUBSTANTIAL
PART OF THE TRUST ESTATE, OR ORDERING THE WINDING-UP OR LIQUIDATION OF THE
ISSUER’S AFFAIRS, AND SUCH DECREE OR ORDER SHALL REMAIN UNSTAYED AND IN EFFECT
FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS;


 


(F)            THE CESSATION OF A VALID PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE CONTRACTS IN FAVOR OF THE INDENTURE TRUSTEE WHICH IS NOT CURED
WITHIN THE APPLICABLE CURE PERIOD;


 


(G)           THE MERGER OR CONSOLIDATION (INCLUDING ANY CONVEYANCE TRANSACTION)
OF THE ISSUER WITH OR INTO ANY PERSON REGARDLESS OF THE SURVIVING ENTITY, EXCEPT
AS EXPRESSLY PERMITTED HEREUNDER;


 


(H)           [RESERVED.];


 


(I)            THE COMMENCEMENT BY THE SELLER, THE DEPOSITOR OR THE ISSUER OF A
VOLUNTARY CASE UNDER ANY APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, OR THE CONSENT BY THE SELLER, THE
DEPOSITOR OR THE ISSUER TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY
CASE UNDER ANY SUCH LAW, OR THE CONSENT BY THE SELLER, THE DEPOSITOR OR THE
ISSUER TO THE APPOINTMENT OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR,
ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL OF THE SELLER,
THE DEPOSITOR OR THE ISSUER OR FOR ANY SUBSTANTIAL PART OF THE TRUST ESTATE, OR
THE MAKING BY THE SELLER, THE DEPOSITOR OR THE ISSUER OF ANY GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, OR THE FAILURE BY THE SELLER, THE DEPOSITOR OR THE
ISSUER GENERALLY TO PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR THE TAKING OF ANY
ACTION BY THE SELLER, THE DEPOSITOR OR THE ISSUER IN FURTHERANCE OF ANY OF THE
FOREGOING;


 


(J)            AN EVENT OF SERVICING TERMINATION SHALL HAVE OCCURRED UNDER THE
SERVICING AGREEMENT;


 


(K)           THE SELLER SHALL HAVE DEFAULTED ON ANY PAYMENT REQUIRED TO BE MADE
BY IT UNDER ANY MATERIAL CREDIT AGREEMENT OR OTHER LOAN AGREEMENT PURSUANT TO
WHICH IT HAS BORROWED MONEY;


 


(L)            A DRAW SHALL BE MADE UNDER THE POLICY;


 


(M)          THE INSURER SHALL HAVE GIVEN NOTICE THAT AN EVENT OF DEFAULT ( AS
DEFINED IN THE INSURANCE AGREEMENT) HAS OCCURRED AND IS CONTINUING UNDER THE
INSURANCE AGREEMENT;


 


(N)           THE AVERAGE DELINQUENCY RATIO FOR ANY THREE COLLECTION PERIODS
EXCEEDS 7.0% DURING THE PERIOD COMMENCING ON THE CLOSING DATE THROUGH OCTOBER
2004 AND THE DELINQUENCY RATIO EXCEEDS 8.5% THEREAFTER; AND


 


(O)           THE CUMULATIVE NET LOSS RATE AT ANY MONTH INDICATED IN THE
FOLLOWING TABLE SHALL EXCEED THE PERCENTAGE CORRESPONDING THERETO:

 

33

--------------------------------------------------------------------------------


 

Month

 

Cumulative Net Loss
Rate

 

November 2003-December 2003

 

0.40

%

January 2004

 

0.80

%

February 2004-April 2004

 

1.50

%

May 2004-July 2004

 

2.70

%

August 2004-October 2004

 

3.90

%

November 2004-January 2005

 

5.10

%

February 2005-April 2005

 

6.25

%

May 2005-July 2005

 

7.25

%

August 2005-October 2005

 

8.25

%

November 2005-January 2006

 

9.00

%

February 2006-April 2006

 

9.70

%

May 2006-July 2006

 

10.25

%

August 2006-October 2006

 

10.70

%

November 2006-January 2007

 

11.25

%

February 2007-April 2007

 

11.50

%

May 2007-July 2007

 

11.75

%

August 2007-October 2007

 

12.00

%

November 2007 and thereafter

 

12.25

%

 

The Issuer shall deliver to the Indenture Trustee, within five (5) days after
the occurrence of any event that, with notice or the lapse of time or both,
would become an Event of Default under clause (c) or (d), written notice of such
Default in the form of an Issuer’s Certificate, the status of such Default and
what action the Issuer is taking or proposes to take with respect to such
Default.

 


SECTION 5.2.           ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.


 


(A)           IF NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND IF
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN THE INSURER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, UPON PRIOR WRITTEN NOTICE TO EACH
RATING AGENCY, TO DECLARE THE NOTES TO BE IMMEDIATELY DUE AND PAYABLE BY WRITTEN
NOTICE TO THE ISSUER, THE SERVICER AND THE INDENTURE TRUSTEE, AND UPON ANY SUCH
DECLARATION THE UNPAID PRINCIPAL AMOUNT OF THE NOTES, TOGETHER WITH ACCRUED AND
UNPAID INTEREST ON THE CLASS A NOTES THROUGH THE DATE OF ACCELERATION, SHALL
BECOME IMMEDIATELY DUE AND PAYABLE.  THE INDENTURE TRUSTEE SHALL HAVE NO
DISCRETION WITH RESPECT TO THE ACCELERATION OF THE NOTES UNDER THE FOREGOING
CIRCUMSTANCES.  IN THE EVENT OF ANY SUCH ACCELERATION OF THE NOTES, THE
INDENTURE TRUSTEE SHALL CONTINUE TO MAKE CLAIMS UNDER THE POLICY WITH RESPECT TO
THE CLASS A NOTES IN ACCORDANCE WITH THE TERMS THEREOF.


 


(B)           IF AN INSURER DEFAULT HAS OCCURRED AND IS CONTINUING AND AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, THEN AND IN EVERY SUCH CASE THE
INDENTURE TRUSTEE OR THE NOTEHOLDERS


 


34

--------------------------------------------------------------------------------



 


EVIDENCING NOT LESS THAN 66 2/3% OF THE CLASS A NOTE BALANCE MAY, UPON PRIOR
WRITTEN NOTICE TO EACH RATING AGENCY, DECLARE THE NOTES TO BE IMMEDIATELY DUE
AND PAYABLE BY WRITTEN NOTICE TO THE ISSUER (AND TO THE INDENTURE TRUSTEE IF
GIVEN BY CLASS A NOTEHOLDERS), AND UPON ANY SUCH DECLARATION THE UNPAID
PRINCIPAL AMOUNT OF THE CLASS A NOTES, TOGETHER WITH ACCRUED AND UNPAID INTEREST
THEREON THROUGH THE DATE OF ACCELERATION, SHALL BECOME IMMEDIATELY DUE AND
PAYABLE.


 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
specified in Section 5.1(i) with respect to the Issuer, the Notes shall become
immediately due and payable, without declaration, notice or demand by or to any
Person.

 


(C)           AT ANY TIME AFTER A DECLARATION OF ACCELERATION OF MATURITY HAS
BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE AMOUNT DUE HAS BEEN
OBTAINED BY THE INDENTURE TRUSTEE AS HEREINAFTER PROVIDED IN THIS ARTICLE V,
EITHER (I) IF THE CLASS A NOTEHOLDERS ACCELERATED, THE CLASS A NOTEHOLDERS
EVIDENCING NOT LESS THAN 66 2/3% OF THE CLASS A NOTE BALANCE (WITH THE PRIOR
WRITTEN CONSENT OF THE INSURER IF THE INSURER DEFAULT REFERRED TO IN CLAUSE (B)
ABOVE HAS BEEN CURED) OR (II) IF THE INSURER ACCELERATED, THE INSURER, BY
WRITTEN NOTICE TO THE ISSUER AND THE INDENTURE TRUSTEE, MAY RESCIND AND ANNUL
SUCH DECLARATION AND ITS CONSEQUENCES IF:


 

(A)          THE ISSUER HAS PAID OR DEPOSITED WITH THE INDENTURE TRUSTEE A SUM
SUFFICIENT TO PAY ALL PRINCIPAL OF AND INTEREST ON THE CLASS A NOTES AND ALL
OTHER AMOUNTS THAT WOULD THEN BE DUE HEREUNDER OR UPON THE CLASS A NOTES IF THE
EVENT OF DEFAULT GIVING RISE TO SUCH ACCELERATION HAD NOT OCCURRED; AND

 

(B)           ALL EVENTS OF DEFAULT, OTHER THAN THE NONPAYMENT OF THE PRINCIPAL
OF THE CLASS A NOTES THAT HAS BECOME DUE SOLELY BY SUCH ACCELERATION, HAVE BEEN
CURED OR WAIVED AS PROVIDED IN SECTION 5.12.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

 


(D)           IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE INSURER
MAY (I) IF THE NOTES HAVE BEEN ACCELERATED IN ACCORDANCE WITH SECTION 5.2(A) OR
5.2(B) AND NOT RESCINDED PURSUANT TO SECTION 5.2(C), ELECT TO PREPAY ALL OR ANY
PORTION OF THE CLASS A NOTES, PLUS ACCRUED BUT UNPAID INTEREST THEREON TO THE
DATE OF PAYMENT AND (II) TERMINATE FISC AS THE SERVICER UNDER THE SERVICING 
AGREEMENT; PROVIDED, HOWEVER, THAT THE INSURER SHALL FULFILL ITS OBLIGATIONS
UNDER THE POLICY.


 


SECTION 5.3.           COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY
INDENTURE TRUSTEE.


 


(A)           IF (I) DEFAULT IS MADE IN THE PAYMENT OF ANY INTEREST ON ANY CLASS
A NOTE WHEN THE SAME BECOMES DUE AND PAYABLE, AND SUCH DEFAULT CONTINUES FOR A
PERIOD OF FIVE (5) BUSINESS DAYS, OR (II) DEFAULT IS MADE IN THE PAYMENT OF THE
PRINCIPAL OF ANY CLASS A NOTE WHEN THE SAME BECOMES DUE AND PAYABLE, THE ISSUER
SHALL PAY TO THE INDENTURE TRUSTEE, FOR THE BENEFIT OF THE APPLICABLE
NOTEHOLDERS, THE AMOUNT THEN DUE AND PAYABLE ON THE NOTES FOR PRINCIPAL AND, IF
APPLICABLE, INTEREST, WITH INTEREST UPON THE OVERDUE PRINCIPAL AT THE NOTE RATE
AND, TO THE EXTENT PAYMENT AT SUCH RATE OF INTEREST SHALL BE LEGALLY
ENFORCEABLE, UPON OVERDUE INSTALLMENTS OF INTEREST AT THE NOTE RATE AND IN
ADDITION THERETO SUCH FURTHER AMOUNT AS SHALL BE SUFFICIENT TO COVER THE COSTS
AND EXPENSES OF COLLECTION, INCLUDING THE REASONABLE COMPENSATION, EXPENSES,


 

35

--------------------------------------------------------------------------------


 


DISBURSEMENTS AND ADVANCES OF THE INDENTURE TRUSTEE AND ITS AGENTS AND COUNSEL
AND OTHER AMOUNTS DUE AND OWING TO THE INDENTURE TRUSTEE PURSUANT TO SECTION
6.7.


 


(B)           IF THE ISSUER SHALL FAIL FORTHWITH TO PAY SUCH AMOUNTS UPON SUCH
DEMAND, THE INDENTURE TRUSTEE, IN ITS OWN NAME AND AS TRUSTEE OF AN EXPRESS
TRUST, MAY WITH THE WRITTEN CONSENT OF THE INSURER (PROVIDED THAT NO INSURER
DEFAULT SHALL BE OCCURRED AND BE CONTINUING), AND SHALL, AT THE DIRECTION OF THE
INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING), INSTITUTE A PROCEEDING FOR THE COLLECTION OF THE SUMS SO DUE AND
UNPAID, AND MAY PROSECUTE SUCH PROCEEDING TO JUDGMENT OR FINAL DECREE, AND MAY
ENFORCE THE SAME AGAINST THE ISSUER OR ANY OTHER OBLIGOR UPON THE NOTES AND
COLLECT IN THE MANNER PROVIDED BY LAW OUT OF THE PROPERTY OF THE ISSUER OR SUCH
OTHER OBLIGOR, WHEREVER SITUATED, THE MONIES ADJUDGED OR DECREED TO BE PAYABLE.


 


(C)           IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THE INDENTURE
TRUSTEE MAY, AS MORE PARTICULARLY PROVIDED IN SECTION 5.4, IN ITS DISCRETION,
PROCEED TO PROTECT AND ENFORCE ITS RIGHTS AND THE RIGHTS OF THE NOTEHOLDERS AND
THE INSURER BY SUCH APPROPRIATE PROCEEDINGS AS THE INDENTURE TRUSTEE SHALL DEEM
MOST EFFECTIVE TO PROTECT AND ENFORCE SUCH RIGHTS, WHETHER FOR THE SPECIFIC
ENFORCEMENT OF ANY COVENANT OR AGREEMENT IN THIS INDENTURE OR IN AID OF THE
EXERCISE OF ANY POWER GRANTED HEREIN OR TO ENFORCE ANY OTHER PROPER REMEDY OR
LEGAL OR EQUITABLE RIGHT VESTED IN THE INDENTURE TRUSTEE BY THIS INDENTURE OR BY
LAW.


 


(D)           IF THERE SHALL BE PENDING, RELATIVE TO THE ISSUER OR ANY OTHER
OBLIGOR UPON THE NOTES OR ANY PERSON HAVING OR CLAIMING AN OWNERSHIP INTEREST IN
THE TRUST ESTATE, PROCEEDINGS UNDER TITLE 11 OF THE UNITED STATES CODE OR ANY
OTHER APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW,
OR IF A RECEIVER, ASSIGNEE OR TRUSTEE IN BANKRUPTCY OR REORGANIZATION,
LIQUIDATOR, SEQUESTRATOR OR SIMILAR OFFICIAL SHALL HAVE BEEN APPOINTED FOR OR
TAKEN POSSESSION OF THE ISSUER OR ITS PROPERTY OR SUCH OTHER OBLIGOR OR PERSON,
OR IF THERE SHALL BE PENDING ANY OTHER COMPARABLE JUDICIAL PROCEEDINGS RELATIVE
TO THE ISSUER OR ANY OTHER OBLIGOR UPON THE NOTES, OR TO THE CREDITORS OR
PROPERTY OF THE ISSUER OR SUCH OTHER OBLIGOR, THE INDENTURE TRUSTEE,
IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY NOTES SHALL THEN BE DUE AND PAYABLE
AS THEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER
THE INDENTURE TRUSTEE SHALL HAVE MADE ANY DEMAND PURSUANT TO THE PROVISIONS OF
THIS SECTION 5.3, SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDINGS OR OTHERWISE:


 

(I)            TO FILE AND PROVE A CLAIM OR CLAIMS FOR THE WHOLE AMOUNT OF
PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE NOTES AND TO FILE SUCH
OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE INDENTURE TRUSTEE (INCLUDING ANY CLAIM FOR REASONABLE COMPENSATION
TO THE INDENTURE TRUSTEE AND EACH PREDECESSOR INDENTURE TRUSTEE, AND THEIR
RESPECTIVE AGENTS, ATTORNEYS AND COUNSEL, AND ALL OTHER AMOUNTS DUE AND OWING TO
THE INDENTURE TRUSTEE PURSUANT TO SECTION 6.7) AND OF THE NOTEHOLDERS ALLOWED IN
SUCH PROCEEDINGS;

 

(II)           UNLESS PROHIBITED BY APPLICABLE LAW AND REGULATIONS, TO VOTE ON
BEHALF OF THE NOTEHOLDERS IN ANY ELECTION OF A TRUSTEE, A STANDBY TRUSTEE OR
PERSON PERFORMING SIMILAR FUNCTIONS IN ANY SUCH PROCEEDINGS;

 

36

--------------------------------------------------------------------------------


 

(III)          TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO PAY ALL AMOUNTS RECEIVED WITH RESPECT TO
THE CLAIMS OF THE NOTEHOLDERS AND OF THE INDENTURE TRUSTEE ON THEIR BEHALF; AND

 

(IV)          TO FILE SUCH PROOFS OF CLAIM AND OTHER PAPERS OR DOCUMENTS AS MAY
BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE INDENTURE TRUSTEE
OR THE NOTEHOLDERS ALLOWED IN ANY JUDICIAL PROCEEDINGS RELATIVE TO THE ISSUER,
ITS CREDITORS AND ITS PROPERTY;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of the Noteholders to make
payments to the Indenture Trustee and, in the event that the Indenture Trustee
shall consent to the making of payments directly to the Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee and each predecessor Indenture Trustee,
and their respective agents, attorneys and counsel, and all other amounts due
and owing to the Indenture Trustee pursuant to Section 6.7.

 


(E)           NOTHING HEREIN CONTAINED SHALL BE DEEMED TO AUTHORIZE THE
INDENTURE TRUSTEE TO AUTHORIZE OR CONSENT TO OR VOTE FOR OR ACCEPT OR ADOPT ON
BEHALF OF ANY NOTEHOLDER ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPOSITION AFFECTING THE NOTES OR THE RIGHTS OF ANY HOLDER THEREOF OR TO
AUTHORIZE THE INDENTURE TRUSTEE TO VOTE IN RESPECT OF THE CLAIM OF ANY
NOTEHOLDER IN ANY SUCH PROCEEDING EXCEPT, AS AFORESAID, TO VOTE FOR THE ELECTION
OF A TRUSTEE IN BANKRUPTCY OR SIMILAR PERSON.


 


(F)            ALL RIGHTS OF ACTION AND OF ASSERTING CLAIMS UNDER THIS
INDENTURE, OR UNDER ANY OF THE NOTES, MAY BE ENFORCED BY THE INDENTURE TRUSTEE
WITHOUT THE POSSESSION OF ANY OF THE NOTES OR THE PRODUCTION THEREOF IN ANY
TRIAL OR OTHER PROCEEDINGS RELATIVE THERETO, AND ANY SUCH ACTION OR PROCEEDINGS
INSTITUTED BY THE INDENTURE TRUSTEE SHALL BE BROUGHT IN ITS OWN NAME AS TRUSTEE
OF AN EXPRESS TRUST, AND ANY RECOVERY OF JUDGMENT, SUBJECT TO THE PAYMENT OF THE
EXPENSES, DISBURSEMENTS AND COMPENSATION OF THE INDENTURE TRUSTEE, EACH
PREDECESSOR INDENTURE TRUSTEE AND THEIR RESPECTIVE AGENTS AND ATTORNEYS, SHALL
BE FOR THE RATABLE BENEFIT OF THE NOTEHOLDERS.


 


(G)           IN ANY PROCEEDINGS BROUGHT BY THE INDENTURE TRUSTEE (AND ALSO ANY
PROCEEDINGS INVOLVING THE INTERPRETATION OF ANY PROVISION OF THIS INDENTURE TO
WHICH THE INDENTURE TRUSTEE SHALL BE A PARTY), THE INDENTURE TRUSTEE SHALL BE
HELD TO REPRESENT ALL THE NOTEHOLDERS, AND IT SHALL NOT BE NECESSARY TO MAKE ANY
NOTEHOLDER A PARTY TO ANY SUCH PROCEEDINGS.


 


SECTION 5.4.           REMEDIES.


 


(A)           IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
INDENTURE TRUSTEE SHALL, AT THE DIRECTION OF THE INSURER (IF NO INSURER DEFAULT
HAS OCCURRED AND IS CONTINUING), OR AT THE DIRECTION OF THE CLASS A NOTEHOLDERS
EVIDENCING NOT LESS THAN 66 2/3% OF THE CLASS A NOTE BALANCE (IF AN INSURER
DEFAULT HAS OCCURRED AND IS CONTINUING), TAKE ONE OR MORE OF THE FOLLOWING
ACTIONS AS SO DIRECTED (SUBJECT TO SECTION 5.5):


 

(I)            INSTITUTE PROCEEDINGS IN ITS OWN NAME AND AS TRUSTEE OF AN
EXPRESS TRUST FOR THE COLLECTION OF ALL AMOUNTS THEN PAYABLE ON THE CLASS A
NOTES OR UNDER THIS INDENTURE

 

37

--------------------------------------------------------------------------------


 

WITH RESPECT THERETO, WHETHER BY DECLARATION OR OTHERWISE, ENFORCE ANY JUDGMENT
OBTAINED, AND COLLECT FROM THE ISSUER AND ANY OTHER OBLIGOR UPON THE NOTES
MONIES ADJUDGED DUE;

 

(II)           INSTITUTE PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR
PARTIAL FORECLOSURE OF THIS INDENTURE WITH RESPECT TO THE TRUST ESTATE;

 

(III)          EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE RELEVANT UCC
AND TAKE ANY OTHER APPROPRIATE ACTION UNDER APPLICABLE LAW TO PROTECT AND
ENFORCE THE RIGHTS AND REMEDIES OF THE INDENTURE TRUSTEE AND THE CLASS A
NOTEHOLDERS; OR

 

(IV)          SELL THE TRUST ESTATE OR ANY PORTION THEREOF OR RIGHTS OR INTEREST
THEREIN AT ONE OR MORE PUBLIC OR PRIVATE SALES CALLED AND CONDUCTED IN ANY
MANNER PERMITTED BY LAW;

 

provided, however, that the Indenture Trustee may not sell or otherwise
liquidate the Trust Estate following an Event of Default unless: (A) if no
Insurer Default has occurred and is continuing, the Insurer so directs  or
consents thereto; or if an Insurer Default has occurred, the Holders of 100% of
the Class A Notes (excluding Class A Notes held by the Depositor, the Seller,
the Servicer or any of their respective Affiliates) consent thereto; (B) the
proceeds of such sale or liquidation are sufficient to pay in full the Class A
Notes and all accrued but unpaid interest on the outstanding Class A Notes and
all amounts due to the Insurer under the Insurance Agreement and the Policy; or
(C) if an Insurer Default has occurred and is continuing, the Indenture Trustee
determines that the Trust Estate will not continue to provide sufficient funds
for the payment of principal of and interest on the Class A Notes as they would
have become due if the Class A Notes had not been declared due and payable, and
the Indenture Trustee obtains the consent of the Class A Noteholders evidencing
not less than 66 2/3% of the Class A Note Balance (excluding Class A Notes held
by the Depositor, the Seller, the Servicer or any of their respective
Affiliates), or (D) if no Insurer Default has occurred or is continuing, the
Insurer makes the determination specified in clause (C).  In determining such
sufficiency or insufficiency with respect to clauses (B) and (C) above, the
Indenture Trustee may, but need not, obtain and rely upon an opinion of an
Independent investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the Trust
Estate for such purpose.

 


(B)           IF THE INDENTURE TRUSTEE COLLECTS ANY MONEY OR PROPERTY PURSUANT
TO THIS SECTION 5.4, IT SHALL PAY OUT SUCH MONEY OR PROPERTY IN THE FOLLOWING
ORDER OF PRIORITY:


 

(I)            TO THE BACK-UP SERVICER, INDENTURE TRUSTEE, THE CUSTODIAN AND
OWNER TRUSTEE, IN ITS INDIVIDUAL CAPACITY, RESPECTIVELY, ANY UNPAID OR
UNREIMBURSED FEES AND ANY OUT-OF-POCKET EXPENSES (INCLUDING, BUT NOT LIMITED TO,
ATTORNEYS’ FEES AND TRANSITION EXPENSES); PROVIDED THAT SUCH EXPENSES SHALL NOT
EXCEED $50,000 IN THE AGGREGATE PER YEAR AND $100,000 IN THE TOTAL AGGREGATE;

 

(II)           TO THE SERVICER, ALL AMOUNTS DUE TO THE SERVICER AS COMPENSATION
PURSUANT TO SECTIONS 2.08 AND 2.11 OF THE SERVICING AGREEMENT;

 

(III)          TO THE CLASS A NOTEHOLDERS, ALL ACCRUED BUT UNPAID INTEREST ON
THE CLASS A NOTES;

 

38

--------------------------------------------------------------------------------


 

(IV)          TO THE CLASS A NOTEHOLDERS, THE OUTSTANDING CLASS A NOTE BALANCE;

 

(V)           TO THE INSURER, ALL AMOUNTS THEN OWING TO IT;

 

(VI)          TO THE CLASS B NOTEHOLDERS, THE PRINCIPAL BALANCE OF THE CLASS B
NOTES; AND

 

(VII)         TO THE DEPOSITOR ACCOUNT ANY REMAINING AMOUNTS FOR DISTRIBUTION IN
ACCORDANCE WITH SECTION 5.2 OF THE TRUST AGREEMENT.

 

The Indenture Trustee may fix a record date and payment date for any payment to
Noteholders pursuant to this Section 5.4.  At least fifteen (15) days before
such record date, the Issuer shall mail to each Noteholder and the Indenture
Trustee a notice that states the record date, the payment date and the amount to
be paid.

 


(C)           WHEN THE CLASS A NOTES HAVE BEEN PAID IN FULL, INCLUDING ALL
ACCRUED AND UNPAID INTEREST OWING THEREON, ALL AMOUNTS OWING THE INSURER HAVE
BEEN PAID IN FULL AND THE POLICY HAS BEEN RETURNED FOR CANCELLATION, THE RIGHTS
OF THE CLASS A NOTEHOLDERS UNDER THIS INDENTURE AND ANY OTHER TRANSACTION
DOCUMENT, INCLUDING, WITHOUT LIMITATION, WITH RIGHTS WITH RESPECT TO THE TRUST
ESTATE, SHALL AUTOMATICALLY VEST IN THE CLASS B NOTEHOLDERS.


 


SECTION 5.5.           OPTIONAL PRESERVATION OF THE CONTRACTS.


 

If the Notes have been declared to be due and payable under Section 5.2
following an Event of Default, and such declaration and its consequences have
not been rescinded and annulled, the Indenture Trustee may, but need not, elect
to maintain possession of the Trust Estate and apply proceeds as if there had
been no declaration of acceleration; provided, however, that the Total Available
Funds shall be applied in accordance with such declaration of acceleration in
the manner specified in Sections 3.5(d), (e) and (f) of the Sale and Allocation
Agreement.  It is the desire of the parties hereto and the Noteholders that
there be at all times sufficient funds for the payment of principal of and, if
applicable, interest on the Notes, and the Indenture Trustee shall take such
desire into account when determining whether or not to maintain possession of
the Trust Estate.  In determining whether to maintain possession of the Trust
Estate, the Indenture Trustee may, but need not, obtain and rely upon an opinion
of an Independent investment banking or accounting firm of national reputation
as to the feasibility of such proposed action and as to the sufficiency of the
Trust Estate for such purpose.

 


SECTION 5.6.           LIMITATION OF SUITS.


 

No Holder of any Note shall have any right to institute any Proceeding with
respect to this Indenture or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless:

 


(A)           SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO THE INDENTURE
TRUSTEE OF A CONTINUING EVENT OF DEFAULT;


 


(B)           THE NOTEHOLDERS EVIDENCING NOT LESS THAN 25% OF THE CLASS A NOTE
BALANCE HAVE MADE WRITTEN REQUEST TO THE INDENTURE TRUSTEE TO INSTITUTE SUCH
PROCEEDING IN RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN NAME AS INDENTURE
TRUSTEE HEREUNDER;


 

39

--------------------------------------------------------------------------------


 


(C)           SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE INDENTURE TRUSTEE
REASONABLE INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES TO BE INCURRED
IN COMPLYING WITH SUCH REQUEST;

 


(D)           THE INDENTURE TRUSTEE FOR SIXTY (60) DAYS AFTER ITS RECEIPT OF
SUCH NOTICE, REQUEST AND OFFER OF INDEMNITY HAS FAILED TO INSTITUTE SUCH
PROCEEDINGS;


 


(E)           NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN
TO THE INDENTURE TRUSTEE DURING SUCH 60-DAY PERIOD BY THE NOTEHOLDERS EVIDENCING
NOT LESS THAN 51% OF THE CLASS A NOTE BALANCE; AND


 


(F)            AN INSURER DEFAULT HAS OCCURRED AND IS CONTINUING.


 

It is understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Noteholders or to enforce any right under this Indenture, except in the
manner herein provided.

 

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Noteholders, each evidencing
less than 51% of the Class A Note Balance, the Indenture Trustee in its sole
discretion may determine what action, if any, shall be taken, notwithstanding
any other provisions of this Indenture.

 


SECTION 5.7.           UNCONDITIONAL RIGHTS OF NOTEHOLDERS TO RECEIVE PRINCIPAL
AND INTEREST.


 

Notwithstanding any other provisions in this Indenture, the Holder of any Note
shall have the right, which is absolute and unconditional, to receive payment of
the principal of and, if applicable, interest, if any, on such Note on or after
the respective due dates thereof expressed in such Note or in this Indenture
(or, in the case of redemption, on or after the Redemption Date) and to
institute suit for the enforcement of any such payment, and such right shall not
be impaired without the consent of such Holder.

 


SECTION 5.8.           RESTORATION OF RIGHTS AND REMEDIES.


 

If the Indenture Trustee, the Insurer or any Noteholder has instituted any
Proceeding to enforce any right or remedy under this Indenture and such
Proceeding has been discontinued or abandoned for any reason or has been
determined adversely to the Indenture Trustee, the Insurer or such Noteholder,
then and in every such case the Issuer, the Indenture Trustee, the Insurer and
the Noteholders shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee and the Noteholders
shall continue as though no such Proceeding had been instituted.

 

40

--------------------------------------------------------------------------------


 


SECTION 5.9.           RIGHTS AND REMEDIES CUMULATIVE RIGHTS.


 

No right or remedy herein conferred upon or reserved to the Indenture Trustee,
the Insurer or the Noteholders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 


SECTION 5.10.        DELAY OR OMISSION NOT A WAIVER.


 

No delay or omission of the Indenture Trustee, the Insurer or any Holder of any
Note to exercise any right or remedy accruing upon any Default or Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Default or Event of Default or any acquiescence therein.  Every right and remedy
given by this Article V or by law to the Indenture Trustee, the Insurer or the
Noteholders may be exercised from time to time, and as often as may be deemed
expedient, by the Indenture Trustee, the Insurer or the Noteholders, as the case
may be.

 


SECTION 5.11.        CONTROL BY NOTEHOLDERS.


 

The Class A Noteholders evidencing not less than 51% of the Class A Note Balance
shall have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Indenture Trustee with respect to the
Notes or exercising any trust or power conferred on the Indenture Trustee;
provided, however, that:

 


(A)           SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR
WITH THIS INDENTURE;


 


(B)           SUBJECT TO THE EXPRESS TERMS OF SECTION 5.4, ANY DIRECTION TO THE
INDENTURE TRUSTEE TO SELL OR LIQUIDATE THE TRUST ESTATE SHALL BE BY THE CLASS A
NOTEHOLDERS EVIDENCING NOT LESS THAN 100% OF THE CLASS A NOTE BALANCE;


 


(C)           IF THE CONDITIONS SET FORTH IN SECTION 5.5 HAVE BEEN SATISFIED AND
THE INDENTURE TRUSTEE ELECTS TO RETAIN THE TRUST ESTATE PURSUANT TO SUCH
SECTION, THEN ANY DIRECTION TO THE INDENTURE TRUSTEE BY THE NOTEHOLDERS
EVIDENCING LESS THAN 100% OF THE CLASS A NOTE BALANCE TO SELL OR LIQUIDATE THE
TRUST ESTATE SHALL BE OF NO FORCE AND EFFECT;


 


(D)           THE INDENTURE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY
THE INDENTURE TRUSTEE THAT IS NOT INCONSISTENT WITH SUCH DIRECTION; AND


 


(E)           AN INSURER DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING.


 

Notwithstanding the rights of Noteholders set forth in this Section 5.11,
subject to Section 6.1, the Indenture Trustee need not take any action that it
reasonably believes might involve it in costs, expenses and liabilities for
which it will not be adequately indemnified or might materially adversely affect
the rights of any Class A Noteholders not consenting to such action.

 

41

--------------------------------------------------------------------------------


 


SECTION 5.12.        WAIVER OF PAST DEFAULTS.


 

Prior to the declaration of the acceleration of the maturity of the Notes as
provided in Section 5.2, the Insurer (if no Insurer Default shall have occurred
and be continuing) or the Noteholders evidencing not less than 51% of the Class
A Note Balance, with the consent of the Insurer (if no Insurer Default shall
have occurred and be continuing), may waive any past Default or Event of Default
and its consequences except a Default or Event of Default (a) in the payment of
principal of or interest on any of the Notes or (b) in respect of a covenant or
provision hereof that cannot be amended, supplemented or modified without the
consent of all the Holders.  Upon any such waiver, the Issuer, the Indenture
Trustee, the Insurer and the Holders shall be restored to their former positions
and rights hereunder, respectively, but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereto.  Upon any such waiver, such Default or Event of Default shall cease to
exist and be deemed to have been cured and not to have occurred, and any Event
of Default arising therefrom shall be deemed to have been cured and not to have
occurred, for every purpose of this Indenture, but no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereto.

 


SECTION 5.13.        UNDERTAKING FOR COSTS.


 

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Indenture Trustee for
any action taken, suffered or omitted by it as Indenture Trustee, the filing by
any party litigant in such suit of an undertaking to pay the costs of such suit,
and that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; provided, however, that the provisions of this Section 5.13 shall not
apply to (a) any suit instituted by the Indenture Trustee, (b) any suit
instituted by any Noteholder or group of Noteholders, in each case holding Notes
evidencing in the aggregate more than 10% of the Class A Note Balance or (c) any
suit instituted by any Noteholder for the enforcement of the payment of
principal of or, if applicable, interest on any Note on or after the respective
due dates expressed in such Note and in this Indenture (or, in the case of
redemption, on or after the Redemption Date).

 


SECTION 5.14.        WAIVER OF STAY OR EXTENSION LAWS.


 

The Issuer covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, or plead or in any manner whatsoever, claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, that may affect the covenants or the performance
of this Indenture, and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it shall not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

42

--------------------------------------------------------------------------------


 


SECTION 5.15.        ACTION ON NOTES.


 

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture shall not be affected by the seeking, obtaining or application of
any other relief under or with respect to this Indenture.  Neither the lien of
this Indenture nor any rights or remedies of the Indenture Trustee or the
Noteholders shall be impaired by the recovery of any judgment by the Indenture
Trustee against the Issuer or by the levy of any execution under such judgment
upon any portion of the Trust Estate or upon any of the assets of the Issuer. 
Any money or property collected by the Indenture Trustee shall be applied in
accordance with Section 5.4(b).

 


SECTION 5.16.        PERFORMANCE AND ENFORCEMENT OF CERTAIN OBLIGATIONS.


 


(A)           PROMPTLY FOLLOWING A REQUEST FROM THE INDENTURE TRUSTEE TO DO SO,
AND AT THE ADMINISTRATOR’S EXPENSE, THE ISSUER SHALL TAKE ALL SUCH LAWFUL ACTION
AS THE INDENTURE TRUSTEE MAY REQUEST TO COMPEL OR SECURE THE PERFORMANCE AND
OBSERVANCE BY THE SERVICER OF ITS OBLIGATIONS TO THE ISSUER UNDER OR IN
CONNECTION WITH THE SALE AND ALLOCATION AGREEMENT OR BY THE SELLER AND THE
ISSUER OF EACH OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH THE SERVICING
AGREEMENT, AND TO EXERCISE ANY AND ALL RIGHTS, REMEDIES, POWERS AND PRIVILEGES
LAWFULLY AVAILABLE TO THE ISSUER UNDER OR IN CONNECTION WITH THE SALE AND
ALLOCATION AGREEMENT TO THE EXTENT AND IN THE MANNER DIRECTED BY THE INDENTURE
TRUSTEE, INCLUDING THE TRANSMISSION OF NOTICES OF DEFAULT ON THE PART OF THE
SELLER OR THE SERVICER THEREUNDER AND THE INSTITUTION OF LEGAL OR ADMINISTRATIVE
ACTIONS OR PROCEEDINGS TO COMPEL OR SECURE PERFORMANCE BY THE SELLER OR THE
SERVICER OF EACH OF THEIR OBLIGATIONS UNDER THE SALE AND ALLOCATION AGREEMENT.


 


(B)           IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
INDENTURE TRUSTEE MAY WITH PRIOR WRITTEN CONSENT OF THE INSURER (PROVIDED THAT
NO INSURER DEFAULT HAS OCCURRED AND IS CONTINUING), AND AT THE DIRECTION (WHICH
DIRECTION SHALL BE IN WRITING OR BY TELEPHONE (CONFIRMED IN WRITING PROMPTLY
THEREAFTER)) OF THE CLASS A NOTEHOLDERS EVIDENCING NOT LESS THAN 66 2/3% OF THE
CLASS A NOTE BALANCE (WITH THE PRIOR WRITTEN CONSENT OF THE INSURER, OR, AT THE
DIRECTION OF THE INSURER, IN EACH CASE PROVIDED THAT NO INSURER DEFAULT HAS
OCCURRED AND IS CONTINUING) SHALL, EXERCISE ALL RIGHTS, REMEDIES, POWERS,
PRIVILEGES AND CLAIMS OF THE ISSUER AGAINST THE SERVICER UNDER OR IN CONNECTION
WITH THE SALE AND ALLOCATION AGREEMENT OR AGAINST THE SERVICER UNDER OR IN
CONNECTION WITH THE SERVICING AGREEMENT, INCLUDING THE RIGHT OR POWER TO TAKE
ANY ACTION TO COMPEL OR SECURE PERFORMANCE OR OBSERVANCE BY THE SELLER OR THE
SERVICER, AS THE CASE MAY BE, OF EACH OF THEIR OBLIGATIONS TO THE ISSUER
THEREUNDER AND TO GIVE ANY CONSENT, REQUEST, NOTICE, DIRECTION, APPROVAL,
EXTENSION OR WAIVER UNDER THE SALE AND ALLOCATION AGREEMENT OR THE SERVICING
AGREEMENT, AS THE CASE MAY BE, AND ANY RIGHT OF THE ISSUER TO TAKE SUCH ACTION
SHALL BE SUSPENDED.


 


ARTICLE VI


 


THE INDENTURE TRUSTEE


 


SECTION 6.1.           DUTIES OF INDENTURE TRUSTEE.


 


(A)           IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
INDENTURE TRUSTEE SHALL EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY THIS
INDENTURE AND USE THE SAME DEGREE OF CARE AND


 

43

--------------------------------------------------------------------------------


 


SKILL IN THEIR EXERCISE AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE
CIRCUMSTANCES IN THE CONDUCT OF SUCH PERSON’S OWN AFFAIRS.


 


(B)           EXCEPT UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT:


 

(I)            THE INDENTURE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY
SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE INDENTURE
TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE INDENTURE TRUSTEE
MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF
THE OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE
INDENTURE TRUSTEE AND, IF REQUIRED BY THE TERMS OF THIS INDENTURE, CONFORMING TO
THE REQUIREMENTS OF THIS INDENTURE; PROVIDED, HOWEVER, THAT THE INDENTURE
TRUSTEE SHALL EXAMINE THE CERTIFICATES AND OPINIONS TO DETERMINE WHETHER OR NOT
THEY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE.

 


(C)           THE INDENTURE TRUSTEE MAY NOT BE RELIEVED FROM LIABILITY FOR ITS
OWN NEGLIGENT ACTION, ITS OWN GROSS NEGLIGENT FAILURE TO ACT OR ITS OWN WILLFUL
MISCONDUCT, EXCEPT THAT:


 

(I)            THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPH (B) OF THIS
SECTION 6.1;

 

(II)           THE INDENTURE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF
JUDGMENT MADE IN GOOD FAITH BY A RESPONSIBLE OFFICER UNLESS IT IS PROVED THAT
THE INDENTURE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

 

(III)          THE INDENTURE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY
ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION
RECEIVED BY IT PURSUANT TO SECTION 5.11.

 


(D)           EVERY PROVISION OF THIS INDENTURE THAT IN ANY WAY RELATES TO THE
INDENTURE TRUSTEE IS SUBJECT TO PARAGRAPHS (A), (B), (C) AND (G) OF THIS SECTION
6.1.


 


(E)           THE INDENTURE TRUSTEE SHALL NOT BE LIABLE FOR INTEREST ON ANY
MONEY RECEIVED BY IT EXCEPT AS THE INDENTURE TRUSTEE MAY AGREE IN WRITING WITH
THE ISSUER.


 


(F)            MONEY HELD IN TRUST BY THE INDENTURE TRUSTEE NEED NOT BE
SEGREGATED FROM OTHER FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW OR THE TERMS OF
THIS INDENTURE OR THE SALE AND ALLOCATION AGREEMENT.


 


(G)           NO PROVISION OF THIS INDENTURE SHALL REQUIRE THE INDENTURE TRUSTEE
TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER OR IN THE EXERCISE OF ANY OF ITS
RIGHTS OR POWERS HEREUNDER IF THE INDENTURE TRUSTEE SHALL HAVE REASONABLE
GROUNDS TO BELIEVE THAT REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST
SUCH RISK OR LIABILITY IS NOT REASONABLY ASSURED OR PROVIDED TO IT.


 


(H)           EVERY PROVISION OF THIS INDENTURE RELATING TO THE CONDUCT OR
AFFECTING THE LIABILITY OF OR AFFORDING PROTECTION TO THE INDENTURE TRUSTEE
SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 6.1.


 

44

--------------------------------------------------------------------------------


 


(I)            THE INDENTURE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY
EVENT OF DEFAULT UNLESS EITHER (I) A RESPONSIBLE OFFICER SHALL HAVE ACTUAL
KNOWLEDGE OF SUCH EVENT OF DEFAULT OR (II) WRITTEN NOTICE OF SUCH EVENT OF
DEFAULT SHALL HAVE BEEN GIVEN TO THE INDENTURE TRUSTEE IN ACCORDANCE WITH THE
PROVISIONS OF THIS INDENTURE.


 


SECTION 6.2.           RIGHTS OF INDENTURE TRUSTEE.


 


(A)           THE INDENTURE TRUSTEE MAY RELY ON ANY DOCUMENT BELIEVED BY IT TO
BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON.


 


(B)           BEFORE THE INDENTURE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY
REQUIRE AN ISSUER’S CERTIFICATE OR AN OPINION OF COUNSEL.  THE INDENTURE TRUSTEE
SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN
RELIANCE ON AN ISSUER’S CERTIFICATE OR OPINION OF COUNSEL UNLESS IT IS PROVED
THAT THE INDENTURE TRUSTEE WAS NEGLIGENT IN SUCH RELIANCE.


 


(C)           THE INDENTURE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS
HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH
AGENTS OR ATTORNEYS OR A CUSTODIAN OR NOMINEE, AND THE INDENTURE TRUSTEE SHALL
NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF, OR FOR THE
SUPERVISION OF, ANY SUCH AGENT, ATTORNEY, CUSTODIAN OR NOMINEE APPOINTED WITH
DUE CARE BY IT HEREUNDER.


 


(D)           THE INDENTURE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES
OR OMITS TO TAKE IN GOOD FAITH WHICH IT BELIEVES TO BE AUTHORIZED OR WITHIN ITS
RIGHTS OR POWERS; PROVIDED, HOWEVER, THAT SUCH ACTION OR OMISSION BY THE
INDENTURE TRUSTEE DOES NOT CONSTITUTE WILLFUL MISCONDUCT, NEGLIGENCE OR BAD
FAITH.


 


(E)           THE INDENTURE TRUSTEE MAY CONSULT WITH COUNSEL, AND THE ADVICE OR
OPINION OF COUNSEL WITH RESPECT TO LEGAL MATTERS RELATING TO THIS INDENTURE AND
THE NOTES SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION FROM LIABILITY
IN RESPECT TO ANY ACTION TAKEN, OMITTED OR SUFFERED BY IT HEREUNDER IN GOOD
FAITH AND IN ACCORDANCE WITH THE ADVICE OR OPINION OF SUCH COUNSEL.


 


(F)            THE INDENTURE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE
ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR
DIRECTION OF ANY OF THE NOTEHOLDERS PURSUANT TO THIS INDENTURE, UNLESS SUCH
NOTEHOLDERS SHALL HAVE OFFERED TO THE INDENTURE TRUSTEE REASONABLE SECURITY OR
INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH MIGHT BE INCURRED BY
IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION.


 


(G)           THE INDENTURE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION
INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND,
DEBENTURE OR OTHER PAPER OR DOCUMENT, BUT THE INDENTURE TRUSTEE, IN ITS
DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO SUCH FACTS OR
MATTERS AS IT MAY SEE FIT, AND, IF THE INDENTURE TRUSTEE SHALL DETERMINE TO MAKE
SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE ENTITLED TO EXAMINE THE
BOOKS, RECORDS AND PREMISES OF THE ISSUER, PERSONALLY OR BY AGENT OR ATTORNEY.


 


(H)           EXCEPT WHERE THE TRANSACTION DOCUMENTS SPECIFICALLY STATE
OTHERWISE, THE INDENTURE TRUSTEE, PROVIDED IT HAS SENT OUT NOTICES IN ACCORDANCE
WITH THE APPLICABLE TRANSACTION


 

45

--------------------------------------------------------------------------------


 


DOCUMENT AND IS OTHERWISE ACTING IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS,
MAY ACT AS DIRECTED BY THE MAJORITY OF THE OUTSTANDING NOTEHOLDERS RESPONDING IN
WRITING TO SUCH REQUEST FOR AMENDMENT OR WRITTEN DIRECTION; PROVIDED, HOWEVER,
THAT THE NOTEHOLDERS REPRESENTING AT LEAST 51% OF THE CLASS A NOTE BALANCE AS OF
THE TIME SUCH VOTING RESPONSE IS DUE BACK TO THE INDENTURE TRUSTEE MUST HAVE
RESPONDED IN WRITING TO THE INDENTURE TRUSTEE’S NOTICE TO AMEND OR FOR WRITTEN
DIRECTION.  IN ADDITION, THE INDENTURE TRUSTEE SHALL NOT HAVE ANY LIABILITY TO
ANY NOTEHOLDER OR NOTE OWNER WITH RESPECT TO ANY ACTION TAKEN PURSUANT TO SUCH
NOTICE IF THE NOTEHOLDER OR NOTE OWNER DOES NOT RESPOND TO SUCH NOTICE WITHIN
THE TIME PERIOD SET FORTH IN SUCH NOTICE.  BY ACCEPTANCE OF A NOTE, EACH
NOTEHOLDER AND NOTE OWNER IS DEEMED TO AGREE TO THE FOREGOING PROVISIONS.


 


SECTION 6.3.           INDIVIDUAL RIGHTS OF INDENTURE TRUSTEE.


 

The Indenture Trustee, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with the Issuer or its
Affiliates with the same rights it would have if it were not Indenture Trustee. 
Any Paying Agent, Note Registrar, co-registrar or co-paying agent hereunder may
do the same with like rights.

 


SECTION 6.4.           INDENTURE TRUSTEE’S DISCLAIMER.


 

The Indenture Trustee (a) shall not be responsible for, and makes no
representation as to, the validity or adequacy of this Indenture or the Notes
and (b) shall not be accountable for the Issuer’s use of the proceeds from the
Notes or responsible for any statement of the Issuer in this Indenture or in any
document issued in connection with the sale of the Notes or in the Notes other
than the Indenture Trustee’s certificate of authentication.


 


SECTION 6.5.           NOTICE OF DEFAULT.


 

If a Default occurs and is continuing and if it is known to a Responsible
Officer of the Indenture Trustee, the Indenture Trustee shall mail to each
Noteholder notice of such Default within ninety (90) days after it occurs. 
Except in the case of a Default in payment of principal of or interest, as
applicable, on any Note (including payments pursuant to the mandatory redemption
provisions of such Note), the Indenture Trustee may withhold the notice if and
so long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of Noteholders.

 


SECTION 6.6.           REPORTS BY INDENTURE TRUSTEE TO HOLDERS.


 


(A)           THE INDENTURE TRUSTEE SHALL DELIVER, WITHIN A REASONABLE PERIOD OF
TIME AFTER THE END OF EACH CALENDAR YEAR, TO EACH PERSON WHO AT ANY TIME DURING
SUCH CALENDAR YEAR WAS A NOTEHOLDER, SUCH INFORMATION AS MAY BE REQUIRED TO
ENABLE SUCH PERSON TO PREPARE ITS FEDERAL AND STATE INCOME TAX RETURNS.


 


(B)           THE INDENTURE TRUSTEE SHALL DELIVER, WITHIN A REASONABLE PERIOD OF
TIME AFTER THE END OF EACH CALENDAR YEAR, TO ALL NOTEHOLDERS AND THE INSURER A
BRIEF REPORT RELATING TO (I) ITS ELIGIBILITY AND QUALIFICATION TO CONTINUE AS
INDENTURE TRUSTEE PURSUANT TO THE TERMS OF THIS INDENTURE, (II) ANY AMOUNTS
ADVANCED BY IT UNDER THIS INDENTURE, (III) THE AMOUNT, INTEREST RATE AND
MATURITY DATE OF ANY MATERIAL INDEBTEDNESS OWING BY THE ISSUER TO THE INDENTURE
TRUSTEE IN ITS


 

46

--------------------------------------------------------------------------------


 


INDIVIDUAL CAPACITY, (IV) THE PROPERTY AND FUNDS PHYSICALLY HELD BY THE
INDENTURE TRUSTEE AND (V) ANY ACTION TAKEN BY THE INDENTURE TRUSTEE THAT
MATERIALLY AFFECTS THE NOTES WHICH HAS NOT BEEN PREVIOUSLY REPORTED.


 


SECTION 6.7.           COMPENSATION AND INDEMNITY.


 


(A)           THE ISSUER SHALL PAY TO THE INDENTURE TRUSTEE FROM TIME TO TIME
REASONABLE COMPENSATION FOR ITS SERVICES IN ACCORDANCE WITH SECTION 3.5(D) OF
THE SALE AND ALLOCATION AGREEMENT AND THE INDENTURE TRUSTEE FEE LETTER AND, TO
THE EXTENT SUCH AMOUNTS ARE NOT PROMPTLY PAID BY THE ISSUER, THE ISSUER SHALL
CAUSE THE ADMINISTRATOR TO PAY SUCH AMOUNTS IN ACCORDANCE WITH THE
ADMINISTRATION AGREEMENT.  THE INDENTURE TRUSTEE’S COMPENSATION SHALL NOT BE
LIMITED BY ANY LAW ON COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST.  THE ISSUER
SHALL, OR SHALL CAUSE THE ADMINISTRATOR TO, REIMBURSE THE INDENTURE TRUSTEE FOR
ALL EXPENSES REASONABLY INCURRED OR MADE BY IT, INCLUDING COSTS OF COLLECTION,
IN ADDITION TO THE COMPENSATION FOR ITS SERVICES; PROVIDED, HOWEVER, THAT
NEITHER THE ISSUER NOR THE ADMINISTRATOR NEED REIMBURSE THE INDENTURE TRUSTEE
FOR ANY EXPENSE INCURRED THROUGH THE INDENTURE TRUSTEE’S WILLFUL MISCONDUCT,
NEGLIGENCE, OR BAD FAITH.  SUCH EXPENSES SHALL INCLUDE THE REASONABLE
COMPENSATION AND EXPENSES, DISBURSEMENTS AND ADVANCES OF THE INDENTURE TRUSTEE’S
AGENTS, COUNSEL, ACCOUNTANTS AND EXPERTS.  THE ISSUER SHALL, OR SHALL CAUSE THE
ADMINISTRATOR TO, INDEMNIFY THE INDENTURE TRUSTEE AND THE CUSTODIAN AGAINST ANY
AND ALL LOSS, LIABILITY OR EXPENSE (INCLUDING ATTORNEYS’ FEES) (COLLECTIVELY,
TOGETHER WITH THE AMOUNTS SPECIFIED AS “LOSSES” IN SECTION 6A.3(D), THE
“LOSSES”) INCURRED BY IT IN CONNECTION WITH THE ADMINISTRATION OF THIS TRUST AND
THE PERFORMANCE OF ITS DUTIES HEREUNDER; PROVIDED, HOWEVER, THAT NEITHER THE
ISSUER NOR THE ADMINISTRATOR NEED INDEMNIFY THE INDENTURE TRUSTEE OR THE
CUSTODIAN FOR ANY SUCH LOSS, LIABILITY OR EXPENSE INCURRED THROUGH THE INDENTURE
TRUSTEE’S OR CUSTODIAN’S WILLFUL MISCONDUCT, NEGLIGENCE, OR BAD FAITH, AS
APPLICABLE.  THE INDENTURE TRUSTEE OR CUSTODIAN SHALL NOTIFY THE ISSUER AND THE
ADMINISTRATOR PROMPTLY OF ANY CLAIM FOR WHICH IT MAY SEEK INDEMNITY.  ANY
FAILURE BY THE INDENTURE TRUSTEE OR THE CUSTODIAN TO SO NOTIFY THE ISSUER AND
THE ADMINISTRATOR SHALL NOT, HOWEVER, RELIEVE THE ISSUER OR THE ADMINISTRATOR OF
ITS OBLIGATIONS HEREUNDER.  THE ISSUER SHALL, OR SHALL CAUSE THE SERVICER TO,
DEFEND ANY SUCH CLAIM, AND THE INDENTURE TRUSTEE OR THE CUSTODIAN, AS
APPLICABLE, MAY HAVE SEPARATE COUNSEL AND THE ISSUER SHALL, OR SHALL CAUSE THE
SERVICER TO, PAY THE FEES AND EXPENSES OF SUCH COUNSEL.  NOTWITHSTANDING THE
FOREGOING, LOSSES SHALL BE PAID PURSUANT TO THIS SECTION 6.7 BY THE ISSUER
SOLELY FROM AMOUNTS IN EXCESS OF FUNDS NECESSARY TO PAY ALL OUTSTANDING INTEREST
AND PRINCIPAL DUE TO THE NOTEHOLDERS AND ALL OTHER AMOUNTS PAYABLE IN ACCORDANCE
WITH THE PRIORITIES SET FORTH IN SECTION 3.5(D) OF THE SALE AND ALLOCATION
AGREEMENT AND SHALL IN ANY CASE BE NONRECOURSE AS TO THE ISSUER AND, TO THE
EXTENT FUNDS ARE NOT SO AVAILABLE TO PAY ANY LOSSES WHEN DUE AND OWING, THE
CLAIMS RELATING THERETO SHALL NOT CONSTITUTE A CLAIM (AS DEFINED IN SECTION 101
OF TITLE 11 OF THE UNITED STATES BANKRUPTCY CODE) AGAINST THE ISSUER BUT SHALL
CONTINUE TO ACCRUE.  EACH PARTY HERETO AGREES THAT THE PAYMENT OF ANY CLAIM OF
ANY SUCH PARTY IN RESPECT OF LOSSES PAYABLE BY THE ISSUER SHALL BE SUBORDINATED
TO THE PAYMENT IN FULL OF ALL OUTSTANDING INTEREST AND PRINCIPAL DUE TO THE
NOTEHOLDERS.


 


(B)           NOTWITHSTANDING THE FOREGOING, THE INDENTURE TRUSTEE AND THE
CUSTODIAN WILL NOT BE LIABLE:


 

47

--------------------------------------------------------------------------------


 

(I)            FOR ANY ERROR OF JUDGMENT MADE BY IT IN GOOD FAITH UNLESS IT IS
PROVED THAT THE INDENTURE TRUSTEE OR THE CUSTODIAN, AS APPLICABLE, WAS NEGLIGENT
IN ASCERTAINING THE PERTINENT FACTS;

 

(II)           FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN
ACCORDANCE WITH DIRECTIONS RECEIVED BY IT FROM THE REQUISITE PERCENTAGE OF
NOTEHOLDERS IN ACCORDANCE WITH THE TERMS HEREIN OR IN THE OTHER APPLICABLE
TRANSACTION DOCUMENTS; OR

 

(III)          FOR INTEREST ON ANY MONEY RECEIVED BY THE INDENTURE TRUSTEE
EXCEPT AS THE INDENTURE TRUSTEE AND THE ISSUER MAY AGREE IN WRITING.

 


(C)           THE ISSUER’S PAYMENT OBLIGATIONS TO THE INDENTURE TRUSTEE PURSUANT
TO THIS SECTION 6.7 SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE INDENTURE
TRUSTEE AND THE DISCHARGE OF THIS INDENTURE.  WHEN THE INDENTURE TRUSTEE INCURS
EXPENSES AFTER THE OCCURRENCE OF A DEFAULT SPECIFIED IN SECTION 5.1(E) OR (I)
WITH RESPECT TO THE ISSUER, THE EXPENSES ARE INTENDED TO CONSTITUTE EXPENSES OF
ADMINISTRATION UNDER TITLE 11 OF THE UNITED STATES CODE OR ANY OTHER APPLICABLE
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW.


 


SECTION 6.8.           REPLACEMENT OF INDENTURE TRUSTEE.


 


(A)           NO RESIGNATION OR REMOVAL OF THE INDENTURE TRUSTEE, AND NO
APPOINTMENT OF A SUCCESSOR INDENTURE TRUSTEE, SHALL BECOME EFFECTIVE UNTIL
EITHER (I) THE ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR INDENTURE TRUSTEE
ACCEPTABLE TO THE INSURER AND PAYMENT OF FEES AND EXPENSES OWED TO THE OUTGOING
INDENTURE TRUSTEE PURSUANT TO THIS SECTION 6.8 AND SECTION 6.7 OR (II) THE NOTES
HAVE BEEN PAID AND DISCHARGED IN FULL IN ACCORDANCE WITH SECTION 4.2 OF THE THIS
INDENTURE AND ALL AMOUNTS RECEIVED, IF ANY, IN CONNECTION WITH THE PAYMENT AND
DISCHARGE OF THE NOTES HAVE BEEN DISTRIBUTED TO THE NOTEHOLDERS.  THE INDENTURE
TRUSTEE MAY RESIGN AT ANY TIME BY SO NOTIFYING THE ISSUER AND THE INSURER.  THE
INSURER, PROVIDED AN INSURER DEFAULT SHALL NOT HAVE OCCURRED AND BE CONTINUING,
OR THE NOTEHOLDERS EVIDENCING NOT LESS THAN 51% OF THE CLASS A NOTE BALANCE
(WITH THE PRIOR WRITTEN CONSENT OF THE INSURER (PROVIDED THAT NO INSURER DEFAULT
HAS OCCURRED AND IS CONTINUING)) MAY REMOVE THE INDENTURE TRUSTEE WITHOUT CAUSE
BY SO NOTIFYING THE INDENTURE TRUSTEE AND THE ISSUER AND SHALL APPOINT A
SUCCESSOR INDENTURE TRUSTEE.  THE ISSUER SHALL REMOVE THE INDENTURE TRUSTEE IF:


 

(A)          THE INDENTURE TRUSTEE FAILS TO COMPLY WITH SECTION 6.11;

 

(B)           AN INSOLVENCY EVENT OCCURS WITH RESPECT TO THE INDENTURE TRUSTEE;

 

(C)           A RECEIVER OR OTHER PUBLIC OFFICER TAKES CHARGE OF THE INDENTURE
TRUSTEE OR ITS PROPERTY; OR

 

(D)          THE INDENTURE TRUSTEE OTHERWISE BECOMES INCAPABLE OF ACTING.

 

If (a) the Indenture Trustee resigns or is removed, (b) the Class A Noteholders
fail to appoint a successor Indenture Trustee acceptable to the Insurer
(provided that no Insurer Default has occurred and is continuing) following the
removal of the Indenture Trustee without cause or (c) if a vacancy exists in the
office of Indenture Trustee for any reason (the Indenture Trustee in such event
being referred to herein as the retiring Indenture Trustee), the Issuer shall
promptly

 

48

--------------------------------------------------------------------------------


 

appoint a successor Indenture Trustee acceptable to the Insurer (provided that
no Insurer Default has occurred and is continuing).

 


(B)           ANY SUCCESSOR INDENTURE TRUSTEE SHALL DELIVER A WRITTEN ACCEPTANCE
OF ITS APPOINTMENT TO THE RETIRING INDENTURE TRUSTEE, THE INSURER AND THE
ISSUER.  UPON DELIVERY OF SUCH WRITTEN ACCEPTANCE, THE RESIGNATION OR REMOVAL OF
THE RETIRING INDENTURE TRUSTEE SHALL BECOME EFFECTIVE AND THE SUCCESSOR
INDENTURE TRUSTEE SHALL HAVE ALL THE RIGHTS, POWERS AND DUTIES OF THE INDENTURE
TRUSTEE UNDER THIS INDENTURE.  THE SUCCESSOR INDENTURE TRUSTEE SHALL MAIL A
NOTICE OF ITS SUCCESSION TO THE NOTEHOLDERS.  THE RETIRING INDENTURE TRUSTEE
SHALL PROMPTLY TRANSFER ALL PROPERTY HELD BY IT AS INDENTURE TRUSTEE TO THE
SUCCESSOR INDENTURE TRUSTEE.


 


(C)           IF A SUCCESSOR INDENTURE TRUSTEE DOES NOT TAKE OFFICE WITHIN SIXTY
(60) DAYS AFTER THE RETIRING INDENTURE TRUSTEE RESIGNS OR IS REMOVED, THE
RETIRING INDENTURE TRUSTEE, THE ISSUER OR THE NOTEHOLDERS EVIDENCING NOT LESS
THAN 51% OF THE CLASS A NOTE BALANCE MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR INDENTURE TRUSTEE.  IF THE
INDENTURE TRUSTEE FAILS TO COMPLY WITH SECTION 6.11, ANY NOTEHOLDER MAY PETITION
ANY COURT OF COMPETENT JURISDICTION FOR THE REMOVAL OF THE INDENTURE TRUSTEE AND
THE APPOINTMENT OF A SUCCESSOR INDENTURE TRUSTEE.


 


(D)           NOTWITHSTANDING THE REPLACEMENT OF THE INDENTURE TRUSTEE PURSUANT
TO THIS SECTION 6.8, THE ISSUER’S AND THE ADMINISTRATOR’S OBLIGATIONS UNDER
SECTION 6.7 SHALL CONTINUE FOR THE BENEFIT OF THE RETIRING INDENTURE TRUSTEE.


 


SECTION 6.9.           APPOINTMENT OF CO-INDENTURE TRUSTEE.


 


(A)           IF THE INDENTURE TRUSTEE CONSOLIDATES WITH, MERGES OR CONVERTS
INTO, OR TRANSFERS ALL OR SUBSTANTIALLY ALL ITS CORPORATE TRUST BUSINESS OR
ASSETS TO, ANOTHER CORPORATION OR BANKING ASSOCIATION, THE RESULTING, SURVIVING
OR TRANSFEREE CORPORATION OR BANKING ASSOCIATION WITHOUT ANY FURTHER ACT SHALL
BE THE SUCCESSOR INDENTURE TRUSTEE; PROVIDED, HOWEVER, THAT SUCH CORPORATION OR
BANKING ASSOCIATION MUST BE OTHERWISE QUALIFIED AND ELIGIBLE UNDER SECTION
6.11.  THE INDENTURE TRUSTEE SHALL PROVIDE THE RATING AGENCIES AND THE INSURER
WITH PRIOR WRITTEN NOTICE OF ANY SUCH TRANSACTION.


 


(B)           IF AT THE TIME SUCH SUCCESSOR OR SUCCESSORS BY CONSOLIDATION,
MERGER OR CONVERSION TO THE INDENTURE TRUSTEE SHALL SUCCEED TO THE TRUSTS
CREATED BY THIS INDENTURE ANY OF THE NOTES SHALL HAVE BEEN AUTHENTICATED BUT NOT
DELIVERED, ANY SUCH SUCCESSOR TO THE INDENTURE TRUSTEE MAY ADOPT THE CERTIFICATE
OF AUTHENTICATION OF ANY PREDECESSOR TRUSTEE AND DELIVER SUCH NOTES SO
AUTHENTICATED, AND IN CASE AT THAT TIME ANY OF THE NOTES SHALL NOT HAVE BEEN
AUTHENTICATED, ANY SUCH SUCCESSOR TO THE INDENTURE TRUSTEE MAY AUTHENTICATE SUCH
NOTES EITHER IN THE NAME OF ANY PREDECESSOR TRUSTEE OR IN THE NAME OF THE
SUCCESSOR TO THE INDENTURE TRUSTEE.  IN ALL SUCH CASES SUCH CERTIFICATES SHALL
HAVE THE FULL FORCE WHICH THE NOTES OR THIS INDENTURE PROVIDE THAT THE
CERTIFICATE OF THE INDENTURE TRUSTEE SHALL HAVE.


 


SECTION 6.10.        ELIGIBILITY; DISQUALIFICATION.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS INDENTURE, AT ANY
TIME, FOR THE PURPOSE OF MEETING ANY LEGAL REQUIREMENT OF ANY JURISDICTION IN
WHICH ANY PART OF THE TRUST ESTATE MAY AT THE TIME BE LOCATED, THE INDENTURE
TRUSTEE SHALL HAVE THE POWER AND MAY EXECUTE


 

49

--------------------------------------------------------------------------------


 


AND DELIVER AN INSTRUMENT TO APPOINT ONE OR MORE PERSONS TO ACT AS A CO-TRUSTEE
OR CO-TRUSTEES, JOINTLY WITH THE INDENTURE TRUSTEE, OR SEPARATE TRUSTEE OR
SEPARATE TRUSTEES, OF ALL OR ANY PART OF THE TRUST ESTATE, AND TO VEST IN SUCH
PERSON OR PERSONS, IN SUCH CAPACITY AND FOR THE BENEFIT OF THE NOTEHOLDERS, SUCH
TITLE TO THE TRUST ESTATE, OR ANY PART HEREOF, AND, SUBJECT TO THE OTHER
PROVISIONS OF THIS SECTION 6.10, SUCH POWERS, DUTIES, OBLIGATIONS, RIGHTS AND
TRUSTS AS THE INDENTURE TRUSTEE MAY CONSIDER NECESSARY OR DESIRABLE.  NO
CO-TRUSTEE OR SEPARATE TRUSTEE UNDER THIS INDENTURE SHALL BE REQUIRED TO MEET
THE TERMS OF ELIGIBILITY AS A SUCCESSOR TRUSTEE UNDER SECTION 6.11 AND NO NOTICE
OF THE APPOINTMENT OF ANY CO-TRUSTEE OR SEPARATE TRUSTEE SHALL BE REQUIRED UNDER
SECTION 6.8.


 


(B)           EACH SEPARATE TRUSTEE AND CO-TRUSTEE SHALL, TO THE EXTENT
PERMITTED BY LAW, BE APPOINTED AND ACT SUBJECT TO THE FOLLOWING PROVISIONS AND
CONDITIONS:


 

(I)            ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON THE INDENTURE TRUSTEE SHALL BE CONFERRED OR IMPOSED UPON AND EXERCISED OR
PERFORMED BY THE INDENTURE TRUSTEE AND SUCH SEPARATE TRUSTEE OR CO-TRUSTEE
JOINTLY (IT BEING UNDERSTOOD THAT SUCH SEPARATE TRUSTEE OR CO-TRUSTEE SHALL NOT
BE AUTHORIZED TO ACT SEPARATELY WITHOUT THE INDENTURE TRUSTEE JOINING IN SUCH
ACT), EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY JURISDICTION IN WHICH ANY
PARTICULAR ACT OR ACTS ARE TO BE PERFORMED THE INDENTURE TRUSTEE SHALL BE
INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR ACTS, IN WHICH EVENT SUCH
RIGHTS, POWERS, DUTIES AND OBLIGATIONS (INCLUDING THE HOLDING OF TITLE TO THE
TRUST ESTATE OR ANY PORTION THEREOF IN ANY SUCH JURISDICTION) SHALL BE EXERCISED
AND PERFORMED SINGLY BY SUCH SEPARATE TRUSTEE OR CO-TRUSTEE, BUT SOLELY AT THE
DIRECTION OF THE INDENTURE TRUSTEE;

 

(II)           NO TRUSTEE UNDER THIS INDENTURE SHALL BE PERSONALLY LIABLE BY
REASON OF ANY ACT OR OMISSION OF ANY OTHER TRUSTEE UNDER THIS INDENTURE; AND

 

(III)          THE INDENTURE TRUSTEE MAY AT ANY TIME ACCEPT THE RESIGNATION OF
OR REMOVE ANY SEPARATE TRUSTEE OR CO-TRUSTEE.

 


(C)           ANY NOTICE, REQUEST OR OTHER WRITING GIVEN TO THE INDENTURE
TRUSTEE SHALL BE DEEMED TO HAVE BEEN GIVEN TO EACH OF THE THEN SEPARATE TRUSTEES
AND CO-TRUSTEES AS EFFECTIVELY AS IF GIVEN TO EACH OF THEM.  EVERY INSTRUMENT
APPOINTING ANY SEPARATE TRUSTEE OR CO-TRUSTEE SHALL REFER TO THIS INDENTURE AND
THE CONDITIONS OF THIS ARTICLE VI.  EACH SEPARATE TRUSTEE AND CO-TRUSTEE, UPON
ITS ACCEPTANCE OF THE TRUSTS CONFERRED, SHALL BE VESTED WITH THE ESTATES OR
PROPERTY SPECIFIED IN ITS INSTRUMENT OF APPOINTMENT, EITHER JOINTLY WITH THE
INDENTURE TRUSTEE OR SEPARATELY, AS MAY BE PROVIDED THEREIN, SUBJECT TO ALL THE
PROVISIONS OF THIS INDENTURE, SPECIFICALLY INCLUDING EVERY PROVISION OF THIS
INDENTURE RELATING TO THE CONDUCT OF, AFFECTING THE LIABILITY OF, OR AFFORDING
PROTECTION TO, THE INDENTURE TRUSTEE.  EACH SUCH INSTRUMENT SHALL BE FILED WITH
THE INDENTURE TRUSTEE.


 


(D)           ANY SEPARATE TRUSTEE OR CO-TRUSTEE MAY AT ANY TIME CONSTITUTE THE
INDENTURE TRUSTEE ITS AGENT OR ATTORNEY-IN-FACT WITH FULL POWER AND AUTHORITY,
TO THE EXTENT PERMITTED BY LAW, TO DO ANY LAWFUL ACT UNDER OR IN RESPECT OF THIS
INDENTURE ON ITS BEHALF AND IN ITS NAME.  IF ANY SEPARATE TRUSTEE OR CO-TRUSTEE
SHALL DIE, BECOME INCAPABLE OF ACTING, RESIGN OR BE REMOVED, ALL OF ITS ESTATES,
PROPERTIES, RIGHTS, REMEDIES AND TRUSTS SHALL VEST IN AND BE EXERCISED BY THE
INDENTURE TRUSTEE, TO THE EXTENT PERMITTED BY LAW, WITHOUT THE APPOINTMENT OF A
NEW OR SUCCESSOR TRUSTEE.


 

50

--------------------------------------------------------------------------------


 


(E)           THE INDENTURE TRUSTEE OR ITS PARENT SHALL HAVE A COMBINED CAPITAL,
SURPLUS AND UNDIVIDED PROFITS OF AT LEAST $50,000,000 AS SET FORTH IN ITS MOST
RECENT PUBLISHED ANNUAL REPORT OF CONDITION AND SHALL HAVE A LONG-TERM DEBT
RATING OF INVESTMENT GRADE BY EACH OF THE RATING AGENCIES OR SHALL OTHERWISE BE
ACCEPTABLE TO EACH OF THE RATING AGENCIES AND THE INSURER (PROVIDED THAT NO
INSURER DEFAULT HAS OCCURRED AND IS CONTINUING).


 

Article VI-A

 

Section 6A.1         Possession of Contract Files by the Custodian.

 

(a)           Delivery of Contract Files.  The Issuer hereby covenants and
agrees with the Indenture Trustee to deliver or cause to be delivered to the
Custodian all Contract Files (i) related to Contracts sold to the Issuer on the
Closing Date no later than the Closing Date and (ii) related to Contracts sold
to the Issuer on an Additional Contract Purchase Date, no later than such
Additional Contract Purchase Date.  The Custodian shall continuously hold the
Contract Files (i) in trust for, and as bailee of, the Indenture Trustee and as
bailee for the Issuer for purposes of establishing the Issuer’s ownership
thereof, (ii) for purposes of perfecting the Indenture Trustee’s security
interest therein, to the extent available under applicable law, for the benefit
of the Noteholders and the Insurer, and establishing the Issuer’s ownership
thereof subject to such security interest, (iii) to restrict the possession
thereof by any other person except as permitted in accordance with the terms of
this Article, and (iv) subject to and in accordance with the terms and
provisions of this Article.

 

(b)           Subject to the terms and conditions hereof, the Indenture Trustee
and the Issuer hereby appoint Wells Fargo Bank Minnesota, National Association,
as Custodian, and Wells Fargo Bank Minnesota, National Association hereby
accepts such appointment, to act as custodian and bailee of the Issuer and the
Indenture Trustee, for the benefit of the Noteholders and the Insurer, for
purposes of Article 9 of the Relevant UCC, to maintain custody of the Contract
Files until the Servicer shall have delivered a release with respect to any such
Contract Files in accordance with the terms of the Servicing Agreement.

 

(c)           The Custodian will promptly report to the Indenture Trustee and
the Insurer any failure on its part to hold the Contract Files as herein
provided and promptly take appropriate action to remedy any such failure.

 

(d)           The Custodian shall (i) maintain in effect a fidelity bond and
errors and omissions insurance, affording coverage to such employees, directors,
officers and other Persons acting on the Custodian’s behalf and in an amount
customary for custodians of automobile loans similar to the Contracts or (ii)
self-insure at levels and in a manner acceptable to the Insurer.

 

(e)           Custody.  All Contract Files held by the Custodian under this
Indenture shall be placed by the Issuer in a separate file for each Contract
File, properly fastened or secured.

 

(f)            Inventory of Contract Files.  At the time of delivery by or on
behalf of the Issuer to the Custodian of any Contract File or other documents
related to a Contract, the Issuer shall also deliver a list in an electronic
format acceptable to the Custodian (the “File Number List”) of Contract File
numbers (the “File Numbers”).  The Custodian shall check the File Numbers of the
Contract Files delivered pursuant to this Indenture and certify to the Seller,
the Insurer, the Issuer

 

51

--------------------------------------------------------------------------------


 

and the Indenture Trustee in writing within 48 hours after delivery of the File
Number List, that it has received all the Contract Files corresponding to the
File Number List.  If upon examination of the Contract Files, the Custodian
determines that it does not have all the Contract Files on the File Number List,
the Custodian shall promptly give written notice of the same to the Indenture
Trustee, the Insurer, the Issuer and the Seller.

 

(g)           Possession of Contract Files.  Without any limitation of Section
6A.1(a) or (b) hereof, following the Custodian’s receipt of each Contract File,
the Custodian shall retain possession and custody thereof, subject to the terms
of this Indenture, for the exclusive benefit of, in trust for, and as bailee of,
the Indenture Trustee and for purposes (i) of perfecting the Indenture Trustee’s
security interest therein, to the extent available under applicable law, for the
benefit of the Noteholders and the Insurer and as bailee of the Issuer for
purposes of establishing the Issuer’s ownership thereof and (ii) of restricting
the possession thereof by any person except as permitted in accordance with the
terms of this Article, until and unless such security interest in any Contract
File is released pursuant to the terms of Section 6A.2 hereof.  Upon such
receipt the Custodian shall also make appropriate notations in the Custodian’s
books and records reflecting that the Contract File has been pledged to the
Indenture Trustee for the benefit of the Noteholders and the Insurer and that
the Indenture Trustee has acquired and holds a security interest therein. 
Notwithstanding any other provisions of this Indenture, the Custodian shall not
at any time exercise or seek to enforce any claim, right or remedy, including
any statutory or common law rights of set-off, that it might otherwise have
against all or any of the Contract Files or related documents or the proceeds
thereof.

 

Section 6A.2         Release of Contract Files by the Custodian.

 

(a)           The Custodian shall promptly release any Contract File then held
by it to the Servicer upon receipt of (i) a written request for release of such
Contract File signed by an Authorized Officer of the Servicer in the form
attached hereto as Exhibit C or (ii) an email request by an Authorized Officer
of the Servicer containing the information described in Exhibit C, followed by a
signed copy of such Exhibit C; provided, however, that the Custodian shall be
deemed to have received proper instructions with respect to the Contract Files
upon its receipt of such a written or emailed request from an Authorized Officer
of the Servicer.  “Authorized Officer of the Servicer” shall mean an officer
certified by the Secretary of the Servicer as an officer who is authorized to
give instructions to the Custodian as set forth on a certificate delivered to
the Custodian, the Issuer, the Insurer and the Indenture Trustee on the Closing
Date or on any such subsequent certificate delivered to the Custodian, the
Issuer, the Insurer and the Indenture Trustee.

 

(b)           The Custodian shall promptly deliver to the Indenture Trustee or
its designee any or all Contract Files in the Custodian’s custody upon the
written request of an Authorized Officer of the Indenture Trustee.  The
Indenture Trustee shall provide the Issuer, the Insurer and the Servicer with a
copy of any such request delivered to the Custodian.  Written instructions as to
the method of shipment and shipper(s) the Custodian is directed to utilize in
connection with the delivery of Contract Files in the performance of the
Custodian’s duties hereunder shall be delivered by the Indenture Trustee to the
Custodian prior to any shipment of Contract Files pursuant to the request of
Indenture Trustee hereunder.  The Indenture Trustee will arrange for the
provision of such services at the cost and expense of the Issuer (or, at the
Custodian’s option,

 

52

--------------------------------------------------------------------------------


 

the Custodian shall be reimbursed by the Issuer for all costs and expenses
incurred by the Custodian consistent with such instructions (it being understood
that any such reimbursement shall be paid in accordance with the priorities set
forth in Section 3.5(d) of the Sale and Allocation Agreement)) and will maintain
such insurance against loss or damage to the Contract Files as the Indenture
Trustee and the Servicer reasonably deem appropriate.  “Authorized Officer of
the Indenture Trustee” shall mean an officer certified by the Secretary of the
Indenture Trustee as an officer who is authorized to give instructions to the
Custodian as set forth on a certificate delivered to the Custodian, the Issuer
and the Insurer on the Closing Date or on any such subsequent certificate
delivered to the Custodian, the Issuer and the Insurer.

 

Section 6A.3         Regarding the Custodian.

 

(a)           The Custodian undertakes to perform only such duties as are
expressly set forth herein.

 

(b)           The Custodian may rely and shall be protected in acting or
refraining from acting upon any written notice, instruction or request furnished
to it hereunder and believed by it to be genuine and to have been signed or
presented by the proper party or parties.  The Custodian shall be under no duty
to inquire into or investigate the validity, accuracy or content of any such
document.  The Custodian shall have no duty to verify the authenticity,
genuineness or conformity to the requirements of this Indenture of any Contract
Files or related documents delivered to it hereunder, or to determine whether
the materials included in any Contract File conform to the requirements hereof.

 

(c)           The Custodian shall not be liable for any action taken or omitted
by it in good faith unless a court of competent jurisdiction determines that the
Custodian’s willful misconduct, gross negligence or bad faith was the primary
cause of any loss to the Issuer, the Insurer or the Indenture Trustee.  In the
administration of the custodial account hereunder, the Custodian may execute any
of its powers and perform its duties hereunder directly or through agents or
attorneys and may consult with counsel, accountants and other skilled persons to
be selected and retained by it.  The Custodian shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the advice of
counsel.

 

(d)           The Issuer agrees to indemnify and hold the Custodian and its
directors, officers, agents and employees (collectively the “Indemnitees”)
harmless from and against any and all claims, liabilities, losses, damages,
fines, penalties, and expenses, including out-of-pocket and incidental expenses
and legal fees and expenses (collectively, together with the amounts specified
as “Losses” pursuant to Section 6.7(a), the “Losses”) that may be imposed on,
incurred by, or asserted against, the Indemnitees or any of them for following
any instructions or other directions upon which the Custodian is authorized to
rely pursuant to the terms of this Indenture (it being understood that such
Losses shall be paid pursuant to Section 3.5(d) of the Sale and Allocation
Agreement).

 

(e)           In addition to and not in limitation of paragraph (d) immediately
above, the Issuer also agrees to indemnify and hold the Indemnitees and each of
them harmless from and against any and all Losses that may be imposed on,
incurred by, or asserted against, the Indemnitees or any of them in connection
with or arising out of the Custodian’s performance under this

 

53

--------------------------------------------------------------------------------


 

Indenture, provided the Indemnitees have not acted with gross negligence or bad
faith or engaged in willful misconduct or breach of contract (it being
understood that such Losses shall be paid pursuant to Section 3.5(d) of the Sale
and Allocation Agreement).

 

(f)            The duties and responsibilities of the Custodian hereunder shall
be determined solely by the express provisions of this Indenture, and no other
or further duties or responsibilities shall be implied.  The Custodian shall not
have any liability under, nor duty to inquire into the terms and provisions of,
any agreement or instructions, other than as specifically required by this
Indenture.

 

(g)           The Custodian shall not incur any liability for following the
instructions herein contained or expressly provided for, or written instructions
given by the parties hereto in accordance with the express provisions hereof.

 

(h)           In the event that the Custodian shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands from
any party hereto which, in its opinion, conflict with any of the provisions of
this Indenture, it shall be entitled to refrain from taking any action and its
sole obligation shall be to request definitive instructions from the other
parties hereto and to keep safely all property held in custody until it shall be
directed otherwise in writing by all of the other parties hereto or by a final
order or judgment of a court of competent jurisdiction.

 

(i)            Any corporation or association into which the Custodian in its
individual capacity may be merged or converted or with which it may be
consolidated, or any corporation or association resulting from any merger,
conversion or consolidation to which the Custodian in its individual capacity
shall be a party, or any corporation or association to which all or
substantially all of the corporate trust business of the Custodian in its
individual capacity may be sold or otherwise transferred, shall be the Custodian
under this Indenture without further act.

 

(j)            Anything in this Indenture to the contrary notwithstanding, in no
event shall the Custodian be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Custodian has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

(k)           The Custodian agrees to maintain the Contract Files which are
delivered to it at the offices of the Custodian located at: MAC N9328-011, Suite
ABS, 751 Kasota Avenue, Minneapolis, Minnesota  55414, Attn: Corporate Trust
Services – Asset Backed Securities Vault, and the Custodian shall notify the
Indenture Trustee, the Issuer and the Insurer by written notice of any change in
the location of the Contract Files.  Subject to the foregoing, the Custodian may
temporarily move individual Contract Files or any portion thereof without notice
as necessary to allow the Servicer to conduct collection and other servicing
activities in accordance with its customary practices and procedures.

 

(l)            The Custodian shall hold the Contract Files in its fire-resistant
storage vault under its exclusive custody and control in accordance with
customary standards for such custody and shall maintain a fidelity bond plus
document hazard insurance in such amounts and against such risks as customarily
are maintained by custodians acting in a similar capacity to the Custodian

 

54

--------------------------------------------------------------------------------


 

hereunder with respect to receivables similar to the Contracts.  If the
Indenture Trustee or the Issuer suffers losses or damages as a result of the
destruction or loss of any of the Contract Files or any item therein, the
Custodian shall:  (i) at the request of the Indenture Trustee or the Issuer,
make any appropriate claim under such bond or insurance; and (ii) to the extent
of the Indenture Trustee’s or the Issuer’s losses or damages, pay the proceeds
thereof to the Indenture Trustee, or if all of the Issuer’s obligations under
this Indenture and the Notes and the Insurance Agreement have been paid in full,
to the Issuer, unless the Custodian has replaced the lost or destroyed items or
has otherwise reimbursed the Indenture Trustee or the Issuer, as applicable, for
such losses or damages.  The Custodian shall maintain the Contract Files
segregated from and not commingled with any other files of the Custodian.

 

(m)          The Custodian shall not deliver physical possession of, or
otherwise transfer, assign, pledge, mortgage, convey or dispose of any Contract
Files in its possession to any Person except (i) as provided in this Article and
the Servicing Agreement, and (ii) upon termination of this Indenture.

 

(n)           The Custodian hereby waives any and all rights of offset with
respect to any and all Contract Files in the Custodian’s possession, whether
such right of offset arises by contract, operation of law or otherwise.

 

(o)           The Custodian specifically acknowledges and agrees that so long as
Wells Fargo Bank Minnesota, National Association, is acting as Custodian under
this Indenture in the event that Wells Fargo Bank Minnesota, National
Association shall either be terminated or resign as Indenture Trustee pursuant
to this Indenture, then the Custodian shall similarly either be terminated or
resign and the Custodian shall deliver the Contract Files to the successor
Indenture Trustee, acting as successor Custodian, appointed pursuant to the
terms of this Indenture at such place as the successor Custodian may reasonably
designate.  Any entity acting as Custodian hereunder may not resign as such
unless such entity also resigns its capacity as Indenture Trustee.

 

(p)           Except for actions expressly authorized by this Article, the
Custodian shall take no action which would or would be likely to impair the
security interests created or existing under any Contract or Financed Vehicle or
to impair the value of any Contract or Financed Vehicle.

 

(q)           The Custodian hereby agrees not to assert (in its individual
capacity or otherwise) any liens of any kind with respect to the Contract Files
held by it or the related Contracts and hereby releases and waives any such
liens.

 

(r)            The Custodian shall permit inspection at all reasonable times
upon at least two (2) Business Days prior notice during regular business hours
by the Issuer, the Indenture Trustee or the Insurer (or by its auditors when
requested by the Insurer or the Indenture Trustee, as applicable) of the
Contract Files and the records of the Custodian relating to this Article (or its
auditors when requested by the Insurer or the Indenture Trustee, as applicable)
to make copies of the Contract Files and the records of the Custodian relating
to this Indenture.

 

55

--------------------------------------------------------------------------------


ARTICLE VII


 


NOTEHOLDERS’ LISTS AND REPORTS


 


SECTION 7.1.           ISSUER TO FURNISH INDENTURE TRUSTEE NAMES AND ADDRESSES
OF NOTEHOLDERS.


 

The Issuer shall furnish or cause to be furnished to the Indenture Trustee (i)
within five (5) days after each Record Date, a list, in such form as the
Indenture Trustee may reasonably require, of the names and addresses of the
Class A Noteholders as of such Record Date and (ii) at such other times as the
Indenture Trustee may request in writing, within thirty (30) days after receipt
by the Issuer of any such request, a list of similar form and content as of a
date not more than ten (10) days prior to the time such list is furnished;
provided, however, that so long as the Indenture Trustee is the Note Registrar
or the Class A Notes are issued as Book-Entry Notes, no such list shall be
required to be furnished.

 


SECTION 7.2.           PRESERVATION OF INFORMATION; COMMUNICATIONS TO
NOTEHOLDERS.


 


(A)           THE INDENTURE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS
REASONABLY PRACTICABLE, THE NAMES AND ADDRESSES OF THE NOTEHOLDERS CONTAINED IN
THE MOST RECENT LIST FURNISHED TO THE INDENTURE TRUSTEE AS PROVIDED IN SECTION
7.1 AND THE NAMES AND ADDRESSES OF THE NOTEHOLDERS RECEIVED BY THE INDENTURE
TRUSTEE IN ITS CAPACITY AS NOTE REGISTRAR.  THE INDENTURE TRUSTEE MAY DESTROY
ANY LIST FURNISHED TO IT AS PROVIDED IN SECTION 7.1 UPON RECEIPT OF A NEW LIST
SO FURNISHED.


 


SECTION 7.3.           FISCAL YEAR.


 


(A)           [RESERVED.]


 


(B)           UNLESS THE ISSUER OTHERWISE DETERMINES, THE FISCAL YEAR OF THE
ISSUER SHALL END ON APRIL 30 OF EACH YEAR.


 


ARTICLE VIII


 


ACCOUNTS, DISBURSEMENTS AND RELEASES


 


SECTION 8.1.           COLLECTION OF MONEY COLLECTION.


 

Except as otherwise expressly provided herein, the Indenture Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Indenture Trustee pursuant to
this Indenture and the Sale and Allocation Agreement.  The Indenture Trustee
shall apply all such money received by it as provided in this Indenture and the
Sale and Allocation Agreement.  Except as otherwise expressly provided in this
Indenture, if any default occurs in the making of any payment or performance
under any agreement or instrument that is part of the Trust Estate, the
Indenture Trustee may take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings.  Any such action shall be without prejudice to any

 

56

--------------------------------------------------------------------------------


 

right to claim a Default or Event of Default under this Indenture and any right
to proceed thereafter as provided in Article V.

 


SECTION 8.2.           TRUST ACCOUNTS.


 


(A)           ON OR BEFORE THE CLOSING DATE, THE ISSUER SHALL CAUSE THE SERVICER
TO ESTABLISH AND MAINTAIN, IN THE NAME OF THE INDENTURE TRUSTEE, FOR THE BENEFIT
OF THE INSURER AND THE NOTEHOLDERS, THE COLLECTION ACCOUNT AS PROVIDED IN
SECTION 3.1 OF THE SALE AND ALLOCATION AGREEMENT.


 


(B)           ON OR BEFORE THE CLOSING DATE, THE ISSUER SHALL CAUSE THE SERVICER
TO ESTABLISH AND MAINTAIN, IN THE NAME OF THE INDENTURE TRUSTEE, FOR THE BENEFIT
OF THE CLASS A NOTEHOLDERS AND THE INSURER, THE RESERVE ACCOUNT AS PROVIDED IN
SECTION 3.6(A) OF THE SALE AND ALLOCATION AGREEMENT.


 


(C)           ON EACH PAYMENT DATE, THE INDENTURE TRUSTEE SHALL APPLY OR CAUSE
TO BE APPLIED THE AMOUNT ON DEPOSIT IN THE COLLECTION ACCOUNT ON SUCH PAYMENT
DATE IN ACCORDANCE WITH SECTION 3.5(D) OF THE SALE AND ALLOCATION AGREEMENT.


 


(D)           ON OR BEFORE THE CLOSING DATE, THE ISSUER SHALL CAUSE THE SERVICER
TO ESTABLISH AND MAINTAIN, IN THE NAME OF THE INDENTURE TRUSTEE, FOR THE
EXCLUSIVE BENEFIT OF THE CLASS A NOTEHOLDERS, THE CLASS A NOTE PAYMENT ACCOUNT
AS PROVIDED IN SECTION 3.1(B) OF THE SALE AND ALLOCATION AGREEMENT AND, FOR THE
EXCLUSIVE BENEFIT OF THE CLASS B NOTEHOLDERS, THE CLASS B NOTE PAYMENT ACCOUNT. 
ON EACH PAYMENT DATE, THE INDENTURE TRUSTEE SHALL APPLY OR CAUSE TO BE APPLIED
THE AMOUNT ON DEPOSIT IN THE CLASS A NOTE PAYMENT ACCOUNT AND THE CLASS B NOTE
PAYMENT ACCOUNT ON SUCH PAYMENT DATE IN ACCORDANCE WITH SECTION 2.8(B) OR (F),
AS APPLICABLE.


 


(E)           ON OR BEFORE THE CLOSING DATE, THE ISSUER SHALL CAUSE THE SERVICER
TO ESTABLISH AND MAINTAIN, IN THE NAME OF THE INDENTURE TRUSTEE, FOR THE
EXCLUSIVE BENEFIT OF THE CLASS A NOTEHOLDERS, THE CLASS B NOTEHOLDERS AND THE
INSURER, THE PREFUNDING ACCOUNT AS PROVIDED IN SECTION 3.7(A) OF THE SALE AND
ALLOCATION AGREEMENT.


 


SECTION 8.3.           GENERAL PROVISIONS REGARDING ACCOUNTS.


 


(A)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, ALL OR A PORTION OF THE FUNDS IN THE TRUST ACCOUNTS SHALL BE
INVESTED BY THE INDENTURE TRUSTEE AT THE DIRECTION OF THE SERVICER IN ELIGIBLE
INVESTMENTS AS PROVIDED IN SECTIONS 3.1 AND 3.6(B) OF THE SALE AND ALLOCATION
AGREEMENT.  ALL INCOME OR OTHER GAIN (NET OF LOSSES AND INVESTMENT EXPENSES)
FROM INVESTMENTS OF MONIES DEPOSITED IN THE TRUST ACCOUNTS SHALL BE WITHDRAWN BY
THE INDENTURE TRUSTEE FROM SUCH ACCOUNTS AND DEPOSITED TO THE COLLECTION ACCOUNT
AND SHALL CONSTITUTE AVAILABLE FUNDS.  THE SERVICER SHALL NOT DIRECT THE
INDENTURE TRUSTEE TO MAKE ANY INVESTMENT OF ANY FUNDS OR TO SELL ANY INVESTMENT
HELD IN ANY OF THE TRUST ACCOUNTS UNLESS THE SECURITY INTEREST GRANTED AND
PERFECTED IN SUCH ACCOUNT WILL CONTINUE TO BE PERFECTED IN SUCH INVESTMENT OR
THE PROCEEDS OF SUCH SALE, IN EITHER CASE WITHOUT ANY FURTHER ACTION BY ANY
PERSON, AND, IN CONNECTION WITH ANY DIRECTION TO THE INDENTURE TRUSTEE TO MAKE
ANY SUCH INVESTMENT OR SALE, IF REQUESTED BY THE INDENTURE TRUSTEE, THE ISSUER
SHALL DELIVER TO THE INDENTURE TRUSTEE AN OPINION OF COUNSEL, ACCEPTABLE TO THE
INDENTURE TRUSTEE, TO SUCH EFFECT.

 

57

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO SECTION 6.1(C), THE INDENTURE TRUSTEE SHALL NOT IN ANY
WAY BE HELD LIABLE BY REASON OF ANY INSUFFICIENCY IN ANY OF THE TRUST ACCOUNTS
RESULTING FROM ANY LOSS ON ANY PERMITTED INVESTMENT INCLUDED THEREIN, EXCEPT FOR
LOSSES ATTRIBUTABLE TO THE INDENTURE TRUSTEE’S FAILURE TO MAKE PAYMENTS ON SUCH
ELIGIBLE INVESTMENTS ISSUED BY THE INDENTURE TRUSTEE, IN ITS COMMERCIAL CAPACITY
AS PRINCIPAL OBLIGOR AND NOT AS TRUSTEE, IN ACCORDANCE WITH THEIR TERMS.


 


(C)           IF (I) THE SERVICER SHALL HAVE FAILED TO GIVE INVESTMENT
DIRECTIONS FOR ANY FUNDS ON DEPOSIT IN THE TRUST ACCOUNTS TO THE INDENTURE
TRUSTEE BY 11:00 A.M. (NEW YORK CITY TIME) (OR SUCH OTHER TIME AS MAY BE AGREED
UPON BY THE ISSUER AND INDENTURE TRUSTEE), ON THE BUSINESS DAY PRECEDING EACH
PAYMENT DATE, (II) A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING WITH RESPECT TO THE NOTES BUT THE NOTES SHALL NOT HAVE BEEN DECLARED
DUE AND PAYABLE PURSUANT TO SECTION 5.2 OR (III) IF THE NOTES SHALL HAVE BEEN
DECLARED DUE AND PAYABLE FOLLOWING AN EVENT OF DEFAULT, AMOUNTS COLLECTED OR
RECEIVABLE FROM THE TRUST ESTATE ARE BEING APPLIED IN ACCORDANCE WITH SECTION
5.4 AS IF THERE HAD NOT BEEN SUCH A DECLARATION, THEN THE INDENTURE TRUSTEE
SHALL, TO THE FULLEST EXTENT PRACTICABLE, INVEST AND REINVEST FUNDS IN THE TRUST
ACCOUNTS IN ELIGIBLE INVESTMENTS DESCRIBED IN CLAUSE (VII) OF THE DEFINITION
THEREOF.


 


SECTION 8.4.           RELEASE OF TRUST ESTATE.


 


(A)           SUBJECT TO THE PAYMENT OF ITS FEES AND EXPENSES PURSUANT TO
SECTION 6.7, THE INDENTURE TRUSTEE MAY, AND WHEN REQUIRED BY THE PROVISIONS OF
THIS INDENTURE SHALL, EXECUTE INSTRUMENTS TO RELEASE PROPERTY FROM THE LIEN OF
THIS INDENTURE, OR CONVEY THE INDENTURE TRUSTEE’S INTEREST IN THE SAME, IN A
MANNER AND UNDER CIRCUMSTANCES THAT ARE NOT INCONSISTENT WITH THE PROVISIONS OF
THIS INDENTURE.  NO PARTY RELYING UPON AN INSTRUMENT EXECUTED BY THE INDENTURE
TRUSTEE AS PROVIDED IN THIS ARTICLE VIII SHALL BE BOUND TO ASCERTAIN THE
INDENTURE TRUSTEE’S AUTHORITY, INQUIRE INTO THE SATISFACTION OF ANY CONDITIONS
PRECEDENT OR SEE TO THE APPLICATION OF ANY MONIES.


 


(B)           THE INDENTURE TRUSTEE SHALL, AT SUCH TIME AS THERE ARE NO NOTES
OUTSTANDING, THE POLICY HAS BEEN TERMINATED IN ACCORDANCE WITH ITS TERMS AND HAS
BEEN RETURNED TO THE INSURER FOR CANCELLATION AND ALL SUMS DUE THE INDENTURE
TRUSTEE AND THE INSURER PURSUANT TO SECTION 6.7 HAVE BEEN PAID IN FULL, RELEASE
ANY REMAINING PORTION OF THE TRUST ESTATE THAT SECURED THE NOTES FROM THE LIEN
OF THIS INDENTURE AND RELEASE TO THE ISSUER OR ANY OTHER PERSON ENTITLED THERETO
ANY FUNDS THEN ON DEPOSIT IN THE TRUST ACCOUNTS.  THE INDENTURE TRUSTEE SHALL
RELEASE PROPERTY FROM THE LIEN OF THIS INDENTURE PURSUANT TO THIS SECTION 8.4(B)
ONLY UPON RECEIPT OF AN ISSUER REQUEST ACCOMPANIED BY AN ISSUER’S CERTIFICATE
AND AN OPINION OF COUNSEL.


 


SECTION 8.5.           OPINION OF COUNSEL.


 

The Indenture Trustee shall receive at least seven (7) days notice when
requested by the Issuer to take any action pursuant to Section 8.4(a),
accompanied by copies of any instruments involved, and the Indenture Trustee
shall also require, except in connection with any action contemplated by Section
8.4(b), as a condition to such action, an Opinion of Counsel, in form and
substance satisfactory to the Indenture Trustee, stating the legal effect of any
such action, outlining the steps required to complete such action, and
concluding that all conditions precedent to the taking of such action have been
complied with and such action will not materially and adversely impair the
security for the Notes or the rights of the Noteholders or the Insurer in

 

58

--------------------------------------------------------------------------------


 

contravention of the provisions of this Indenture; provided, however, that such
Opinion of Counsel shall not be required to express an opinion as to the fair
value of the Trust Estate.  Counsel rendering any such opinion may rely, without
independent investigation, on the accuracy and validity of any certificate or
other instrument delivered to the Indenture Trustee in connection with any such
action.

 


ARTICLE IX


 


SUPPLEMENTAL INDENTURES


 


SECTION 9.1.           SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF NOTEHOLDERS.


 

The Issuer and the Indenture Trustee, when authorized by an Issuer Order, may,
without the consent of the Holders of any Notes but with prior notice to the
Rating Agencies and the Insurer and with the consent of the Insurer (if no
Insurer Default shall have occurred and be continuing), at any time and from
time to time, enter into one or more indentures supplemental hereto, in form
satisfactory to the Indenture Trustee, for any of the following purposes:

 


(A)           TO CORRECT OR AMPLIFY THE DESCRIPTION OF ANY PROPERTY AT ANY TIME
SUBJECT TO THE LIEN OF THIS INDENTURE, OR BETTER TO ASSURE, CONVEY AND CONFIRM
UNTO THE INDENTURE TRUSTEE ANY PROPERTY SUBJECT OR REQUIRED TO BE SUBJECTED TO
THE LIEN OF THIS INDENTURE, OR TO SUBJECT TO THE LIEN OF THIS INDENTURE
ADDITIONAL PROPERTY;


 


(B)           TO EVIDENCE THE SUCCESSION, IN COMPLIANCE WITH THE APPLICABLE
PROVISIONS HEREOF, OF ANOTHER PERSON TO THE ISSUER, AND THE ASSUMPTION BY ANY
SUCH SUCCESSOR OF THE COVENANTS OF THE ISSUER HEREIN AND IN THE NOTES CONTAINED;


 


(C)           TO ADD TO THE COVENANTS OF THE ISSUER, FOR THE BENEFIT OF THE
NOTEHOLDERS AND THE INSURER, OR TO SURRENDER ANY RIGHT OR POWER HEREIN CONFERRED
UPON THE ISSUER;


 


(D)           TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR PLEDGE ANY PROPERTY TO OR
WITH THE INDENTURE TRUSTEE;


 


(E)           TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN OR IN ANY SUPPLEMENTAL INDENTURE THAT MAY BE INCONSISTENT WITH ANY OTHER
PROVISION HEREIN OR IN ANY SUPPLEMENTAL INDENTURE OR TO MAKE ANY OTHER
PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS ARISING UNDER THIS INDENTURE
WHICH WILL NOT BE INCONSISTENT WITH OTHER PROVISIONS OF THIS INDENTURE;


 


(F)            TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF THE APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE WITH RESPECT TO THE NOTES AND TO ADD TO OR
CHANGE ANY OF THE PROVISIONS OF THIS INDENTURE AS SHALL BE NECESSARY TO
FACILITATE THE ADMINISTRATION OF THE TRUSTS HEREUNDER BY MORE THAN ONE TRUSTEE,
PURSUANT TO THE REQUIREMENTS OF ARTICLE VI; OR


 


(G)           TO MODIFY, ELIMINATE OR ADD TO THE PROVISIONS OF THIS INDENTURE TO
SUCH EXTENT AS SHALL BE NECESSARY TO EFFECT THE QUALIFICATION OF THIS INDENTURE
UNDER ANY FEDERAL STATUTE HEREAFTER ENACTED.

 

59

--------------------------------------------------------------------------------


 

provided, however, that (i) such action shall not, as evidenced by an Opinion of
Counsel, adversely affect in any material respect the interests of any
Noteholder or the Insurer, (ii) the Rating Agency Condition shall have been
satisfied with respect to such action and (iii) such action shall not, as
evidenced by an Opinion of Counsel, cause the Issuer to be characterized for
federal income tax purposes as an association taxable as a corporation or
otherwise have any material adverse impact on the federal income taxation of any
Notes Outstanding or any Noteholder.  The Indenture Trustee is hereby authorized
to join in the execution of any such supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.

 


SECTION 9.2.           SUPPLEMENTAL INDENTURES WITH CONSENT OF NOTEHOLDERS.


 

The Issuer and the Indenture Trustee, when authorized by an Issuer Order, may,
with the consent of the Insurer (if no Insurer Default shall have occurred and
be continuing) and the Noteholders evidencing not less than 51% of the Class A
Note Balance and with prior notice to the Rating Agencies and the Insurer, by
Act of such Holders delivered to the Issuer and the Indenture Trustee, at any
time and from time to time, enter into one or more indentures supplemental
hereto for the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture or modifying in any manner
the rights of the Noteholders under this Indenture; provided, however, that (a)
such action shall not, as evidenced by an Opinion of Counsel, adversely affect
in any material respect the interests of any Noteholder or the Insurer, (b) the
Rating Agency Condition shall have been satisfied with respect to such action
and (c) such action shall not, as evidenced by an Opinion of Counsel, cause the
Issuer to be characterized for federal income tax purposes as an association
taxable as a corporation or otherwise have any material adverse impact on the
federal income taxation of any Notes Outstanding or any Noteholder; and,
provided further, that no such supplemental indenture shall, without the consent
of the Insurer and the Holder of each Outstanding Note affected thereby:

 

(I)            CHANGE ANY FINAL NOTE PAYMENT DATE OR THE DATE OF PAYMENT OF ANY
INSTALLMENT OF PRINCIPAL OF OR INTEREST ON ANY NOTE, OR REDUCE THE PRINCIPAL
AMOUNT THEREOF, THE INTEREST RATE THEREON OR THE REDEMPTION PRICE WITH RESPECT
THERETO, CHANGE THE PROVISIONS OF THIS INDENTURE RELATING TO THE APPLICATION OF
COLLECTIONS ON, OR THE PROCEEDS OF THE SALE OF, THE TRUST ESTATE TO PAYMENT OF
PRINCIPAL OF OR INTEREST ON THE NOTES, OR CHANGE ANY PLACE OF PAYMENT WHERE, OR
THE COIN OR CURRENCY IN WHICH, ANY NOTE OR THE INTEREST THEREON IS PAYABLE;

 

(II)           IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF THE
PROVISIONS OF THIS INDENTURE REQUIRING THE APPLICATION OF AVAILABLE FUNDS, AS
PROVIDED IN ARTICLE V, TO THE PAYMENT OF ANY AMOUNT DUE ON THE NOTES ON OR AFTER
THE RESPECTIVE DUE DATES THEREOF (OR, IN THE CASE OF REDEMPTION, ON OR AFTER THE
REDEMPTION DATE);

 

(III)          REDUCE THE PERCENTAGE OF THE NOTES THE CONSENT OF THE HOLDERS OF
WHICH IS REQUIRED FOR ANY SUCH SUPPLEMENTAL INDENTURE OR FOR ANY WAIVER OF
COMPLIANCE WITH CERTAIN PROVISIONS OF THIS INDENTURE OR OF CERTAIN DEFAULTS
HEREUNDER AND THEIR CONSEQUENCES AS PROVIDED IN THIS INDENTURE;

 

60

--------------------------------------------------------------------------------


 

(IV)          MODIFY OR ALTER THE PROVISIONS OF THE PROVISO TO THE DEFINITION OF
THE TERM “OUTSTANDING”;

 

(V)           REDUCE THE PERCENTAGE OF THE NOTES THE CONSENT OF THE HOLDERS OF
WHICH IS REQUIRED TO DIRECT THE INDENTURE TRUSTEE TO SELL OR LIQUIDATE THE TRUST
ESTATE PURSUANT TO SECTION 5.4 IF THE PROCEEDS OF SUCH SALE WOULD BE
INSUFFICIENT TO PAY IN FULL THE PRINCIPAL AMOUNT OF AND ACCRUED BUT UNPAID
INTEREST ON THE NOTES;

 

(VI)          MODIFY ANY PROVISION OF THIS INDENTURE SPECIFYING A PERCENTAGE OF
THE PRINCIPAL AMOUNT OF THE NOTES NECESSARY TO AMEND THIS INDENTURE OR THE OTHER
TRANSACTION DOCUMENTS EXCEPT TO INCREASE ANY PERCENTAGE SPECIFIED HEREIN OR TO
PROVIDE THAT CERTAIN ADDITIONAL PROVISIONS OF THIS INDENTURE OR THE OTHER
TRANSACTION DOCUMENTS CANNOT BE MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE
HOLDERS OF EACH OUTSTANDING NOTE AFFECTED THEREBY;

 

(VII)         MODIFY ANY OF THE PROVISIONS OF THIS INDENTURE IN SUCH A MANNER AS
TO AFFECT THE CALCULATION OF THE AMOUNT OF ANY PAYMENT OF INTEREST OR PRINCIPAL
DUE ON ANY NOTE ON ANY PAYMENT DATE (INCLUDING THE CALCULATION OF ANY OF THE
INDIVIDUAL COMPONENTS OF SUCH CALCULATION) OR TO AFFECT THE RIGHTS OF THE
NOTEHOLDERS TO THE BENEFIT OF ANY PROVISIONS FOR THE MANDATORY REDEMPTION OF THE
NOTES CONTAINED HEREIN; OR

 

(VIII)        PERMIT THE CREATION OF ANY LIEN RANKING PRIOR TO OR ON A PARITY
WITH THE LIEN OF THIS INDENTURE WITH RESPECT TO ANY PART OF THE TRUST ESTATE OR,
EXCEPT AS OTHERWISE PERMITTED OR CONTEMPLATED HEREIN, TERMINATE THE LIEN OF THIS
INDENTURE ON ANY SUCH COLLATERAL AT ANY TIME SUBJECT HERETO OR DEPRIVE THE
HOLDER OF ANY NOTE OF THE SECURITY PROVIDED BY THE LIEN OF THIS INDENTURE.

 

The Indenture Trustee may in its discretion determine whether or not any Notes
would be affected by any supplemental indenture and any such determination shall
be conclusive upon the Holders of all Notes, whether theretofore or thereafter
authenticated and delivered hereunder.  The Indenture Trustee shall not be
liable for any such determination made in good faith.

 

The Indenture Trustee may in its discretion determine whether or not any Notes
would be affected by any supplemental indenture and any such determination shall
be conclusive upon the Holders of all Notes, whether theretofore or thereafter
authenticated and delivered hereunder.  The Indenture Trustee shall not be
liable for any such determination made in good faith.

 

It shall not be necessary for any Act of Noteholders under this Section 9.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.  Promptly after
the execution by the Issuer and the Indenture Trustee of any supplemental
indenture pursuant to this Section 9.2, the Indenture Trustee shall mail to the
Noteholders to which such amendment or supplemental indenture relates a notice
setting forth in general terms the substance of such supplemental indenture. 
Any failure of the Indenture Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

61

--------------------------------------------------------------------------------


 


SECTION 9.3.           EXECUTION OF SUPPLEMENTAL INDENTURES.


 

In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article IX or the modification thereby of the trusts
created by this Indenture, the Indenture Trustee shall be entitled to receive
and, subject to Sections 6.1 and 6.2, shall be fully protected in relying upon
an Opinion of Counsel stating that the execution of such supplemental indenture
is authorized or permitted by this Indenture and that all conditions precedent
in this Indenture to the execution and delivery of such supplemental indenture
have been satisfied.  The Indenture Trustee may, but shall not be obligated to,
enter into any such supplemental indenture that affects the Indenture Trustee’s
own rights, duties, liabilities or immunities under this Indenture or otherwise.

 


SECTION 9.4.           EFFECT OF SUPPLEMENT INDENTURE.


 

Upon the execution of any supplemental indenture pursuant to the provisions
hereof, this Indenture shall be and shall be deemed to be modified and amended
in accordance therewith with respect to the Notes affected thereby, and the
respective rights, limitations of rights, obligations, duties, liabilities and
immunities under this Indenture of the Indenture Trustee, the Issuer and the
Noteholders shall thereafter be determined, exercised and enforced hereunder
subject in all respects to such modifications and amendments, and all the terms
and conditions of any such supplemental indenture shall be and be deemed to be
part of the terms and conditions of this Indenture for any and all purposes.

 


SECTION 9.5.           REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES.


 

Any Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Indenture
Trustee shall, bear a notation in form approved by the Indenture Trustee as to
any matter provided for in such supplemental indenture.  If the Issuer or the
Indenture Trustee shall so determine, new Notes so modified as to conform, in
the opinion of the Indenture Trustee and the Issuer, to any such supplemental
indenture may be prepared and executed by the Issuer and authenticated and
delivered by the Indenture Trustee in exchange for Outstanding Notes.

 


ARTICLE X


 


REDEMPTION OF NOTES


 


SECTION 10.1.        REDEMPTION.


 


(A)           THE NOTES ARE SUBJECT TO REDEMPTION IN WHOLE, BUT NOT IN PART, AT
THE DIRECTION OF THE ISSUER ON ANY PAYMENT DATE ON WHICH THE DEPOSITOR EXERCISES
ITS OPTION TO PURCHASE THE ASSETS OF THE ISSUER PURSUANT TO SECTION 5.16 OF THE
SALE AND ALLOCATION AGREEMENT, AND THE AMOUNT PAID BY THE DEPOSITOR PURSUANT TO
SUCH SECTION 5.16 SHALL BE TREATED AS COLLECTIONS IN RESPECT OF THE CONTRACTS,
CONSTITUTE AVAILABLE FUNDS AND BE APPLIED TO PAY THE UNPAID PRINCIPAL AMOUNT OF
THE NOTES PLUS ALL AMOUNTS OWED TO THE INSURER PLUS ACCRUED AND UNPAID INTEREST
THEREON.  THE ISSUER SHALL FURNISH NOTICE OF SUCH REDEMPTION TO THE INSURER, THE
SELLER, THE DEPOSITOR, THE RATING AGENCIES AND THE NOTEHOLDERS.  IF THE NOTES
ARE TO BE REDEEMED PURSUANT TO THIS SECTION 10.1(A), THE ISSUER SHALL FURNISH OR
CAUSE THE DEPOSITOR TO FURNISH NOTICE OF SUCH

 

62

--------------------------------------------------------------------------------


 


ELECTION TO THE INDENTURE TRUSTEE NOT LATER THAN FIFTEEN (15) DAYS PRIOR TO THE
REDEMPTION DATE AND THE ISSUER SHALL DEPOSIT THE REDEMPTION PRICE OF THE NOTES
TO BE REDEEMED IN THE CLASS A NOTE PAYMENT ACCOUNT AND THE CLASS B NOTE PAYMENT
ACCOUNT, AS APPLICABLE, BY 10:00 A.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY
PRIOR TO THE REDEMPTION DATE, WHEREUPON ALL SUCH NOTES SHALL BE DUE AND PAYABLE
ON THE REDEMPTION DATE.


 


(B)           IN THE EVENT THAT THE ASSETS OF THE ISSUER ARE SOLD PURSUANT TO
SECTION 5.16 OF THE SALE AND ALLOCATION AGREEMENT, ALL AMOUNTS ON DEPOSIT IN THE
NOTE PAYMENT ACCOUNTS SHALL BE PAID FIRST, TO THE CLASS A NOTEHOLDERS UNTIL SUCH
AMOUNTS ARE REDUCED TO ZERO AND ALL AMOUNT ARE PAID IN FULL TO THE INSURER AND
SECOND, TO THE CLASS B NOTEHOLDERS, RESPECTIVELY, UP TO THE UNPAID PRINCIPAL
AMOUNT OF THE NOTES AND ALL ACCRUED AND UNPAID INTEREST THEREON.  IF SUCH
AMOUNTS ARE TO BE PAID TO NOTEHOLDERS PURSUANT TO THIS SECTION 10.1(B), THE
ISSUER SHALL, TO THE EXTENT PRACTICABLE, FURNISH OR CAUSE THE SERVICER TO
FURNISH NOTICE OF SUCH EVENT TO THE INDENTURE TRUSTEE NOT LATER THAN FIFTEEN
(15) DAYS PRIOR TO THE REDEMPTION DATE, WHEREUPON ALL SUCH AMOUNTS SHALL BE
PAYABLE ON THE REDEMPTION DATE.


 


SECTION 10.2.        FORM OF REDEMPTION NOTICE.


 

Notice of redemption of the Notes under Section 10.1(a) shall be given by the
Indenture Trustee by first-class mail, postage prepaid, or by facsimile mailed
or transmitted promptly following receipt of notice from the Issuer or the
Servicer pursuant to Section 10.1(a), but not later than ten (10) days prior to
the applicable Redemption Date, to each Holder of the Notes as of the close of
business on the Record Date preceding the applicable Redemption Date, at such
Holder’s address or facsimile number appearing in the Note Register.

 

All notices of redemption shall state:

 


(A)           THE REDEMPTION DATE;


 


(B)           THE REDEMPTION PRICE; AND


 


(C)           THE PLACE WHERE THE NOTES ARE TO BE SURRENDERED FOR PAYMENT OF THE
REDEMPTION PRICE (WHICH SHALL BE THE OFFICE OR AGENCY OF THE ISSUER TO BE
MAINTAINED AS PROVIDED IN SECTION 3.2).


 

Notice of redemption of the Notes shall be given by the Indenture Trustee in the
name and at the expense of the Issuer.  Any failure to give notice of
redemption, or any defect therein, to any Holder of any Note shall not, however,
impair or affect the validity of the redemption of any other Note.

 


SECTION 10.3.        NOTES PAYABLE ON REDEMPTION DATE.


 

The Notes to be redeemed shall, following notice of redemption as required by
Section 10.2 (in the case of redemption pursuant to Section 10.1(a)), become due
and payable on the Redemption Date at the Redemption Price and (unless the
Issuer shall default in the payment of the Redemption Price) no interest shall
accrue on the Redemption Price for any period after the date to which accrued
interest is calculated for purposes of calculating the Redemption Price.

 

63

--------------------------------------------------------------------------------


 


ARTICLE XI


 


MISCELLANEOUS


 


SECTION 11.1.        COMPLIANCE CERTIFICATES AND OPINIONS, ETC.


 


(A)           UPON ANY APPLICATION OR REQUEST BY THE ISSUER TO THE INDENTURE
TRUSTEE TO TAKE ANY ACTION UNDER ANY PROVISION OF THIS INDENTURE, THE ISSUER
SHALL FURNISH TO THE INDENTURE TRUSTEE (I) AN ISSUER’S CERTIFICATE STATING THAT
ALL CONDITIONS PRECEDENT, IF ANY, PROVIDED FOR IN THIS INDENTURE RELATING TO THE
PROPOSED ACTION HAVE BEEN COMPLIED WITH, (II) AN OPINION OF COUNSEL STATING
THAT, IN THE OPINION OF SUCH COUNSEL, ALL SUCH CONDITIONS PRECEDENT, IF ANY,
HAVE BEEN COMPLIED WITH.


 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(A)          A STATEMENT THAT EACH SIGNATORY OF SUCH CERTIFICATE OR OPINION HAS
READ OR HAS CAUSED TO BE READ SUCH COVENANT OR CONDITION AND THE DEFINITIONS
HEREIN RELATING THERETO;

 

(B)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(C)           A STATEMENT THAT, IN THE OPINION OF EACH SUCH SIGNATORY, SUCH
SIGNATORY HAS MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE
SUCH SIGNATORY TO EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT
OR CONDITION HAS BEEN COMPLIED WITH; AND

 

(D)          A STATEMENT AS TO WHETHER, IN THE OPINION OF EACH SUCH SIGNATORY,
SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH.

 


(B)           PRIOR TO THE DEPOSIT OF ANY COLLATERAL OR OTHER PROPERTY OR
SECURITIES WITH THE INDENTURE TRUSTEE THAT IS TO BE MADE THE BASIS FOR THE
RELEASE OF ANY PROPERTY OR SECURITIES SUBJECT TO THE LIEN OF THIS INDENTURE, THE
ISSUER SHALL, IN ADDITION TO ANY OBLIGATION IMPOSED IN SECTION 11.1(A) OR
ELSEWHERE IN THIS INDENTURE, DELIVER TO THE INDENTURE TRUSTEE AN ISSUER’S
CERTIFICATE CERTIFYING OR STATING THE OPINION OF EACH PERSON SIGNING SUCH
CERTIFICATE AS TO THE FAIR VALUE (WITHIN NINETY (90) DAYS OF SUCH DEPOSIT) TO
THE ISSUER OF THE COLLATERAL OR OTHER PROPERTY OR SECURITIES TO BE SO DEPOSITED.


 


(C)           WHENEVER THE ISSUER IS REQUIRED TO FURNISH TO THE INDENTURE
TRUSTEE AN ISSUER’S CERTIFICATE CERTIFYING OR STATING THE OPINION OF ANY SIGNER
THEREOF AS TO THE MATTERS DESCRIBED IN SECTION 11.1(B), THE ISSUER SHALL ALSO
FURNISH TO THE INDENTURE TRUSTEE AN INDEPENDENT CERTIFICATE AS TO THE SAME
MATTERS IF THE FAIR VALUE TO THE ISSUER OF THE PROPERTY OR SECURITIES TO BE SO
DEPOSITED AND OF ALL OTHER SUCH PROPERTY OR SECURITIES MADE THE BASIS OF ANY
SUCH WITHDRAWAL OR RELEASE SINCE THE COMMENCEMENT OF THE THEN-CURRENT FISCAL
YEAR OF THE ISSUER, AS SET FORTH IN THE CERTIFICATES FURNISHED PURSUANT TO
SECTION 11.1(B) AND THIS SECTION 11.1(C), IS TEN PERCENT (10%) OR MORE OF THE
CLASS A NOTE BALANCE, BUT SUCH A CERTIFICATE NEED NOT BE FURNISHED WITH RESPECT
TO ANY PROPERTY OR SECURITIES SO DEPOSITED IF THE FAIR VALUE THEREOF TO THE
ISSUER AS SET FORTH IN THE

 

64

--------------------------------------------------------------------------------


 


RELATED ISSUER’S CERTIFICATE IS LESS THAN $25,000 OR LESS THAN ONE PERCENT (1%)
OF THE CLASS A NOTE BALANCE.


 


(D)           WHENEVER ANY PROPERTY OR SECURITIES ARE TO BE RELEASED FROM THE
LIEN OF THIS INDENTURE, THE ISSUER SHALL ALSO FURNISH TO THE INDENTURE TRUSTEE
AN ISSUER’S CERTIFICATE CERTIFYING OR STATING THE OPINION OF EACH PERSON SIGNING
SUCH CERTIFICATE AS TO THE FAIR VALUE (WITHIN NINETY (90) DAYS OF SUCH RELEASE)
OF THE PROPERTY OR SECURITIES PROPOSED TO BE RELEASED AND STATING THAT IN THE
OPINION OF SUCH PERSON THE PROPOSED RELEASE WILL NOT IMPAIR THE SECURITY UNDER
THIS INDENTURE IN CONTRAVENTION OF THE PROVISIONS HEREOF.


 


(E)           WHENEVER THE ISSUER IS REQUIRED TO FURNISH TO THE INDENTURE
TRUSTEE AN ISSUER’S CERTIFICATE CERTIFYING OR STATING THE OPINION OF ANY SIGNER
THEREOF AS TO THE MATTERS DESCRIBED IN SECTION 11.1(D), THE ISSUER SHALL ALSO
FURNISH TO THE INDENTURE TRUSTEE AN INDEPENDENT CERTIFICATE AS TO THE SAME
MATTERS IF THE FAIR VALUE OF THE PROPERTY OR SECURITIES AND OF ALL OTHER
PROPERTY, OTHER THAN PROPERTY AS CONTEMPLATED BY SECTION 11.1(F) OR SECURITIES
RELEASED FROM THE LIEN OF THIS INDENTURE SINCE THE COMMENCEMENT OF THE
THEN-CURRENT CALENDAR YEAR, AS SET FORTH IN THE CERTIFICATES REQUIRED BY SECTION
11.1(D) AND THIS SECTION 11.1(E), IS TEN PERCENT (10%) OR MORE OF THE CLASS A
NOTE BALANCE, BUT SUCH A CERTIFICATE NEED NOT BE FURNISHED IN THE CASE OF ANY
RELEASE OF PROPERTY OR SECURITIES IF THE FAIR VALUE THEREOF AS SET FORTH IN THE
RELATED ISSUER’S CERTIFICATE IS LESS THAN $25,000 OR LESS THAN ONE PERCENT (1%)
OF THE CLASS A NOTE BALANCE.


 


(F)            NOTWITHSTANDING SECTION 2.10 OR ANY OTHER PROVISIONS OF THIS
SECTION 11.1, THE ISSUER MAY, WITHOUT COMPLIANCE WITH THE REQUIREMENTS OF THE
OTHER PROVISIONS OF THIS SECTION 11.1, (I) COLLECT, LIQUIDATE, SELL OR OTHERWISE
DISPOSE OF CONTRACTS AND FINANCED VEHICLES AS AND TO THE EXTENT PERMITTED OR
REQUIRED BY THE TRANSACTION DOCUMENTS AND (II) MAKE CASH PAYMENTS OUT OF THE
TRUST ACCOUNTS AS AND TO THE EXTENT PERMITTED OR REQUIRED BY THE TRANSACTION
DOCUMENTS.


 


SECTION 11.2.        FORM OF DOCUMENTS DELIVERED TO INDENTURE TRUSTEE.


 


(A)           IN ANY CASE WHERE SEVERAL MATTERS ARE REQUIRED TO BE CERTIFIED BY,
OR COVERED BY AN OPINION OF, ANY SPECIFIED PERSON, IT IS NOT NECESSARY THAT ALL
SUCH MATTERS BE CERTIFIED BY, OR COVERED BY THE OPINION OF, ONLY ONE SUCH
PERSON, OR THAT THEY BE SO CERTIFIED OR COVERED BY ONLY ONE DOCUMENT, BUT ONE
SUCH PERSON MAY CERTIFY OR GIVE AN OPINION WITH RESPECT TO SOME MATTERS AND ONE
OR MORE OTHER SUCH PERSONS AS TO OTHER MATTERS, AND ANY SUCH PERSON MAY CERTIFY
OR GIVE AN OPINION AS TO SUCH MATTERS IN ONE OR SEVERAL DOCUMENTS.


 


(B)           ANY CERTIFICATE OR OPINION OF AN AUTHORIZED OFFICER OF THE ISSUER
MAY BE BASED, INSOFAR AS IT RELATES TO LEGAL MATTERS, UPON A CERTIFICATE OR
OPINION OF, OR REPRESENTATIONS BY, COUNSEL, UNLESS SUCH OFFICER KNOWS, OR IN THE
EXERCISE OF REASONABLE CARE SHOULD KNOW, THAT THE CERTIFICATE OR OPINION OR
REPRESENTATIONS WITH RESPECT TO THE MATTERS UPON WHICH SUCH ISSUER’S CERTIFICATE
OR OPINION IS BASED ARE ERRONEOUS.  ANY SUCH CERTIFICATE OF AN AUTHORIZED
OFFICER OR OPINION OF COUNSEL MAY BE BASED, INSOFAR AS IT RELATES TO FACTUAL
MATTERS, UPON A CERTIFICATE OR OPINION OF, OR REPRESENTATIONS BY, ONE OR MORE
OFFICERS OF THE SERVICER, THE SELLER, THE ADMINISTRATOR OR THE ISSUER, STATING
THAT THE INFORMATION WITH RESPECT TO SUCH FACTUAL MATTERS IS IN THE POSSESSION
OF THE SERVICER, THE SELLER, THE ADMINISTRATOR OR THE ISSUER, UNLESS SUCH
AUTHORIZED OFFICER OR COUNSEL KNOWS, OR IN THE EXERCISE OF REASONABLE CARE
SHOULD KNOW, THAT THE CERTIFICATE OR OPINION OR REPRESENTATIONS WITH RESPECT TO
SUCH MATTERS ARE ERRONEOUS.

 

65

--------------------------------------------------------------------------------


 


(C)           WHERE ANY PERSON IS REQUIRED TO MAKE, GIVE OR EXECUTE TWO OR MORE
APPLICATIONS, REQUESTS, CONSENTS, CERTIFICATES, STATEMENTS, OPINIONS OR OTHER
INSTRUMENTS UNDER THIS INDENTURE, THEY MAY, BUT NEED NOT, BE CONSOLIDATED AND
FORM ONE INSTRUMENT.


 


(D)           WHENEVER IN THIS INDENTURE, IN CONNECTION WITH ANY APPLICATION OR
CERTIFICATE OR REPORT TO THE INDENTURE TRUSTEE, IT IS PROVIDED THAT THE ISSUER
SHALL DELIVER ANY DOCUMENT AS A CONDITION OF THE GRANTING OF SUCH APPLICATION,
OR AS EVIDENCE OF THE ISSUER’S COMPLIANCE WITH ANY TERM HEREOF, IT IS INTENDED
THAT THE TRUTH AND ACCURACY, AT THE TIME OF THE GRANTING OF SUCH APPLICATION OR
AT THE EFFECTIVE DATE OF SUCH CERTIFICATE OR REPORT (AS THE CASE MAY BE), OF THE
FACTS AND OPINIONS STATED IN SUCH DOCUMENT SHALL IN SUCH CASE BE CONDITIONS
PRECEDENT TO THE RIGHT OF THE ISSUER TO HAVE SUCH APPLICATION GRANTED OR TO THE
SUFFICIENCY OF SUCH CERTIFICATE OR REPORT.  THE FOREGOING SHALL NOT, HOWEVER, BE
CONSTRUED TO AFFECT THE INDENTURE TRUSTEE’S RIGHT TO RELY UPON THE TRUTH AND
ACCURACY OF ANY STATEMENT OR OPINION CONTAINED IN ANY SUCH DOCUMENT AS PROVIDED
IN ARTICLE VI.


 


SECTION 11.3.        ACTS OF NOTEHOLDERS.


 


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY THE
NOTEHOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY THE NOTEHOLDERS IN PERSON OR BY AGENTS
DULY APPOINTED IN WRITING, AND EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED
SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS ARE
DELIVERED TO THE INDENTURE TRUSTEE AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED,
TO THE ISSUER.  SUCH INSTRUMENT OR INSTRUMENTS (AND THE ACTION EMBODIED THEREIN
AND EVIDENCED THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE “ACT” OF THE
NOTEHOLDERS SIGNING SUCH INSTRUMENT OR INSTRUMENTS.  PROOF OF EXECUTION OF ANY
SUCH INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT
FOR ANY PURPOSE OF THIS INDENTURE AND (SUBJECT TO SECTION 6.1) CONCLUSIVE IN
FAVOR OF THE INDENTURE TRUSTEE AND THE ISSUER, IF MADE IN THE MANNER PROVIDED IN
THIS SECTION 11.3.


 


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED IN ANY MANNER THAT THE INDENTURE TRUSTEE
DEEMS SUFFICIENT.


 


(C)           THE OWNERSHIP OF NOTES SHALL BE PROVED BY THE NOTE REGISTER.


 


(D)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION BY THE HOLDER OF ANY NOTES SHALL BIND THE HOLDER OF EVERY
NOTE ISSUED UPON THE REGISTRATION THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU
THEREOF, IN RESPECT OF ANYTHING DONE, OMITTED OR SUFFERED TO BE DONE BY THE
INDENTURE TRUSTEE OR THE ISSUER IN RELIANCE THEREON, WHETHER OR NOT NOTATION OF
SUCH ACTION IS MADE UPON SUCH NOTE.


 


SECTION 11.4.        NOTICES, ETC, TO INDENTURE TRUSTEE.


 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture shall be
in writing and if such request, demand, authorization, direction, notice,
consent, waiver, Act of Noteholders is to be made upon, given or furnished to or
filed with:

 

66

--------------------------------------------------------------------------------


 


(A)           THE INDENTURE TRUSTEE BY ANY NOTEHOLDER OR BY THE ISSUER, SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR FILED IN
WRITING TO OR WITH THE INDENTURE TRUSTEE AT ITS CORPORATE TRUST OFFICE;


 


(B)           THE ISSUER BY THE INDENTURE TRUSTEE OR BY ANY NOTEHOLDER, SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING AND MAILED FIRST-CLASS,
POSTAGE PREPAID TO THE ISSUER ADDRESSED TO: FIRST INVESTORS AUTO OWNER TRUST
2003-A, C/O DEUTSCHE BANK TRUST COMPANY DELAWARE, 1011 CENTRE ROAD, SUITE 200,
WILMINGTON, DELAWARE 19805-1266, ATTENTION: CORPORATE TRUST, WITH A COPY TO:
DEUTSCHE BANK TRUST COMPANY AMERICAS, 60 WALL STREET, 26TH FLOOR, NEW YORK, NEW
YORK 10005, ATTENTION: STRUCTURED FINANCE SERVICES, OR AT ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE INDENTURE TRUSTEE BY THE ISSUER OR THE
ADMINISTRATOR.  THE ISSUER SHALL PROMPTLY TRANSMIT ANY NOTICE RECEIVED BY IT
FROM THE NOTEHOLDERS TO THE INDENTURE TRUSTEE; OR


 


(C)           THE INSURER BY THE INDENTURE TRUSTEE, THE SERVICER OR ANY
NOTEHOLDER, SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING AND
MAILED FIRST-CLASS, POSTAGE PREPAID TO THE INSURER ADDRESSED TO MBIA INSURANCE
CORPORATION, 113 KING STREET, ARMONK, NEW YORK 10504, ATTENTION: INSURED
PORTFOLIO MANAGEMENT, STRUCTURED FINANCE.


 

Notices required to be given to the Rating Agencies by the Issuer, the Indenture
Trustee or the Owner Trustee shall be in writing, personally delivered,
telecopied or mailed by certified mail, return receipt requested, to (i) in the
case of Moody’s, at the following address: Moody’s Investors Service, Inc., ABS
Monitoring Department, 99 Church Street, New York, New York 10007 and (ii) in
case of S&P, at the following address: Standard & Poor’s, a division of The
McGraw-Hill Companies, 55 Water Street (43rd Floor), New York, New York 10041,
Attention: Asset Backed Surveillance Department.

 


SECTION 11.5.        NOTICES TO NOTEHOLDERS; WAIVER NOTICES TO NOTEHOLDERS.


 


(A)           WHERE THIS INDENTURE PROVIDES FOR NOTICE TO NOTEHOLDERS OF ANY
EVENT, SUCH NOTICE SHALL BE SUFFICIENTLY GIVEN (UNLESS OTHERWISE HEREIN
EXPRESSLY PROVIDED) IF IN WRITING AND MAILED, FIRST-CLASS, POSTAGE PREPAID TO
EACH NOTEHOLDER AFFECTED BY SUCH EVENT, AT ITS ADDRESS AS IT APPEARS ON THE NOTE
REGISTER, NOT LATER THAN THE LATEST DATE, AND NOT EARLIER THAN THE EARLIEST
DATE, PRESCRIBED FOR THE GIVING OF SUCH NOTICE.  IN ANY CASE WHERE NOTICE TO
NOTEHOLDERS IS GIVEN BY MAIL, NEITHER THE FAILURE TO MAIL SUCH NOTICE NOR ANY
DEFECT IN ANY NOTICE SO MAILED TO ANY PARTICULAR NOTEHOLDER SHALL AFFECT THE
SUFFICIENCY OF SUCH NOTICE WITH RESPECT TO OTHER NOTEHOLDERS, AND ANY NOTICE
THAT IS MAILED IN THE MANNER HEREIN PROVIDED SHALL CONCLUSIVELY BE PRESUMED TO
HAVE BEEN DULY GIVEN.


 


(B)           WHERE THIS INDENTURE PROVIDES FOR NOTICE IN ANY MANNER, SUCH
NOTICE MAY BE WAIVED IN WRITING BY ANY PERSON ENTITLED TO RECEIVE SUCH NOTICE,
EITHER BEFORE OR AFTER THE EVENT, AND SUCH WAIVER SHALL BE THE EQUIVALENT OF
SUCH NOTICE.  WAIVERS OF NOTICE BY NOTEHOLDERS SHALL BE FILED WITH THE INDENTURE
TRUSTEE, BUT SUCH FILING SHALL NOT BE A CONDITION PRECEDENT TO THE VALIDITY OF
ANY ACTION TAKEN IN RELIANCE UPON SUCH A WAIVER.


 


(C)           IF, BY REASON OF THE SUSPENSION OF REGULAR MAIL SERVICE AS A
RESULT OF A STRIKE, WORK STOPPAGE OR SIMILAR ACTIVITY, IT SHALL BE IMPRACTICAL
TO MAIL NOTICE OF ANY EVENT TO NOTEHOLDERS

 

67

--------------------------------------------------------------------------------


 


WHEN SUCH NOTICE IS REQUIRED TO BE GIVEN PURSUANT TO ANY PROVISION OF THIS
INDENTURE, THEN ANY MANNER OF GIVING SUCH NOTICE AS SHALL BE SATISFACTORY TO THE
INDENTURE TRUSTEE SHALL BE DEEMED TO BE A SUFFICIENT GIVING OF SUCH NOTICE.


 


(D)           WHERE THIS INDENTURE PROVIDES FOR NOTICE TO THE RATING AGENCIES,
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT ANY OTHER RIGHTS OR OBLIGATIONS
CREATED HEREUNDER, AND SHALL NOT UNDER ANY CIRCUMSTANCE CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT.


 


SECTION 11.6.        ALTERNATE PAYMENT AND NOTICE PROVISIONS.


 

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer may enter into any agreement with any Holder of a Note
providing for a method of payment, or notice by the Indenture Trustee or any
Paying Agent to such Holder, that is different from the methods provided for in
this Indenture for such payments or notices.  The Issuer shall furnish to the
Indenture Trustee a copy of each such agreement and the Indenture Trustee shall
cause payments to be made and notices to be given in accordance with such
agreements.

 


SECTION 11.7.        EFFECT OF HEADINGS AND TABLE OF CONTENTS.


 

The Article and Section headings herein and the Table of Contents are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 


SECTION 11.8.        SUCCESSORS AND ASSIGNS.


 

All covenants and agreements in this Indenture and the Notes by the Issuer shall
bind its successors and assigns, whether so expressed or not.  All agreements of
the Indenture Trustee in this Indenture shall bind its successors, co-trustees
and agents.

 


SECTION 11.9.        SEVERABILITY.


 

If any provision of this Indenture or the Notes shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions of this Indenture and the Notes shall not in any way be affected or
impaired thereby.

 


SECTION 11.10.      BENEFITS OF INDENTURE.


 

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, the
Insurer, the Noteholders, any other party secured hereunder, and any other
Person with an ownership interest in any part of the Trust Estate, any benefit
or any legal or equitable right, remedy or claim under this Indenture.

 


SECTION 11.11.      LEGAL HOLIDAY.


 

If the date on which any payment is due shall not be a Business Day, then
(notwithstanding any other provision of the Notes or this Indenture) payment
need not be made on such date but may be made on the next succeeding Business
Day with the same force and effect as if made on the date on which nominally
due, and no interest shall accrue for the period from and after any such nominal
date.

 

68

--------------------------------------------------------------------------------


 


SECTION 11.12.      GOVERNING LAW.


 

This Indenture shall be construed in accordance with the laws of the State of
New York without reference to its conflict of law provisions and the
obligations, rights and remedies of the parties under this Indenture shall be
determined in accordance with such laws.

 


SECTION 11.13.      COUNTERPARTS.


 

This Indenture may be executed in any number of counterparts, each of which
counterparts when so executed shall be deemed to be an original, and all of
which counterparts shall together constitute but one and the same instrument.

 


SECTION 11.14.      RECORDING OF INDENTURE.


 

If this Indenture is subject to recording in any appropriate public recording
office, such recording shall be effected by the Issuer at its expense and shall
be accompanied by an Opinion of Counsel (which may be counsel to the Indenture
Trustee or any other counsel reasonably acceptable to the Indenture Trustee) to
the effect that such recording is necessary either for the protection of the
Noteholders or any other Person secured hereunder or for the enforcement of any
right or remedy granted to the Indenture Trustee under this Indenture.

 


SECTION 11.15.      TRUST OBLIGATION.


 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on the
Notes or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith against (a) the Indenture Trustee or the Owner
Trustee in its individual capacity, (b) any holder of a beneficial interest in
the Issuer or (c) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Indenture Trustee or the Owner Trustee in its
individual capacity, of any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed (it being understood that the Indenture
Trustee and the Owner Trustee have no such obligations in their individual
capacities), and except that any such partner, owner or beneficiary shall be
fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution or failure to pay any
installment or call owing to such entity.  For all purposes of this Indenture
the Owner Trustee (as such and in its individual capacity) shall be subject to,
and entitled to the benefits of, the terms and provisions of the Trust
Agreement.

 


SECTION 11.16.      NO PETITION.


 

The Indenture Trustee, by entering into this Indenture, and each Noteholder or
Note Owner, by accepting a Note or beneficial interest in a Note, as the case
may be, hereby covenant and agree that they will not at any time institute
against, join in any institution against, or knowingly or intentionally
cooperate or encourage any other Person in instituting against, the Depositor or
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any United States federal or
state bankruptcy or similar

 

69

--------------------------------------------------------------------------------


 

law in connection with any obligations relating to the Notes, this Indenture or
any of the other Transaction Documents.

 


SECTION 11.17.      INSPECTION.


 

The Issuer shall, with reasonable prior notice, permit any representative of the
Indenture Trustee or the Insurer, during the Issuer’s normal business hours, to
examine the books of account, records, reports and other papers of the Issuer,
to make copies and extracts therefrom, to cause such books to be audited by
Independent certified public accountants, and to discuss the Issuer’s affairs,
finances and accounts with the Issuer’s officers, employees, and Independent
certified public accountants, all at such reasonable times and as often as may
be reasonably requested.  The Indenture Trustee shall and shall cause its
representatives to hold in confidence all such information except to the extent
disclosure may be required by law (and all reasonable applications for
confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.

 


SECTION 11.18.      CERTAIN MATTERS REGARDING THE INSURER.


 

If no Insurer Default shall have occurred and be continuing, the Insurer shall
have the right to exercise all rights, including voting rights, which the Class
A Noteholders are entitled to exercise pursuant to this Indenture, without any
consent of such Class A Noteholders except for amendments which require the
consent of both Class A Noteholders and the Insurer, in accordance with Section
9.2; provided, however, that, without the consent of each Class A Noteholder
affected thereby, the Insurer shall not exercise such rights to amend this
Indenture in any manner that would (a) reduce the amount of, or delay the timing
of, collections of payments on the Contracts or distributions which are required
to be made on any Class A Note, (b) adversely affect in any material respect the
interests of the Holders of any Class A Notes or (c) alter the rights of any
such Class A Holder to consent to such amendment.

 

Notwithstanding any provision of this Indenture to the contrary, if an Insurer
Default has occurred and is continuing, the Insurer shall not have the right to
take any action under this Indenture or to control or direct the actions of the
Issuer, the Indenture Trustee or the Owner Trustee pursuant to the terms of this
Indenture, nor shall the consent of the Insurer be required with respect to any
action (or waiver of a right to take action) to be taken by the Issuer, the
Indenture Trustee, the Owner Trustee, or the Class A Noteholders; provided,
however, that (i) the consent of the Insurer shall be required at all times with
respect to any amendment of this Indenture and (ii) the Insurer shall be
entitled to receive notices hereunder at all times whether or not an Insurer
Default has occurred.

 


SECTION 11.19.      ACKNOWLEDGMENT OF MULTIPLE ROLES.


 

The parties expressly acknowledge and consent to Wells Fargo Bank Minnesota,
National Association (“Wells Fargo”) acting in the possible dual capacity of
Back-up Servicer or successor Servicer and in the capacity as Indenture Trustee
and Custodian.  Wells Fargo may, in such dual capacity, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent

 

70

--------------------------------------------------------------------------------


 

that any such conflict or breach arises from the performance by Wells Fargo of
express duties set forth in this Indenture in any of such capacities, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto except in the case of negligence (other than errors in judgment)
and willful misconduct by Wells Fargo.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers, thereunto duly authorized and duly
attested, all as of the day and year first above written.

 

 

FIRST INVESTORS AUTO OWNER TRUST 2003-A

 

 

 

By:

DEUTSCHE BANK TRUST COMPANY DELAWARE, not in its individual capacity but solely
as Owner Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, not in its individual capacity
but as Indenture Trustee and Custodian

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[INDENTURE SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

to Indenture

 

 

Perfection Representations, Warranties And Covenants

 

In addition to the representations, warranties and covenants contained in the
Indenture, the Issuer hereby represents, warrants, and covenants to the
Indenture Trustee as follows on the Closing Date, and on each Additional
Contract Purchase Date, in each case only with respect to the Collateral pledged
to the Indenture Trustee on the Closing Date, or the relevant Additional
Contract Purchase Date:

 

General

 

1.             The Indenture creates a valid and continuing security interest
(as defined in UCC Section 9-102) in the Collateral in favor of the Indenture
Trustee, which security interest is prior to all other Liens, except as set
forth below, and is enforceable as such as against creditors of and purchasers
from and assignees of the Issuer.

 

2.             Each Contract constitutes “tangible chattel paper” and not
“electronic chattel paper”, within the meaning of UCC Section 9-102.

 

3.             The Issuer has taken or will take all steps necessary actions
with respect to the Contracts to perfect the security interest of the Indenture
Trustee in the Contracts .

 

Creation

 

1.             The Issuer owns and has good and marketable title to the
Collateral, free and clear of any Lien, claim or encumbrance of any Person,
excepting only tax liens, mechanics’ liens and other liens that arise by the
operation of law, in each case on any of the Financed Vehicles and arising
solely as a result of an action or omission of the related Obligor.

 

Perfection

 

1.             The Issuer has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Indenture Trustee under the Indenture.

 

2.             With respect to Collateral that constitutes tangible chattel
paper, such tangible chattel paper is in the possession of the Custodian, and
the Issuer has received a written acknowledgment from the Custodian, that it is
holding such tangible chattel paper for the benefit of the Indenture Trustee and
the Issuer.  All financing statements filed or to be filed against the Issuer in
favor of the Indenture Trustee in connection with this Indenture describing the
Collateral contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party.”

 

A-1

--------------------------------------------------------------------------------


 

Priority

 

1.             Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Collateral.  The Issuer
has not authorized the filing of, or is aware of any financing statements
against either the Seller, the Depositor or the Issuer that includes a
description of the Collateral and proceeds related thereto other than any
financing statement:  (i) relating to the sale of the Contributed Property by
the Seller to the Depositor under the Contribution Agreement; (ii) relating to
the sale of the Trust Property by the Depositor to the Issuer under the Sale and
Allocation Agreement; (iii) relating to the security interest granted to the
Indenture Trustee by the Issuer under the Indenture; or (iv) that has been
terminated or amended to reflect a release of the Collateral.

 

2.             The Issuer is not aware of any judgment, ERISA or tax lien
filings against either the Seller, the Depositor or the Issuer.

 

3.             None of the tangible chattel paper that constitutes or evidences
the Contracts has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Seller, the
Depositor, the Issuer or the Indenture Trustee.

 

Survival of Perfection Representations

 

1.             Notwithstanding any other provision of this Indenture, the
Contribution Agreement, the Sale and Allocation Agreement or any other
Transaction Document, the Perfection Representations, Warranties and Covenants
contained in this Schedule shall be continuing, and remain in full force and
effect until such time as all obligations under the Sale and Allocation
Agreement, Contribution Agreement and the Indenture have been finally and fully
paid and performed.

 

No Waiver

 

1.             The parties hereto: (i) shall not, without obtaining a
confirmation of the then-current rating of the Class A Notes (without giving
effect to the Policy), waive any of the Perfection Representations, Warranties
or Covenants; (ii) shall provide the Rating Agencies with prompt written notice
of any breach of the Perfection Representations, Warranties or Covenants, and
shall not, without obtaining a confirmation of the then-current rating of the
Class A Notes (without giving effect to the Policy) as determined after any
adjustment or withdrawal of the ratings following notice of such breach) waive a
breach of any of the Perfection Representations, Warranties or Covenants.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit A-1
$139,661,000

 

UNLESS THIS CLASS A NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

THIS IS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE APPLICABLE SECURITIES LAWS OF
ANY STATE.  ACCORDINGLY, TRANSFER OF THIS CLASS A NOTE IS SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH IN SECTION 2.15 OF THE INDENTURE.  BY ITS ACCEPTANCE OF
THIS CLASS A NOTE, THE HOLDER OF THIS CLASS A NOTE IS DEEMED TO REPRESENT TO THE
ISSUER AND THE INDENTURE TRUSTEE THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT AND IS ACQUIRING THIS NOTE FOR ITS
OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR
OTHERS (WHICH OTHERS ALSO ARE QUALIFIED INSTITUTIONAL BUYERS).

 

NO SALE, PLEDGE OR OTHER TRANSFER OF THIS CLASS A NOTE SHALL BE MADE UNLESS SUCH
SALE, PLEDGE OR OTHER TRANSFER IS (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE CLASS A NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON
THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR (C) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS OR IS MADE IN ACCORDANCE WITH EACH SUCH ACT AND
STATE LAWS. THE INDENTURE TRUSTEE MAY REQUIRE AN OPINION OF COUNSEL TO BE
DELIVERED TO IT IN CONNECTION WITH ANY SALE, PLEDGE OR OTHER TRANSFER OF THIS
CLASS A NOTE PURSUANT TO CLAUSES (A) OR (C) ABOVE.  ALL OPINIONS OF COUNSEL
REQUIRED IN CONNECTION WITH ANY TRANSFER SHALL BE BY COUNSEL REASONABLY
ACCEPTABLE TO THE INDENTURE TRUSTEE.

 

A-1

--------------------------------------------------------------------------------


 

EACH TRANSFEREE OF THIS CLASS A NOTE IS DEEMED TO REPRESENT AND WARRANT THAT,
WITH RESPECT TO THE SOURCE OF FUNDS TO BE USED BY SUCH TRANSFEREE TO ACQUIRE
THIS CLASS A NOTE (THE “SOURCE”) EITHER (A) SUCH SOURCE IS NOT AN “EMPLOYEE
BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF ERISA), A “PLAN” (WITHIN
THE MEANING OF SECTION 4975(E)(1) OF THE CODE) OR A PLAN THAT IS SUBJECT TO ANY
SUBSTANTIALLY SIMILAR PROVISION OF ANY FEDERAL, STATE OR LOCAL LAW, OR A PERSON
USING ASSETS OF ANY SUCH PLAN, OR (B) THE ACQUISITION AND HOLDING OF THIS CLASS
A NOTE BY SUCH SOURCE WILL NOT CONSTITUTE OR RESULT IN A NONEXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA, SECTION 4975 OF THE CODE OR ANY
SUBSTANTIALLY SIMILAR PROVISION OF ANY FEDERAL, STATE OR LOCAL LAW.

 

A-2

--------------------------------------------------------------------------------


 

REGISTERED

 

 

No. A-1

 

CUSIP NO. 32057TAC5

 

FIRST INVESTORS AUTO OWNER TRUST 2003-A

 

FORM OF 2.58% CLASS A ASSET-BACKED NOTES

 

First Investors Auto Owner Trust 2003-A, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to Cede & Co., or its
registered assigns, the principal sum of $139,661,000 payable on each Payment
Date in the aggregate amount, if any, payable from the Class A Note Payment
Account in respect of principal on the Class A Notes pursuant to and in
accordance with Section 2.8 of the Indenture, dated as of November 20, 2003 (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Indenture”), between the Issuer and Wells Fargo Bank Minnesota, National
Association, a national banking association, as Indenture Trustee and Custodian
(in such capacities the “Indenture Trustee” and the “Custodian”) and Section 3.5
of the Sale and Allocation Agreement; provided, however, that if not paid prior
to such date, the entire unpaid principal amount of this Note shall be due and
payable on the earlier of April 20, 2011 (the “Final Note Payment Date”) and the
Redemption Date, if any, pursuant to Section 10.1(a) of the Indenture. 
Capitalized terms used but not defined herein are defined in Article I of the
Indenture, which also contains rules as to construction that shall be applicable
herein.

 

The Issuer shall pay interest on this Class A Note at the rate per annum shown
above on each Payment Date until the principal of this Class A Note is paid or
made available for payment, on the principal amount of this Class A Note
outstanding on the preceding Payment Date (after giving effect to all payments
of principal made on the preceding Payment Date), subject to certain limitations
contained in Section 3.1 of the Indenture. Interest on this Class A Note will
accrue for each Payment Date from and including the previous Payment Date (or,
in the case of the initial Payment Date or if no interest has been paid, from
the Closing Date) to but excluding such Payment Date.  Interest will be computed
on the basis of a 360-day year of twelve 30-day months.  Such principal of and
interest on this Class A Note shall be paid in the manner specified on the
reverse hereof.

 

The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Class A Note shall be applied first to interest due and
payable on this Class A Note as provided above and then to the unpaid principal
of this Class A Note.

 

Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class A
Note shall not be entitled to any

 

A-3

--------------------------------------------------------------------------------


 

benefit under the Indenture referred to on the reverse hereof, or be valid or
obligatory for any purpose.

 

This Class A Note is one of a duly authorized issue of Class A Notes of the
Issuer, designated as its Class A Asset-Backed Notes, are issued under the
Indenture, to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee and the Holders of the Class A
Notes.  The Class A Notes are subject to all terms of the Indenture.

 

This Class A Note is and will be secured by the Collateral pledged as security
therefor as provided in the Indenture.

 

Principal of this Class A Note is payable on each Payment Date as described on
the face hereof.  “Payment Date” means the fifteenth day of each month or, if
any such day is not a Business Day, the next succeeding Business Day, commencing
December 22, 2003.

 

The entire unpaid principal amount of this Class A Note shall be due and payable
on the earlier of the Final Note Payment Date and the Redemption Date, if any,
pursuant to Section 10.1(a) of the Indenture.  Notwithstanding the foregoing,
the entire unpaid principal amount of this Note shall be due and payable on the
date on which an Event of Default shall have occurred and the Notes have to be
immediately due and payable in the manner provided in Section 5.2 of the
Indenture.  Notwithstanding the foregoing sentence, this Class A Note shall
become immediately due and payable without declaration, notice or demand by or
to any Person upon the occurrence of an Event of Default specified in Section
5.1(i) of the Indenture with respect to the Issuer.  All principal payments on
the Class A Notes shall be made pro rata to the Class A Holders entitled
thereto.

 

Payments of interest on this Class A Note due and payable on each Payment Date,
together with the installment of principal, if any, to the extent not in full
payment of this Note, shall be made by check mailed to the Person in whose name
this Class A Note is registered appears as the Registered Holder of this Class A
Note (or one or more Predecessor Notes) on the related Record Date by check
mailed first-class postage prepaid to such Person’s address as it appears on the
Note Register on such Record Date; provided, however, that, unless Definitive
Notes have been issued pursuant to Section 2.13 of the Indenture, if this Class
A Note is registered in the name of the nominee of the Clearing Agency
(initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee.  Any reduction in the principal amount of this Class A Note effected by
any payments made on any Payment Date shall be binding upon all future Holders
of this Class A Note and of any Class A Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
hereon.  If funds are expected to be available, as provided in the Indenture,
for payment in full of the then remaining unpaid principal amount of this Class
A Note on a Payment Date, then the Indenture Trustee, in the name of and on
behalf of the Issuer, will notify the Person who was the registered Holder
hereof as of the Record Date preceding such Payment Date by notice mailed or
transmitted by facsimile prior to such Payment Date, and the amount then due and
payable shall be payable only upon presentation and surrender of this Class A
Note at the Indenture Trustee’s Corporate Trust Office or at the office of the
Indenture Trustee’s agent appointed for such purposes located at Sixth

 

A-4

--------------------------------------------------------------------------------


 

Street and Marquette Avenue MAC N9311-161, Minneapolis, Minnesota  55479,
Attention:  Corporate Trust Services Asset-Backed Administration or such other
address as the Indenture Trustee may designate from time to time as its
Corporate Trust Offices in accordance with the Indenture.

 

The Issuer shall pay interest on overdue installments of interest at the Note
Rate to the extent permitted by law.

 

The Class A Notes are entitled to the benefits of the Policy issued by the
Insurer.  The Insurer is obligated to pay, in accordance with the terms of the
Policy as described in the “Statement of Insurance” attached hereto.

 

As provided in the Indenture, the Notes may be redeemed in the manner and to the
extent described in Section 10.1(a) of the Indenture.

 

As provided in the Indenture, and subject to certain limitations set forth
therein, the transfer of this Class A Note may be registered on the Note
Register upon surrender of this Class A Note for registration of transfer at the
office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, and thereupon one or more new
Class A Notes of authorized denominations and in the same aggregate principal
amount will be issued to the designated transferee or transferees.  No service
charge will be charged for any registration of transfer or exchange of this
Class A Note, but the transferor may be required to pay a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

 

Each Noteholder or Note Owner, by its acceptance of this Class A Note or, in the
case of a Note Owner, a beneficial interest in this Class A Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer, the Owner Trustee or the Indenture Trustee on
this Class A Note or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or the
Owner Trustee, each in its individual capacity, (ii) any owner of a beneficial
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director or employee of the Indenture Trustee or the Owner Trustee, each in its
individual capacity, any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee, each in its individual capacity, except
as any such Person may have expressly agreed (it being understood that the
Indenture Trustee and the Owner Trustee have no such obligations in their
individual capacities) and except that any such partner, owner or beneficiary
shall be fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity.

 

Each Noteholder or Note Owner, by accepting this Class A Note or a beneficial
interest in this Class A Note, as the case may be, hereby covenants and agrees
that it will not at any time institute against, join in any institution against,
or knowingly or intentionally cooperate or encourage any other Person in
instituting against, the Depositor or the Issuer, any bankruptcy,

 

A-5

--------------------------------------------------------------------------------


 

reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or any
of the other Transaction Documents.

 

The Issuer has entered into the Indenture and this Class A Note is issued with
the intention that, for federal, state and local income, and franchise tax
purposes, the Class A Notes will qualify as indebtedness of the Issuer secured
by the Trust Estate.  The Issuer, by entering into the Indenture and this Class
A Note, and each Noteholder, by its acceptance of this Class A Note (and each
Note Owner by its acceptance of a beneficial interest in this Class A Note),
agree to treat this Class A Note as indebtedness of the Issuer for federal,
state and local income and franchise tax purposes.

 

Prior to the due presentment for registration of transfer of this Class A Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Class A Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Class A
Note be overdue, and none of the Issuer, the Indenture Trustee or any such agent
shall be affected by notice to the contrary.

 

The Indenture allows, with certain exceptions as therein provided, the Issuer
and the Indenture Trustee to enter into one or more indentures that are
supplemental to the Indenture and which effect a modification of the rights and
obligations of the Issuer and the rights of the Holders of the Class A Notes
under the Indenture at any time by the Issuer with the consent of the
Noteholders evidencing not less than 51% of the Class A Note Balance (subject to
the right of the Insurer to exercise such consent provided that no Insurer
Default shall have occurred and be continuing).  The Indenture also permits the
Indenture Trustee and the Issuer to enter into supplemental indentures with
respect to certain terms and conditions set forth in the Indenture without the
consent of Holders of the Class A Notes issued thereunder.

 

The term “Issuer,” as used in this Class A Note, includes any successor to the
Issuer under the Indenture.

 

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

This Class A Note and the Indenture shall be governed by, and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
laws.

 

No reference herein to the Indenture, and no provision of this Class A Note or
of the Indenture, shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class A
Note at the times, place and rate, and in the coin or currency herein
prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Transaction Documents, none of Wells Fargo Bank Minnesota, National
Association, in its individual capacity, Deutsche Bank Trust Company Delaware,
in its individual capacity, any

 

A-6

--------------------------------------------------------------------------------


 

owner of a beneficial interest in the Issuer, or any of their respective
partners, beneficiaries, agents, officers, directors, employees or successors or
assigns shall be personally liable for, nor shall recourse be had to any of them
for, the payment of principal or of interest on this Class A Note or performance
of, or omission to perform, any of the covenants, obligations or
indemnifications contained in the Indenture.  The Holder of this Class A Note,
by its acceptance hereof (and each Note Owner, by its acceptance of a beneficial
interest herein), agrees that, except as expressly provided in the Transaction
Documents, in the case of an Event of Default under the Indenture, the Holder
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom; provided, however, that nothing contained herein shall be taken
to prevent recourse to, and enforcement against, the assets of the Issuer for
any and all liabilities, obligations and undertakings contained in the Indenture
or in this Class A Note.

 

A-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed as of the
date set forth below.

 

Date:  November 20, 2003

 

 

FIRST INVESTORS AUTO OWNER TRUST 2003-A

 

 

 

By:

DEUTSCHE BANK TRUST COMPANY DELAWARE, not in its individual capacity but solely
as Owner Trustee under the Trust Agreement

 

 

 

By:

 

 

 

Authorized Signatory

 

 

A-8

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A Notes designated above and referred to in the
within-mentioned Indenture.

 

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Indenture Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

 

A-9

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                   , attorney, to transfer said Note
on the books kept for registration thereof, with full power of substitution in
the premises.

 

 

Dated:

 

 

 

*/

 

Signature of Assignor

 

 

 

*/

 

Signature Guaranteed

 

--------------------------------------------------------------------------------

*/            NOTICE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Class A
Note in every particular, without alteration, enlargement or any change
whatever.  Such signature must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Note Registrar.

 

A-10

--------------------------------------------------------------------------------


 

STATEMENT OF INSURANCE

 

A-11

--------------------------------------------------------------------------------


 

Exhibit A-2
$5,065,890.91

 

THIS CLASS B NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS.  THE
HOLDER HEREOF, BY PURCHASING THIS CLASS B NOTE, AGREES THAT THIS NOTE MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO AN AFFILIATE OF THE
DEPOSITOR, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (3) IN RELIANCE ON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUBJECT TO THE ISSUER’S AND THE INDENTURE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM.  ANY NOTEHOLDER WILL, AND EACH SUBSEQUENT
NOTEHOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO ABOVE.  THE ISSUER IS NOT OBLIGATED TO REGISTER
THIS CLASS B NOTE UNDER THE 1933 ACT OR ANY STATE SECURITIES OR BLUE SKY LAWS. 
TRANSFER OF THIS CLASS B NOTE IS SUBJECT TO ADDITIONAL TRANSFER RESTRICTIONS
CONTAINED IN SECTION 2.16 OF THE INDENTURE.  EACH HOLDER OF THIS CLASS B NOTE
AGREES THAT THIS CLASS B NOTE IS SUBJECT TO THE PROVISIONS OF ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN ALL APPLICABLE JURISDICTIONS.

 

No. B-1

 

FIRST INVESTORS AUTO OWNER TRUST 2003-A

 

FORM OF CLASS B ASSET-BACKED NOTES

 

First Investors Auto Owner Trust 2003-A, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to First Investors Auto
Funding Corporation or its registered assigns, the principal sum of
$5,065,890.91 payable on each Payment Date in the aggregate amount, if any,
payable from the Class B Note Payment Account in respect of principal on the
Class B Notes pursuant to and in accordance with Section 2.8 of the Indenture,
dated as of November 20, 2003 (as amended, supplemented or otherwise modified
and in effect from time to time, the “Indenture”), between the Issuer and Wells
Fargo Bank Minnesota, National Association, a national banking association, as
Indenture Trustee and Custodian (in such capacities the “Indenture Trustee” and
the “Custodian”) and Section 3.5 of the Sale and Allocation Agreement; provided,
however, that if not paid prior to such date, the entire unpaid principal amount
of this Note shall be due and payable on the earlier of April 20, 2011 (the
“Final Note Payment Date”) and the Redemption Date, if any, pursuant to Section
10.1(a) of the Indenture.  Capitalized terms

 

B-1

--------------------------------------------------------------------------------


 

used but not defined herein are defined in Article I of the Indenture, which
also contains rules as to construction that shall be applicable herein.

 

Principal of this Class B Note shall be paid in the manner specified on the
reverse hereof.

 

The principal of this Class B Note is payable in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.

 

This Class B Note shall not accrue interest.

 

Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class B Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class B
Note shall not be entitled to any benefit under the Indenture referred to on the
reverse hereof, or be valid or obligatory for any purpose.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.]

 

B-2

--------------------------------------------------------------------------------


 

This Class B Note is one of a duly authorized issue of Class B Notes of the
Issuer, designated as its Class B Asset-Backed Notes, are issued under the
Indenture, to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee and the Holders of the Notes. 
The Class B Notes are subject to all terms of the Indenture.

 

This Class Note is and will be equally and ratably secured by the Collateral
pledged as security therefor as provided in the Indenture.

 

Principal of this Class B Note is due and payable on each Payment Date as
described on the face hereof.  “Payment Date” means the fifteenth day of each
month or, if any such day is not a Business Day, the next succeeding Business
Day, commencing December 22, 2003.

 

As described above, the entire unpaid principal amount of this Class B Note
shall be due and payable on the earlier of the Final Note Payment Date and the
Redemption Date, if any, pursuant to Section 10.1(a) of the Indenture. 
Notwithstanding the foregoing, the entire unpaid principal amount of this Note
shall be due and payable on the date on which an Event of Default shall have
occurred and the Notes have been declared to be immediately due and payable in
the manner provided in Section 5.2 of the Indenture.  Notwithstanding the
foregoing sentence, this Class B Note shall become immediately due and payable
without declaration, notice or demand by or to any Person upon the occurrence of
an Event of Default specified in Section 5.1(i) of the Indenture with respect to
the Issuer.  All principal payments on the Class B Notes shall be made pro rata
to the Class B Holders entitled thereto.

 

Installments of principal, if any, to the extent not in full payment of this
Note, shall be made by check mailed to the Person in whose name this Class B
Note is registered appears as the Registered Holder of this Class B Note (or one
or more Predecessor Notes) on the related Record Date by wire transfer in
immediately available funds to the account designated by such Holder.  Any
reduction in the principal amount of this Class B Note effected by any payments
made on any Payment Date shall be binding upon all future Holders of this Class
B Note and of any Class B Note issued upon the registration of transfer hereof
or in exchange hereof or in lieu hereof, whether or not noted hereon.  If funds
are expected to be available, as provided in the Indenture, for payment in full
of the then remaining unpaid principal amount of this Class B Note on a Payment
Date, then the Indenture Trustee, in the name of and on behalf of the Issuer,
will notify the Person who was the registered Holder hereof as of the Record
Date preceding such Payment Date by notice mailed or transmitted by facsimile
prior to such Payment Date, and the amount then due and payable shall be payable
only upon presentation and surrender of this Note at the Indenture Trustee’s
Corporate Trust Office or at the office of the Indenture Trustee’s agent
appointed for such purposes located at Sixth Street and Marquette Avenue MAC
N9311-161, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services
Asset-Backed Administration or such other address as the Indenture Trustee may
designate from time to time as its Corporate Trust Offices in accordance with
the Indenture.

 

As provided in the Indenture, the Notes may be redeemed in the manner and to the
extent described in Section 10.1(a) of the Indenture.

 

B-3

--------------------------------------------------------------------------------


 

As provided in the Indenture, and subject to certain limitations set forth
therein, the transfer of this Class B Note may be registered on the Note
Register upon surrender of this Note for registration of transfer at the office
or agency designated by the Issuer pursuant to the Indenture, duly endorsed by,
or accompanied by a written instrument of transfer in form satisfactory to the
Indenture Trustee duly executed by, the Holder hereof or such Holder’s attorney
duly authorized in writing, and thereupon one or more new Class B Notes of
authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees.  No service charge will be
charged for any registration of transfer or exchange of this Class B Note, but
the transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Noteholder, by its acceptance of this Class B Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on this
Class B Note or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or the
Owner Trustee, each in its individual capacity, (ii) any owner of a beneficial
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director or employee of the Indenture Trustee or the Owner Trustee, each in its
individual capacity, any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee, each in its individual capacity, except
as any such Person may have expressly agreed (it being understood that the
Indenture Trustee and the Owner Trustee have no such obligations in their
individual capacities) and except that any such partner, owner or beneficiary
shall be fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity.

 

Each Noteholder, by accepting this Class B Note hereby covenants and agrees that
it will not at any time institute against, join in any institution against, or
knowingly or intentionally cooperate or encourage any other Person in
instituting against, the Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or any
of the other Transaction Documents.

 

The Issuer has entered into the Indenture and this Class B Note is issued with
the intention that, for federal, state and local income, and franchise tax
purposes, the Class B Notes will qualify as indebtedness of the Issuer secured
by the Trust Estate.  The Issuer, by entering into the Indenture and this Class
B Note, and each Noteholder, by its acceptance of this Class B Note, agree to
treat this Class B Note as indebtedness of the Issuer for federal, state and
local income and franchise tax purposes.

 

Prior to the due presentment for registration of transfer of this Class B Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Class B Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this

 

B-4

--------------------------------------------------------------------------------


 

Class B Note be overdue, and none of the Issuer, the Indenture Trustee or any
such agent shall be affected by notice to the contrary.

 

The Indenture allows, with certain exceptions as therein provided, the Issuer
and the Indenture Trustee to enter into one or more indentures that are
supplemental to the Indenture and which effect a modification of the rights and
obligations of the Issuer and the rights of the Holders of the Notes under the
Indenture at any time by the Issuer with the consent of the Noteholders
evidencing not less than 51% of the Class A Note Balance (subject to the right
of the Insurer to exercise such consent provided that no Insurer Default shall
have occurred and be continuing).  The Indenture also permits the Indenture
Trustee and the Issuer to enter into supplemental indentures with respect to
certain terms and conditions set forth in the Indenture without the consent of
Holders of the Notes issued thereunder.

 

The term “Issuer,” as used in this Class B Note, includes any successor to the
Issuer under the Indenture.

 

The Class B Notes are issuable only in certificated form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

This Class B Note and the Indenture shall be governed by, and construed in
accordance with the laws of the State of New York without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
laws.

 

No reference herein to the Indenture, and no provision of this Class B Note or
of the Indenture, shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class B
Note at the times, place and rate, and in the coin or currency herein
prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Transaction Documents, none of Wells Fargo Bank Minnesota, National
Association, in its individual capacity, Deutsche Bank Trust Company Delaware in
its individual capacity, any owner of a beneficial interest in the Issuer, or
any of their respective partners, beneficiaries, agents, officers, directors,
employees or successors or assigns shall be personally liable for, nor shall
recourse be had to any of them for, the payment of principal or of interest on
this Class B Note or performance of, or omission to perform, any of the
covenants, obligations or indemnifications contained in the Indenture.  The
Holder of this Class B Note, by its acceptance hereof, agrees that, except as
expressly provided in the Transaction Documents, in the case of an Event of
Default under the Indenture, the Holder shall have no claim against any of the
foregoing for any deficiency, loss or claim therefrom; provided, however, that
nothing contained herein shall be taken to prevent recourse to, and enforcement
against, the assets of the Issuer for any and all liabilities, obligations and
undertakings contained in the Indenture or in this Class B Note.

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed as of the
date set forth below.

 

Date:  November 20, 2003

 

 

FIRST INVESTORS AUTO OWNER TRUST 2003-A

 

 

 

By:

DEUTSCHE BANK TRUST COMPANY DELAWARE, not in its individual capacity but solely
as Owner Trustee under the Trust Agreement

 

 

 

By:

 

 

 

Authorized Signatory

 

 

B-6

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

 

 

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Indenture Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

 

B-7

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                   , attorney, to transfer said Note
on the books kept for registration thereof, with full power of substitution in
the premises.

 

Dated:

 

 

 

*/

 

Signature of Assignor

 

 

 

*/

 

Signature Guaranteed

 

--------------------------------------------------------------------------------

*/            NOTICE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Class B
Note in every particular, without alteration, enlargement or any change
whatever.  Such signature must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Note Registrar.

 

B-8

--------------------------------------------------------------------------------


 

Exhibit B

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

REQUEST FOR RELEASE OF CONTRACT

 

[Date]

 

TO:         Wells Fargo Bank Minnesota, National Association
   as Custodian
MAC N9328-011
Suite ABS
751 Kasota Avenue
Minneapolis, Minnesota  55414
Attention:              Corporate Trust Services —Asset-Backed Administration

 

In connection with the Contract Files which are owned by First Investors Auto
Owner Trust 2003-A (the “Issuer”) and are pledged by the Issuer to Wells Fargo
Bank Minnesota, National Association, as Indenture Trustee (the “Indenture
Trustee”), the undersigned, as [Indenture Trustee][Servicer], requests the
release of the Contract File related to the Contract identified below by its
number.  The undersigned shall return the documents to you when the
undersigned’s need therefor no longer exists, except where the Contract is paid
in full or otherwise disposed of.  Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Indenture, dated as of November 20, 2003, between you and the Issuer.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

CONTRACT NUMBER

 

 

CUSTOMER

 

 

--------------------------------------------------------------------------------


 

TO CUSTODIAN:  Please acknowledge below by your signature the execution of the
above request.  You must retain this form for your file, and a copy of this
form, signed and dated by you, shall be returned to the Indenture Trustee and
the Issuer.

 

 

 

 

 

Authorized Signature of Custodian

 

 

Release Date

 

 

RETURN OF RELEASED DOCUMENT(S) FILE

 

All documents identified above as previously released have been returned:

 

 

 

 

 

 

Date of Return

 

--------------------------------------------------------------------------------